



Exhibit 10.1
SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
dated as of
September 22, 2017
TOYS “R” US-DELAWARE, INC.
as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
As the Lead Borrower
for
THE BORROWERS PARTY HERETO
THE FACILITY GUARANTORS PARTY HERETO
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
as Canadian Agent
JPMORGAN CHASE BANK, N.A.
as Collateral Agent
THE LENDERS
NAMED HEREIN
JPMORGAN CHASE BANK, N.A.
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA AND
BARCLAYS BANK PLC
as Joint Lead Arrangers and
as Joint Bookrunners
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA AND
BARCLAYS BANK PLC
as Co-Documentation Agents









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


ARTICLE I Definitions; Interpretive Provisions
2


 
SECTION 1.01
Definitions
2


 
SECTION 1.02
Terms Generally
72


 
SECTION 1.03
Time for Payment and Performance
73


 
SECTION 1.04
Certifications; Provision of Information
73


 
SECTION 1.05
Accounting Terms; GAAP
73


 
SECTION 1.06
Letter of Credit
73


 
SECTION 1.07
Quebec Matters
74


 
SECTION 1.08
Compliance with Article VII
74


ARTICLE II Amount and Terms of Credit
75


 
SECTION 2.01
Revolving Commitment of the Lenders
75


 
SECTION 2.02
[Reserved]
76


 
SECTION 2.03
Reserves; Changes to Reserves
76


 
SECTION 2.04
Making of Loans
77


 
SECTION 2.05
[Reserved]
79


 
SECTION 2.06
Swingline Loans
79


 
SECTION 2.07
Notes
80


 
SECTION 2.08
Interest on Loans
81


 
SECTION 2.09
Conversion and Continuation of Loans
82


 
SECTION 2.10
Alternate Rate of Interest for Loans
83


 
SECTION 2.11
Change in Legality
84


 
SECTION 2.12
Default Interest
85


 
SECTION 2.13
Letters of Credit
85


 
SECTION 2.14
Increased Costs
93


 
SECTION 2.15
Termination or Reduction of Commitments
95


 
SECTION 2.16
Optional Prepayment of Loans: Reimbursement of Lenders
96


 
SECTION 2.17
Mandatory Prepayment of Loans; Mandatory Reduction or Termination of
Commitments; Cash Collateral
98


 
SECTION 2.18
Cash Management
100


 
SECTION 2.19
Fees
103


 
SECTION 2.20
Maintenance of Loan Account; Statements of Account
106


 
SECTION 2.21
Payments; Sharing of Setoff
106


 
SECTION 2.22
Settlement Amongst Lenders
108


 
SECTION 2.23
Taxes
109


 
SECTION 2.24
Mitigation Obligations; Replacement of Lenders
114


 
SECTION 2.25
Designation of Lead Borrower as Domestic Borrowers’ Agent
115


 
SECTION 2.26
Priority; Liens; Payment of Obligations
116


 
SECTION 2.27
Payment of Obligations
120


 
SECTION 2.28
Defaulting Lenders
120


ARTICLE III Representations and Warranties
123


 
SECTION 3.01
Organization; Powers
123


 
SECTION 3.02
Authorization; Enforceability
123


 
SECTION 3.03
Governmental Approvals; No Conflicts
124





i
    

--------------------------------------------------------------------------------





 
SECTION 3.04
Financial Condition; No Material Adverse Effect
124


 
SECTION 3.05
Properties
124


 
SECTION 3.06
Litigation and Environmental Matters
124


 
SECTION 3.07
Compliance with Laws and Agreements
125


 
SECTION 3.08
Investment Company Status
125


 
SECTION 3.09
Taxes
125


 
SECTION 3.10
ERISA; Canadian Defined Benefit Pension Plans
125


 
SECTION 3.11
Disclosure
126


 
SECTION 3.12
Subsidiaries
126


 
SECTION 3.13
[Reserved]
127


 
SECTION 3.14
Labor Matters
127


 
SECTION 3.15
Security Documents
127


 
SECTION 3.16
Federal Reserve Regulations
128


 
SECTION 3.17
Anti-Corruption Laws and Sanctions
128


ARTICLE IV Conditions
129


 
SECTION 4.01
Closing Date
129


 
SECTION 4.02
Conditions Precedent to Each Loan and Each Letter of Credit
133


 
SECTION 4.03
Effective Date
135


ARTICLE V Affirmative Covenants
135


 
SECTION 5.01
Financial Statements and Other Information
135


 
SECTION 5.02
Notices of Material Events
139


 
SECTION 5.03
Information Regarding Collateral
140


 
SECTION 5.04
Existence; Conduct of Business
140


 
SECTION 5.05
Payment of Obligations
140


 
SECTION 5.06
Maintenance of Properties
141


 
SECTION 5.07
Insurance
141


 
SECTION 5.08
Books and Records; Inspection and Audit Rights; Appraisals; Accountants
142


 
SECTION 5.09
Physical Inventories
144


 
SECTION 5.10
Compliance with Laws
144


 
SECTION 5.11
Use of Proceeds and Letters of Credit
144


 
SECTION 5.12
Additional Subsidiaries
145


 
SECTION 5.13
Further Assurances
145


 
SECTION 5.14
[Reserved]
146


 
SECTION 5.15
Post-Closing Obligations
146


 
SECTION 5.16
Ratings
146


 
SECTION 5.17
Certain Case Milestones
146


 
SECTION 5.18
Certain Other Bankruptcy Matters.
146


 
SECTION 5.19
Conference Calls.
147


ARTICLE VI Negative Covenants
147


 
SECTION 6.01
Indebtedness and Other Obligations
147


 
SECTION 6.02
Liens
147


 
SECTION 6.03
Fundamental Changes
147


 
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
148


 
SECTION 6.05
Asset Sales
148


 
SECTION 6.06
Restricted Payments; Certain Payments of Indebtedness
148


 
SECTION 6.07
Transactions with Affiliates
150





    ii
    

--------------------------------------------------------------------------------





 
SECTION 6.08
Restrictive Agreements
151


 
SECTION 6.09
Amendment of Material Documents
151


 
SECTION 6.10
Excess Availability
152


 
SECTION 6.11
Fiscal Year
152


 
SECTION 6.12
Designated Account
152


 
SECTION 6.13
Canadian Defined Benefit Pension Plan
152


 
SECTION 6.14
Sanctions and Anti-Corruption Laws
152


 
SECTION 6.15
Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown
152


 
SECTION 6.16
Additional Bankruptcy Matters
152


 
SECTION 6.17
Compliance
153


ARTICLE VII Events of Default
153


 
SECTION 7.01
Events of Default
153


 
SECTION 7.02
Remedies on Default or Master Lease Liquidation Event
159


 
SECTION 7.03
Application of Proceeds
160


ARTICLE VIII The Agents
163


 
SECTION 8.01
Appointment and Administration by Administrative Agent
163


 
SECTION 8.02
Appointment of Collateral Agent
164


 
SECTION 8.03
Appointment of Canadian Agent
164


 
SECTION 8.04
Sharing of Excess Payments
165


 
SECTION 8.05
Agreement of Applicable Lenders
166


 
SECTION 8.06
Liability of Agents
166


 
SECTION 8.07
Notice of Default
167


 
SECTION 8.08
Credit Decisions
168


 
SECTION 8.09
Reimbursement and Indemnification
168


 
SECTION 8.10
Rights of Agents
169


 
SECTION 8.11
Notice of Transfer
169


 
SECTION 8.12
Successor Agents
169


 
SECTION 8.13
Relation Among the Lenders
170


 
SECTION 8.14
Reports and Financial Statements
170


 
SECTION 8.15
Agency for Perfection
171


 
SECTION 8.16
[Reserved]
171


 
SECTION 8.17
Risk Participation
171


 
SECTION 8.18
Collateral Matters
173


 
SECTION 8.19
Co-Documentation Agent, Arrangers and Bookrunners
174


ARTICLE IX Miscellaneous
174


 
SECTION 9.01
Notices
174


 
SECTION 9.02
Waivers; Amendments
175


 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
179


 
SECTION 9.04
Successors and Assigns
180


 
SECTION 9.05
Survival
184


 
SECTION 9.06
Counterparts; Integration; Effectiveness; Orders Control
185


 
SECTION 9.07
Severability
185


 
SECTION 9.08
Right of Setoff
185


 
SECTION 9.09
Governing Law; Jurisdiction: Consent to Service of Process
186


 
SECTION 9.10
WAIVER OF JURY TRIAL
187


 
SECTION 9.11
Press Releases and Related Matters
187





    iii
    

--------------------------------------------------------------------------------





 
SECTION 9.12
Headings
187


 
SECTION 9.13
Interest Rate Limitation
187


 
SECTION 9.14
Additional Waivers
188


 
SECTION 9.15
Confidentiality
191


 
SECTION 9.16
Patriot Act; Proceeds of Crime Act
192


 
SECTION 9.17
[Reserved]
192


 
SECTION 9.18
Limitation Of Canadian Loan Parties’ Liability
192


 
SECTION 9.19
Judgment Currency
192


 
SECTION 9.20
Language
193


 
SECTION 9.21
[Reserved]
193


 
SECTION 9.22
Keepwell
194


 
SECTION 9.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
194


Article X Facility Guaranty
194


 
SECTION 10.01
Guarantee
194


 
SECTION 10.02
Obligations Not Waived
195


 
SECTION 10.03
Security.
195


 
SECTION 10.04
Guarantee of Payment.
195


 
SECTION 10.05
No Discharge or Diminishment of Guarantee
196


 
SECTION 10.06
Defenses Waived
196


 
SECTION 10.07
Agreement to Pay; Subordination
196


 
SECTION 10.08
General Limitation on Guarantee Obligations
197


 
SECTION 10.09
Information
197





    iv
    

--------------------------------------------------------------------------------







EXHIBITS
Exhibit A:
Form of Assignment and Acceptance
Exhibit B:
Form of Customs Broker Agreement
Exhibit C-1:
Notice of Borrowing (Domestic Borrowers)
Exhibit C-2:
Notice of Borrowing (Canadian Borrower)
Exhibit D-1:
Revolving Credit Note to Domestic Lenders
Exhibit D-2:
Domestic Term Loan Note
Exhibit E-1:
Revolving Credit Note to Canadian Lenders
Exhibit E-2:
Canadian Term Loan Note
Exhibit F:
Form of Canadian Initial Order
Exhibit G:
Form of Interim Order
Exhibit H:
Swingline Note to Domestic Swingline Lender
Exhibit I:
Swingline Note to Canadian Swingline Lender
Exhibit J:
Form of Joinder
Exhibit K:
Form of Credit Card Notification
Exhibit L:
Form of Compliance Certificate
Exhibit M:
Form of Borrowing Base Certificate
Exhibit N:
[Reserved]
Exhibit O:
Form of Tri-Party Agreement
Exhibit P:
Closing Agenda
Exhibit Q:
Form of Intercreditor Agreement





    v
    

--------------------------------------------------------------------------------







SCHEDULES
Schedule 1.1(b):
Lenders and Commitments
Schedule 1.1(c):
Asset Sales
Schedule 2.18(b):
Credit Card Processing Agreements
Schedule 2.18(c)(ii):
Blocked Accounts
Schedule 3.01:
Names of Loan Parties
Schedule 3.06(a):
Disclosed Matters
Schedule 3.06(b):
Environmental Matters
Schedule 3.12:
Subsidiaries; Joint Ventures
Schedule 5.01(b):
Business Segment Reporting Requirements
Schedule 5.01(i):
Reporting Requirements
Schedule 6.01:
Existing Indebtedness
Schedule 6.01(z)
Existing Joint Venture Guarantees
Schedule 6.02:
Existing Encumbrances
Schedule 6.04:
Existing Investments
Schedule 6.04(g):
Investment Policy
Schedule 6.07:
Transactions with Affiliates







    vi
    

--------------------------------------------------------------------------------






SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of
September 22, 2017 among:
TOYS “R” US-DELAWARE, INC., a corporation organized under the laws of the State
of Delaware and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code, with its principal executive offices at One Geoffrey Way,
Wayne, New Jersey, for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Domestic Borrowers now or hereafter party hereto;
The DOMESTIC BORROWERS;
TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE (the “Canadian Borrower”), a
corporation organized under the laws of the Province of Ontario, a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code and applicant under
the CCAA with its principal executive offices at 2777 Langstaff Road, Concord,
Ontario L4K 4M5;
The FACILITY GUARANTORS;
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, together
with any replacement thereof pursuant to SECTION 8.12 hereof, the
“Administrative Agent”) for its own benefit and the benefit of the other Secured
Parties;
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent (in
such capacity, together with any replacement thereof pursuant to SECTION 8.12
hereof, the “Canadian Agent”) for its own benefit and the benefit of the other
Secured Parties;
JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, together with
any replacement thereof pursuant to SECTION 8.12 hereof, the “Collateral Agent”)
for their own benefit and the benefit of the other Secured Parties; and
The LENDERS;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:
W I T N E S S E T H:
WHEREAS, the capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, on September 18, 2017, (the “Petition Date”), the Lead Borrower and
certain Domestic Subsidiaries of the Lead Borrower (collectively, and together
with any other Affiliates that become debtors-in-possession in the Cases (the
“US Debtors” and, collectively with the Canadian Borrower, the “Debtors”) and
the Canadian Borrower filed voluntary petitions with the Bankruptcy Court
initiating their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (each, a “US Case” and collectively, the “US Cases”) and have
continued in the possession of their assets and in the management of their
businesses pursuant to Section 1107 and 1108 of the Bankruptcy Code;





--------------------------------------------------------------------------------





WHEREAS, also on the Petition Date, the Canadian Borrower filed an application
(the “Canadian Case” and, together with the US Cases, the “Cases”) before
Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”)
pursuant to the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as
amended (the “CCAA”) and the Canadian Borrower continues to operate its business
and manage its properties under CCAA protection;
WHEREAS, for its general corporate purposes, including working capital, to
discharge certain prepetition obligations and other corporate needs, the
Borrowers have requested the Lenders to extend credit (a) in the form of
Revolving Credit Loans, Swingline Loans and Letters of Credit at any time and
from time to time prior to the Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $1,850,000,000 (subject to the then
applicable Borrowing Base (as hereinafter defined)) (the “Revolving Facility”),
(b) in the form of Domestic Term Loans in an aggregate principal amount of
$250,000,000 and (c) in the form of Canadian Term Loans in an aggregate
principal amount of $200,000,000 (collectively, the “Term Loan Facility” and,
together with the Revolving Facility, the “Facilities”), with all of the
obligations to be guaranteed by each Domestic Loan Party and, in addition, all
of the obligations of the Canadian Borrower to be guaranteed by the Canadian
Loan Parties, if any;
WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the
terms and subject to the conditions set forth herein;
WHEREAS, the respective priorities of the Facilities with respect to the
Collateral shall be as set forth in the Interim Order, the Canadian Initial
Order and the Final Order, as applicable, in each case upon entry thereof by the
Bankruptcy Court or the Canadian Court, as applicable, and in the Security
Documents;
WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
Documents to the Collateral Agent and the Secured Parties in respect of the
Facilities rank only behind the Carve-Out (in the case of the US Debtors), the
Canadian Priority Charges (in the case of the Canadian Borrower) and Permitted
Prior Liens (other than the Primed Liens); and
NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:
ARTICLE I
Definitions; Interpretive Provisions
SECTION 1.01    Definitions
As used in this Agreement, the following terms have the meanings specified
below:
“13-Week Projection” shall mean a projected statement of sources and uses of
cash for the Lead Borrower and its Subsidiaries on a weekly basis for the
current and following 12 calendar weeks, including the anticipated uses of the
Facilities for each week during such period, in a form reasonably acceptable to
the Administrative Agent. As used herein, “13-Week Projection” shall initially
refer to the projections most recently delivered on or prior to the Effective
Date and, thereafter, the most recent 13-Week-Projection delivered by the Lead
Borrower in accordance with Section 5.01(l).


2

--------------------------------------------------------------------------------





“ACH” means automated clearing house transfers.
“Accelerated Borrowing Base Delivery Event” means the occurrence of any of the
following: (a) the occurrence and continuance of any Event of Default or (b) the
failure of the Borrowers for five (5) consecutive days to maintain Excess
Availability of at least (i) $150,000,000 during the period from March 1 through
November 30 of each year, or (ii) $200,000,000 during the period from December 1
through the last day of February of each year.
“Access Agreement” means a collateral access agreement to be reasonably
satisfactory to the Administrative Agent.
“Accommodation Payment” has the meaning provided in SECTION 9.14.
“Account(s)” means “accounts” and “payment intangibles” as defined in the UCC,
and also means a right to payment of a monetary obligation, whether or not
earned by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card. The term “Account” does not
include (a) rights to payment evidenced by chattel paper or an instrument, (b)
commercial tort claims, (c) deposit accounts, (d) investment property, (e)
letter-of-credit rights or letters of credit, or (f) rights to payment for money
or funds advanced other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.
“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, or (c) any merger or consolidation of such Person with any
other Person, in each case in any transaction or group of transactions which are
part of a common plan.
“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100th of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate, but in no event, in the case of
Term Loans, shall the Adjusted LIBO Rate be less than one percent (1.00%) per
annum.
“Administrative Agent” has the meaning provided in the preamble to this
Agreement.
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
“Agents” means collectively, the Administrative Agent and the Collateral Agent.
“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.
“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent in its reasonable discretion
equal to:


3

--------------------------------------------------------------------------------





(a)    In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);
(b)    In the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party which is party to such Hedge
Agreement, determined by the Administrative Agent based on the settlement price
of such Hedge Agreement on such date of determination; or
(c)    In all other cases, the mark-to-market value of such Hedge Agreement,
which will be the unrealized loss on such Hedge Agreement to the Loan Party that
is party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Law” means, as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, or
all Lenders, as applicable.
“Applicable Margin” means:
(a)    with respect to the Revolving Credit Loans denominated in $, (i) in the
case of Revolving Credit Loans which are LIBO Loans 2.50% and (ii) in the case
of Revolving Credit Loans which are Prime Rate Loans, 1.50%; and
(b)    with respect to the Revolving Credit Loans denominated in CD$, (i) in the
case of Revolving Credit Loans which are BA Equivalent Loans 2.50% and (ii) in
the case of Revolving Credit Loans which are Prime Rate Loans, 1.50%.
“Applicable Subsidiary” has the meaning given to such term in Section 7.01(h).
“Appraised Value” means the Average Seasonal Net Appraised Recovery Value of the
Borrowers’ Inventory as set forth in the Borrowers’ stock ledger (expressed as a
percentage of the


4

--------------------------------------------------------------------------------





Cost of such Inventory) as determined from time to time by reference to the most
recent appraisal received by the Agents conducted by an independent appraiser
reasonably satisfactory to the Agents. The Appraised Value may be determined
through a combined appraisal of the TRU Inventory and BRU Inventory.
“Approved Fund” means any Fund that is administered or managed by (a) a Credit
Party, (b) an Affiliate of a Credit Party (c) an entity or an Affiliate of an
entity that administers or manages a Credit Party, or (d) the same investment
advisor or an advisor under common control with such Credit Party or advisor, as
applicable.
“Arrangers” means JPMorgan Chase Bank, N.A, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Barclays Bank PLC.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A, or any other form approved by the Administrative Agent.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves (including the Carve-Out Reserve and (with respect to the Canadian
Borrowing Base) the Canadian Court Reserve, each of which shall be in effect as
of the Closing Date) as the Collateral Agent from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect any impediments to the realization upon the Collateral included
in the Domestic Borrowing Base, Incremental Availability or Canadian Borrowing
Base, (b) to reflect claims and liabilities that the Collateral Agent determines
will need to be satisfied in connection with the realization upon such
Collateral, (c) to reflect criteria, events (including any actual or
contemplated rejection of leases and actual or contemplated store closures or
“going out of business sales”), conditions, contingencies or risks which
adversely affect any component of the Domestic Borrowing Base, the Canadian
Borrowing Base or the Collateral or the validity or enforceability of this
Agreement or the other Loan Documents or any of the material rights or remedies
of the Secured Parties hereunder or thereunder, or (d) to reflect the
outstanding amount of Bank Products and Cash Management Reserves, provided that
no Availability Reserve shall be established pursuant to this clause (d) until
Excess Availability is less than or equal to fifteen percent (15%) of the Line
Cap. Upon the determination by the Collateral Agent that an Availability Reserve
should be established or modified, the Collateral Agent shall notify the
Administrative Agent in writing and the Administrative Agent shall thereupon
establish or modify such Availability Reserve, subject to the other provisions
of this Agreement.
“Average Daily Excess Availability” means, as of any date of determination, the
average daily Excess Availability for the immediately preceding Fiscal Quarter
most recently ended.
“Average Seasonal Net Appraised Recovery Value” means the average monthly net
appraised recovery value (expressed as a percentage of Cost) of the Borrowers’
Inventory during the High Selling Period or the Low Selling Period, as
applicable.
“Avoidance Action” shall have the meaning provided in SECTION 2.26(a)(i).


5

--------------------------------------------------------------------------------





“BA Equivalent Loan” means any Loan in CD$ bearing interest at a rate determined
by reference to the BA Rate in accordance with the provisions of Article II.
“BA Equivalent Loan Borrowing” means any Borrowing comprised of BA Equivalent
Loans.
“BA Rate” means, for the Interest Period of each BA Equivalent Loan, the rate of
interest per annum equal to the annual rates applicable to CD$ Bankers’
Acceptances having an identical or comparable term as the proposed BA Equivalent
Loan displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as at approximately 10:00 A.M. on such day (or, if such day is not a
Business Day, as of 10:00 A.M. on the immediately preceding Business Day), plus
five (5) basis points; provided that if such rates do not appear on the CDOR
Page at such time on such date, the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 A.M. on such day at which a Canadian chartered bank listed on Schedule
1 of the Bank Act (Canada) as selected by the Canadian Agent is then offering to
purchase CD$ Bankers’ Acceptances accepted by it having such specified term (or
a term as closely as possible comparable to such specified term), plus five (5)
basis points. In no event shall the BA Rate be less than zero (0.00%) per annum.
“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.
“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates on account of (i) each Hedge Agreement that
(a) is in effect on the Effective Date with a counterparty that is a Credit
Party as of the Effective Date or (b) is entered into after the Effective Date
with any counterparty that is a Credit Party at the time such Hedge Agreement is
entered into, or (ii) supply chain financing services, including, without
limitation, trade payable services and supplier accounts receivable purchases
and factoring.
“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the Eastern
District of Virginia or any other court having jurisdiction over the US Cases
from time to time.
“Bankruptcy Law” means each of (i) Title 11, U.S.C., (ii) the BIA, (iii) the
CCAA, (iv) the Winding-Up and Restructuring Act (Canada), (v) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
receivership or similar debtor relief Laws of the United States, Canada or other
applicable state, provincial or municipal jurisdictions from time to time in
effect and affecting the rights of creditors generally (including without
limitation any plan of arrangement provisions of applicable corporation
statutes), in the case of (i) through (iv), inclusive, as now or hereafter in
effect, or any successor thereto, and (vi) any order made by a Court of
competent jurisdiction in respect of any of the foregoing.


6

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“BIA” means the Bankruptcy and Insolvency Act R.S.C. 1985. C.B-3., as amended,
as now or hereafter in effect, or any successor thereto.
“Blocked Account” has the meaning provided in SECTION 2.18(c).
“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).
“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the Collateral
Agent) of funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bookrunners” means JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Barclays Bank PLC.
“Borrower” means the Lead Borrower, each other Domestic Borrower and the
Canadian Borrower; “Borrowers” shall mean, collectively, the Domestic Borrowers
and the Canadian Borrower.
“Borrowing” means (a) the incurrence of Revolving Credit Loans or Term Loans of
a single Type, on a single date and having, in the case of LIBO Loans and BA
Equivalent Loans, a single Interest Period, or (b) a Swingline Loan.
“Borrowing Base” means the Domestic Borrowing Base and/or Canadian Borrowing
Base, as applicable.
“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(f).
“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Domestic Borrowers or by the Canadian Borrower for a Borrowing in accordance
with SECTION 2.04.
“Breakage Costs” has the meaning provided in SECTION 2.16(b).
“BRU Inventory” means all Inventory of the Loan Parties which is offered for
sale (or is designated for sale) at any “Babies “R” Us” Store, including, but
not limited to, any such Inventory held for sale in internet and other direct
sales, and all Inventory of the Loan Parties specifically


7

--------------------------------------------------------------------------------





designated as “Babies “R” Us” Inventory at any distribution center or warehouse
maintained by the Loan Parties.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided, however, that when used in connection with a LIBO
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market; provided
further that, when used in connection with any Loan to the Canadian Borrower,
the term “Business Day” shall also exclude any day on which banks are authorized
or required by law to be closed in Toronto, Ontario, Canada.
“Canadian Administration Charge” means the first priority charge to be granted
by the Canadian Court against Collateral of the Canadian Borrower to secure
payment of the professional fees of the Canadian Borrower’s counsel, the Monitor
and the Monitor’s counsel, in an aggregate amount not to exceed C$2,000,000.
“Canadian Agent” has the meaning set forth in the preamble hereto.
“Canadian Availability” means, at any time of calculation, the lesser of (a) or
(b), where:
(a)
is the result of:

(i)    the Canadian Credit Ceiling,
Minus
(ii)    The Total Canadian Revolver Outstandings,
(b)
is the result of:

(i)    The Canadian Borrowing Base,
Minus
(ii)    The Total Canadian Revolver Outstandings.
In calculating Canadian Availability at any time and for any purpose under this
Agreement, any amount calculated or referenced in dollars shall also refer to
the Equivalent Amount in CD$.
“Canadian Borrower” means Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee, a
corporation organized under the laws of the Province of Ontario.
“Canadian Borrowing Base” means, at any time of calculation, an amount equal to
the Equivalent Amount in dollars of:
(a)    the face amount of Eligible Credit Card Receivables of the Canadian Loan
Parties multiplied by ninety percent (90%);
plus


8

--------------------------------------------------------------------------------





(b)    the Cost of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Canadian Loan Parties consisting of TRU Inventory, net of Inventory
Reserves, multiplied by the Inventory Advance Rate for TRU Inventory, multiplied
by the Appraised Value of Eligible Inventory (other than Eligible In-Transit
Inventory) of the Canadian Loan Parties consisting of TRU Inventory;
plus
(c)    the Cost of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Canadian Loan Parties consisting of BRU Inventory, net of Inventory
Reserves, multiplied by the Inventory Advance Rate for BRU Inventory, multiplied
by the Appraised Value of Eligible Inventory (other than Eligible In-Transit
Inventory) of the Canadian Loan Parties consisting of BRU Inventory;
plus
(d)    the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties
consisting of TRU Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate for TRU Inventory, multiplied by the Appraised Value of
Eligible In-Transit Inventory of the Canadian Loan Parties consisting of TRU
Inventory;
plus
(e)    the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties
consisting of BRU Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate for BRU Inventory, multiplied by the Appraised Value of
Eligible In-Transit Inventory of the Canadian Loan Parties consisting of BRU
Inventory;
minus
(f)    the then amount of all Availability Reserves.
“Canadian Case” has the meaning provided in the recitals.
“Canadian Commitment” shall mean, with respect to each Canadian Lender, the
commitment of such Canadian Lender hereunder to make Revolving Credit Loans to
the Canadian Borrower and to participate in Letters of Credit and Swingline
Loans to the Canadian Borrower in the amount set forth opposite its name on
Schedule 1.1(b) hereto or as may subsequently be set forth in the Register from
time to time, as the same may be increased from time to time pursuant to SECTION
2.02 or reduced from time to time pursuant to SECTION 2.15 and SECTION 2.17.
“Canadian Commitment Percentage” shall mean, with respect to each Canadian
Lender, that percentage of the Canadian Commitments of all Canadian Lenders
hereunder to make Revolving Credit Loans to the Canadian Borrower and to
participate in Letters of Credit and Swingline Loans to the Canadian Borrower in
the amount set forth opposite its name on Schedule 1.1(b) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased from time to time pursuant to SECTION 2.02 or reduced from time to
time pursuant to SECTION 2.15 and SECTION 2.17.


9

--------------------------------------------------------------------------------





“Canadian Court” has the meaning provided in the recitals.
“Canadian Court Ordered Charges” means, collectively, the Canadian
Administration Charge, the Canadian D&O Charge and the Canadian DIP Charge.
“Canadian Court Reserve” means an amount equal to the Canadian Priority Charges.
“Canadian Concentration Account” has the meaning provided in SECTION 2.18(d).
“Canadian Credit Ceiling” means, initially, $300,000,000, as such amount may be
decreased from time to time pursuant to SECTION 2.15 and SECTION 2.17.
“Canadian DIP Charge” has the meaning provided to it in Section 2.26(a)(vi).
“Canadian D&O Charge” means the second priority charge (junior only to the
Canadian Administration Charge) granted by the Canadian Court against the
Collateral of the Canadian Borrower to secure the Canadian Borrower’s
obligations to indemnify its directors and officers for personal liability
incurred in their capacities as directors and officers, in an aggregate amount
not to exceed C$41,500,000.
“Canadian Defined Benefit Pension Plan” means a pension plan for the purposes of
any applicable pension benefits standards statute or regulation in Canada, which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada) other than a multi-employer pension plan in respect of
which the obligations of the Loan Party are limited to a fixed amount set out in
a collective agreement.
“Canadian Incremental Availability” means, at any time of calculation, an amount
equal to the Equivalent Amount in dollars of the lesser of $200,000,000 and the
sum of the following:
(a)    the face amount of Eligible Credit Card Receivables of the Canadian Loan
Parties multiplied by ten percent (10%);
plus
(b)    the Cost of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Canadian Loan Parties consisting of TRU Inventory, net of Inventory
Reserves, multiplied by ten percent (10%), multiplied by the Appraised Value of
Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian
Loan Parties consisting of TRU Inventory;
plus
(c)    the Cost of Eligible Inventory (other than Eligible in-Transit Inventory)
of the Canadian Loan Parties consisting of BRU Inventory, net of Inventory
Reserves, multiplied by ten percent (10%) multiplied by the Appraised Value of
Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian
Loan Parties consisting of BRU Inventory;


10

--------------------------------------------------------------------------------





plus
(d)    the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties
consisting of TRU Inventory, net of Inventory Reserves, multiplied by ten
percent (10%), multiplied by the Appraised Value of Eligible In-Transit
Inventory of the Canadian Loan Parties consisting of TRU Inventory;
plus
(e)    the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties
consisting of BRU Inventory, net of Inventory Reserves, multiplied by ten
percent (10%), multiplied by the Appraised Value of Eligible In-Transit
Inventory of the Canadian Loan Parties consisting of BRU Inventory;
plus
(f)    the FMV of Eligible Real Estate of the Canadian Loan Parties, less the
Canadian Realty Reserves, multiplied by seventy-five percent (75%);
plus
(g)    forty-four percent (44%) of the Required Availability Amount.
“Canadian Initial Order” means an order of the Canadian Court in respect of the
Canadian Case, which shall among other things authorize the Facilities (as the
same may be amended, supplemented, or modified from time to time after entry
thereof with, to the extent adverse to the Lenders, the consent of the
Administrative Agent and the Majority Arrangers in their sole discretion) in the
form set forth as Exhibit F, with changes to such form as are satisfactory to
the Administrative Agent and the Majority Arrangers, in their sole discretion.
“Canadian Initial Order Entry Date” shall mean the date on which the Canadian
Initial Order is entered by the Canadian Court and the Administrative Agent
shall have received a certified copy thereof.
“Canadian Lenders” means the Lenders having Canadian Commitments or holding
Canadian Term Loans from time to time or at any time. Any Person may be a
Canadian Lender only if (i) it is a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada) or is not a foreign bank for
purposes of the Bank Act (Canada), and if such financial institution is not
resident in Canada and is not deemed to be resident in Canada for purposes of
the Income Tax Act (Canada), then such financial institution deals at arm’s
length with each Canadian Loan Party for purposes of the Income Tax Act
(Canada), and (ii) it or any of its Affiliates also has Domestic Commitments in
an amount at least equal to its Canadian Commitment.
“Canadian Letter of Credit” shall mean a Letter of Credit that is issued
pursuant to this Agreement for the account of the Canadian Borrower.


11

--------------------------------------------------------------------------------





“Canadian Letter of Credit Commitment” shall mean, with respect to an Issuing
Bank, the commitment of such Issuing Bank hereunder to make Letters of Credit
available to the Canadian Borrower in the amount set forth opposite its name on
Schedule 1.1(b) hereto.
“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is, or at any time thereafter may become,
available for drawing or payment thereunder plus, without duplication, (b) all
amounts theretofore drawn or paid under Canadian Letters of Credit for which the
applicable Issuing Bank has not then been reimbursed.
“Canadian Letter of Credit Sublimit” means $30,000,000.
“Canadian Liabilities” means (a) (i) the principal of, and interest on, the
Loans made hereunder to, or for the benefit of, the Canadian Borrower or any of
its Subsidiaries, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise (including all interest that
accrues after the commencement of any case or proceeding by or against the
Canadian Borrower or any of its Subsidiaries under Bankruptcy Law, whether or
not allowed in such case or proceeding), (ii) other amounts owing by the
Canadian Borrower or any of its Subsidiaries under this Agreement and the other
Loan Documents in respect of any Canadian Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities (including all
fees, costs, expenses and indemnities that accrue after the commencement of any
case or proceeding by or against the Canadian Borrower or any of its
Subsidiaries under Bankruptcy Law, whether or not allowed in such case or
proceeding), whether primary, secondary, direct, contingent, fixed or otherwise,
of the Canadian Borrower or any of its Subsidiaries to any of the Secured
Parties under this Agreement and the other Loan Documents, (b) the due and
punctual payment and performance of all covenants, agreements, obligations and
liabilities of the Canadian Borrower or any of its Subsidiaries under or
pursuant to this Agreement or the other Loan Documents, and (c) any Cash
Management Services or Bank Products entered into or furnished to the Canadian
Borrower or any of its Subsidiaries.
“Canadian Loan Party” means the Canadian Borrower and each Canadian Subsidiary,
if any, which becomes a Loan Party pursuant to the terms of SECTION 5.12.
“Canadian Loan to Value” means the difference between (i) the Total Canadian
Outstandings and (ii) the sum of (A) the Canadian Borrowing Base plus the
amounts calculated under clauses (a) through and including (e) of the definition
of Canadian Incremental Availability plus (B) 100% of the FMV of Eligible Real
Estate of the Canadian Loan Parties, less the Canadian Realty Reserves.
“Canadian Loans” means, collectively, the Loans made by the Canadian Lenders
pursuant to ARTICLE II.
“Canadian Pledge” means the pledge of 65% of the voting Capital Stock and 100%
of the non-voting Capital Stock of the Canadian Borrower and related stock
certificates, dividends, distributions, rights and proceeds of the foregoing
pursuant to the Security Agreement and the Orders; provided, that, for the
avoidance of doubt, the voting Capital Stock that is subject to the


12

--------------------------------------------------------------------------------





Canadian Pledge shall be the same voting Capital Stock that is subject to a
pledge in support of the Prepetition ABL and FILO Credit Agreement.
“Canadian Prime Rate” means, on any day, the rate determined by the Canadian
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Canadian Agent in its reasonable discretion) and (ii) the average rate for
30 day Canadian Dollar bankers’ acceptances that appears on the Reuters Screen
CDOR Page (or, in the event such rate does not appear on such page or screen, on
any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion) at 10:15 a.m. Toronto time on such day, plus 1% per annum; provided,
that if any the above rates shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. Any change in the Canadian Prime Rate
due to a change in the PRIMCAN Index or the CDOR Rate shall be effective from
and including the effective date of such change in the PRIMCAN Index or CDOR
Rate, respectively.
“Canadian Priority Charges” means collectively, the Canadian Administration
Charge and the Canadian D&O Charge.
“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to CAD Dollar bankers’ acceptances for the
applicable period that appears on the Reuters Screen CDOR Page (or, in the event
such rate does not appear on such page or screen, on any successor or substitute
page or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Canadian Agent in its reasonable discretion), rounded to the nearest 1/100th
of 1% (with .005% being rounded up), at approximately 10:15 a.m. Toronto time on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day (the “Screen Rate”); provided that if such Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Canadian Realty Reserves” means, without duplication of any other Reserves,
such reserves as the Collateral Agent from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate to
reflect any impediments to the realization upon any Collateral consisting of
Eligible Real Estate of the Canadian Loan Parties (including, without
limitation, claims that the Collateral Agent determines will need to be
satisfied in connection with the realization upon such Eligible Real Estate and
any Environmental Compliance Reserve with respect to such Eligible Real Estate).
Canadian Realty Reserves shall include, without limitation, a reserve in an
amount equal to ten percent (10%) of the FMV of any Eligible Real Estate of the
Canadian Borrower which is subject to a right of first refusal or similar right
to which the Mortgage in favor of the Canadian Agent is subject.
“Canadian Security Documents” means the General Security Agreement, Mortgages,
and the deed of hypothec charging the universality of moveable and immovable
property, in each case granted by the Canadian Borrower and each other Canadian
Loan Party in favor of the Canadian


13

--------------------------------------------------------------------------------





Agent. The Canadian Security Documents shall supplement, and shall not limit,
the security interests granted pursuant to the Orders.
“Canadian Subsidiary” means any Subsidiary of the Canadian Borrower organized
under the laws of Canada or any province thereof.
“Canadian Superpriority Claims” has the meaning provided in SECTION 2.26(a)(v).
“Canadian Swingline Loan Ceiling” means $20,000,000, as such amount may be
increased or reduced in accordance with the provisions of this Agreement.
“Canadian Term Lender” means each Person who makes a Term Loan to the Canadian
Borrower in the amount set forth opposite its name on Schedule 1.1(b) hereto or
as may subsequently be set forth in the Register from time to time.
“Canadian Term Loans” means all Term Loans made to the Canadian Borrower
pursuant to this Agreement. As of the Effective Date, the aggregate of all
Canadian Term Loans totals $200,000,000.
“Canadian Term Notes” means the promissory notes of the Canadian Borrower
substantially in the form of Exhibit E-2, payable to the order of a Canadian
Lender, evidencing the Term Loans made to the Canadian Borrower.
“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders. On the Effective Date, the Canadian Total Commitments are
$300,000,000.
“Canadian Unused Fee” has the meaning provided in SECTION 2.19(c).
“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not include (i) any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds of any equity securities issued or capital contributions received by
the Lead Borrower, (B) the proceeds from any casualty insurance or condemnation
or eminent domain, to the extent that the proceeds therefrom are utilized for
capital expenditures within twelve months of the receipt of such proceeds, or
(C) the proceeds from any sale or other disposition of any Loan Party’s assets
(other than assets constituting Collateral consisting of Inventory, Accounts,
and Eligible Real Estate and the proceeds thereof), to the extent that the
proceeds therefrom are utilized for capital expenditures within twelve months of
the receipt of such proceeds, (ii) any portion of the purchase price of a
Permitted Acquisition which is allocated to property, plant or equipment
acquired as part of such Permitted Acquisition, or (iii) any expenditures which
are contractually required to be, and are, reimbursed to the Loan Parties in
cash by a third party (including landlords) during such period of calculation.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying


14

--------------------------------------------------------------------------------





the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP consistently applied with the principles existing on the
Effective Date.
“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise Control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided that any
Indebtedness convertible into equity interests shall not constitute Capital
Stock until so converted.
“Carve-Out” has the meaning as provided in the Orders.
“Carve-Out Reserve” means, at any time, a reserve in an amount equal to
$20,000,000.
“Case” and “Cases” has the meaning provided in the recitals.
“Cash Collateral Account” means an interest bearing account established by the
Loan Parties (other than the Canadian Borrower and its Subsidiaries) with the
Administrative Agent, for its own benefit and the benefit of the other Secured
Parties, at JPMorgan under the sole and exclusive dominion and control of the
Administrative Agent, in the name of the Administrative Agent or as the
Administrative Agent shall otherwise direct, in which deposits are required to
be made in accordance with this Agreement, and, in the case of the Canadian
Borrower and its Subsidiaries, an interest bearing account established by the
Canadian Borrower and its Subsidiaries with the Canadian Agent, for its own
benefit and the benefit of the other Secured Parties, at JPMorgan Chase Bank,
Toronto Branch under the sole and exclusive dominion and control of the Canadian
Agent, in the name of the Canadian Agent or as the Canadian Agent shall
otherwise direct, in which deposits are required to be made in accordance with
this Agreement.
“Cash Collateralize” has the meaning provided in SECTION 2.13(j).
“Cash Dominion Event” means the occurrence of any of the following: (a) the
occurrence and continuance of any Event of Default; (b) the failure of the
Borrowers to maintain Excess Availability for any three (3) days (whether or not
consecutive) during any thirty (30) day period of at least $150,000,000; or (c)
the failure of the Borrowers to maintain Excess Availability at any time of at
least $130,000,000. For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing (A) so long as such Event of Default
has not been cured or waived, (B) if the Cash Dominion Event arises as a result
of the Borrowers’ failure to maintain Excess Availability as required pursuant
to clause (b) hereunder, until Excess Availability has exceeded $150,000,000 for
thirty (30) consecutive days, or (C) if the Cash Dominion Event arises as a
result


15

--------------------------------------------------------------------------------





of the Borrowers’ failure to maintain Excess Availability as required pursuant
to clause (c) hereunder, until Excess Availability has exceeded the $130,000,000
for thirty (30) consecutive days; provided that a Cash Dominion Event may not be
so cured on more than two (2) occasions in any period of 365 consecutive days.
“Cash Management Order” shall mean one or more orders, in form and substance
satisfactory to the Administrative Agent in its sole discretion, approving cash
management systems and arrangements (as may be amended, supplemented or modified
from time to time after entry thereof with the written consent of the
Administrative Agent).
“Cash Management Reserves” means such reserves as the Collateral Agent, from
time to time, determines in its reasonable commercial discretion exercised in
good faith as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services (other than in respect of Designated Cash Management Services) then
provided or outstanding.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions; (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft and electronic funds transfer services; (c) foreign exchange
facilities; (d) credit card processing services; (e) purchase cards; and (f)
credit or debit cards.
“Cash Receipts” has the meaning provided in SECTION 2.18(d).
“CCAA” has the meaning provided in the recitals hereto.
“CD$” means Canadian dollars.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CFC” means any Subsidiary (other than TRU of Puerto Rico, Inc.) that is (a) a
“controlled foreign corporation” within the meaning of the Code or (b)
“disregarded as an entity separate from its owner” within the meaning of
Treasury Regulation section 301.7701-3 and is a direct Subsidiary of a
“controlled foreign corporation” within the meaning of the Code.
“Change in Control” means, at any time:
(a) a change in the Control of the Parent such that the Loan Parties are not
Controlled by any one or more of the Sponsor Group; or
(b)    the Parent fails at any time to own, directly or indirectly, 100% of the
Capital Stock of each Loan Party.
“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date, or
(c) compliance by any Credit Party (or, for purposes of


16

--------------------------------------------------------------------------------





SECTION 2.14, by any lending office of such Credit Party or by such Credit
Party’s holding company, if any) with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Base III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning provided in SECTION 9.13.
“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement or its by-laws.
“Closing Agenda” means the closing agenda attached hereto as Exhibit P.
“Closing Date” means the date on which the conditions precedent set forth in
SECTION 4.01 have been satisfied, which date is September 22, 2017.
“Co-Documentation Agents” means, collectively, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Barclays Bank PLC.
“Code” means the Internal Revenue Code of 1986 and the United States Treasury
regulations promulgated thereunder, as amended from time to time.
“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document or any Order, including “Property”
as defined in the Canadian Initial Order; provided that (a) any assets of the
Canadian Borrower and its Subsidiaries shall secure only the Canadian
Liabilities; (b) the Canadian Pledge (together with any corresponding provision
of any Order) shall constitute the only pledge of voting Capital Stock of the
Canadian Borrower; (c) any pledge of the voting Capital Stock of any other CFC
or FSHCO shall be limited to 65% of such stock (and if any such stock is pledged
in support of any of the Prepetition ABL and FILO Credit Agreement or any other
debt obligation, the stock that constitutes Collateral shall be the same stock
that is pledged in support of such other obligations; and (d) no asset of any
CFC or FSHCO (other than as described in clause (a) of this definition) shall
constitute Collateral; (e) such definition shall exclude any assets expressly
excluded from the Collateral pursuant to any of the Orders.
“Collateral Agent” has the meaning provided in the preamble to this Agreement.
“Combined Borrowing Base” means the sum of (a) the Domestic Borrowing Base plus
(b) the Canadian Borrowing Base.
“Comeback Motion” means the motion to be heard by the Canadian Court not later
than 30 days following the entry of the Canadian Initial Order.


17

--------------------------------------------------------------------------------





“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder in the amount set forth opposite its name on Schedule
1.1(b) hereto (being the aggregate of the Domestic Commitments and the Canadian
Commitments of such Lender) or as may subsequently be set forth in the Register
from time to time, as the same may be increased or reduced from time to time
pursuant to this Agreement.
“Commitment Letter” means that certain commitment letter dated as of September
18, 2017, among the Arrangers and the Lead Borrower.
“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder, in the amount set forth opposite such
Lender’s name on Schedule 1.1(b) hereto or as may subsequently be set forth in
the Register from time to time, as the same may be increased or reduced from
time to time pursuant to this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” has the meaning provided in SECTION 5.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the cost of purchases, as reported on the Borrowers’ financial
stock ledger based upon the Borrowers’ accounting practices in effect on the
Effective Date or thereafter consented to by the Administrative Agent, whose
consent will not be unreasonably withheld. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (except for freight
charges with respect to all Inventory (other than unpaid freight charges for
Eligible In-Transit Inventory) to the extent treated consistently with the
Borrowers’ accounting practices in effect on the Effective Date) used in the
Borrowers’ calculation of cost of goods sold.
“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


18

--------------------------------------------------------------------------------





“Credit Party” means (a) the Lenders, (b) the Agents and the Canadian Agent and
their respective Affiliates and branches, (c) the Issuing Banks, (d) the
Arrangers and (e) the successors and permitted assigns of each of the foregoing.
“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, the Canadian Agent and the Arrangers in connection with
the preparation, execution and delivery of the Loan Documents and the
syndication of the Facilities, in the case of legal counsel, limited to (x) the
reasonable fees, charges and disbursements of one United States counsel for the
Administrative Agent and its Affiliates, one Canadian counsel for the Canadian
Agent and its Affiliates and branches (plus one foreign and one local counsel
(in respect of any state or province, if reasonably required) for any other
jurisdiction to the extent reasonably necessary) and (y) in the case of
consultants, limited to outside consultants for the Agents and the Canadian
Agent consisting of one inventory appraisal firm and one Canadian real estate
appraisal firm, one commercial finance examination firm and one Canadian
environmental engineering firm; (b) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Canadian Agent
and the Arrangers in connection with the administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers requested
by a Loan Party of the provisions hereof or thereof (whether or not any such
amendments, modifications or waivers shall be consummated), including, without
limitation, the reasonable fees, charges and disbursements of one United States
counsel for the Administrative Agent and its Affiliates, one Canadian counsel
for the Canadian Agent and its Affiliates and branches (plus one foreign and one
local counsel (in respect of any state or province, if reasonably required) for
any other jurisdiction to the extent reasonably necessary); (c) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; (d) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the Canadian Agent, and their
respective Affiliates and branches in connection with the enforcement and
protection (including collateral monitoring, collateral reviews and appraisals
in accordance with the terms herein) of their rights in connection with the Loan
Documents (including all such out-of-pocket expenses incurred during any
workout, restructuring or related negotiations in respect of such Loan
Documents), in the case of legal counsel, limited to the reasonable fees,
charges and disbursements of one United States counsel for JPMorgan and its
Affiliates, one Canadian counsel for the Canadian Agent and its Affiliates (plus
one foreign and one local counsel (in respect of any state or province, if
reasonably required) for any other jurisdiction to the extent reasonably
necessary) and in the case of other consultants, limited to outside consultants
for the Agents (including, without limitation, except as permitted in clause (e)
hereof, one inventory appraisal firm and one real estate appraisal firm, one
commercial finance examination firm and one environmental engineering firm); and
(f) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, the Canadian Agent, each Lender and their respective
Affiliates and branches in connection with the Cases, or with the enforcement of
their rights in any case under Bankruptcy Law or any judicial proceeding
commenced by any Loan Party against the Credit Parties relating to the Loan
Documents after the occurrence and during the continuance of an Event of
Default, in the case of legal counsel, limited to the reasonable fees, charges
and disbursements of one United States counsel for JPMorgan and its Affiliates,
one Canadian counsel


19

--------------------------------------------------------------------------------





for the Canadian Agent and its Affiliates (plus local counsel in any other
jurisdiction to the extent reasonably necessary) and in the case of other
consultants, limited to one outside consultants for the Agents (including,
without limitation, inventory appraisal firm(s) and one real estate appraisal
firm(s), one commercial finance examination firm(s) and one environmental
engineering firm(s)); provided that, in addition to all of the foregoing, the
Lenders who are not the Agents or the Canadian Agent shall be entitled to
reimbursement in connection with all of the foregoing for no more than one
counsel representing all such Lenders (absent a conflict of interest in which
case the Lenders may engage and be reimbursed for additional counsel). Credit
Party Expenses shall not include the allocation of any overhead expenses of any
Credit Party.
“Cumulative Net Cash Flow Before DIP ABL Draw/Paydown” means, as of any Test
Date, an amount equal to the cumulative variance calculated as the Total Cash
Flow Before DIP ABL Draw/Paydown as set forth in the DIP Budget in Schedule 1 to
Exhibit A of the motion for entry of the Interim and Final Orders filed in the
United States Bankruptcy Court for the Eastern District of Virginia, Richmond
Division on September 19, 2017 on a cumulative basis from the Petition Date to
such Test Date less the actual Total Cash Flow Before DIP ABL Draw/Paydown, on a
cumulative basis from the Petition Date to such Test Date calculated in the same
manner as set forth in such DIP Budget, but in each case adjusted to exclude (A)
proceeds of asset sales and other dispositions outside the ordinary course of
business, in each case other than of inventory, (B) Loans made under the DIP
Term Loan Facility after the initial funding thereof, Loans made under the
Facilities and any other proceeds of Indebtedness and (C) and principal
prepayments or repayments of Indebtedness (other than capital lease obligation
payments accounted for as part of operating cash flow in the DIP Budget).
“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Loan Parties entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Loan Parties, net of any dormancy reserves maintained by the Loan Parties on
their books and records in the ordinary course of business consistent with past
practices.
“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B among a Loan Party, a customs broker or other carrier, and
the Administrative Agent or the Canadian Agent, as applicable, in which the
customs broker or other carrier acknowledges that it has control over and holds
the documents evidencing ownership of the subject Inventory or other property
for the benefit of the Administrative Agent or the Canadian Agent, as
applicable, and agrees, upon notice from the Administrative Agent or the
Canadian Agent, as applicable, to hold and dispose of the subject Inventory and
other property solely as directed by the Administrative Agent or the Canadian
Agent, as applicable.
“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents, the Canadian Agent and the Lenders
shall have no duty to inquire as to the source of the amounts on deposit in the
DDAs.
“Debtors” has the meaning provided in the recitals.


20

--------------------------------------------------------------------------------





“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.
“Default Rate” has the meaning provided in SECTION 2.12.
“Defaulting Lender” means, subject to SECTION 2.27(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to any
Agent, any Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, any Agent, any Issuing Bank
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect, or
has publicly announced that it does not intend to comply with its funding
obligations under other loan agreements, credit agreements or similar facilities
generally, (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a Bail-In
Action or proceeding under Bankruptcy Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by any Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to SECTION 2.27(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Banks, the Swingline Lender and each other Lender promptly
following such determination.
“Designated Account” has the meaning provided in SECTION 2.18(d); provided,
however, that notwithstanding anything to the contrary contained therein, in no
event shall the amounts deposited into the Designated Account at any time exceed
$25,000,000 in the aggregate.
“Designated Cash Management Services” means Cash Management Services that have
been designated by the Lead Borrower and the provider thereof in writing to the
Administrative Agent as “Designated Cash Management Services”, such designation
to specify the maximum amount of obligations in respect of such Cash Management
Services that shall constitute Designated Cash


21

--------------------------------------------------------------------------------





Management Services (such maximum amount at any time with respect to all
Designated Cash Management Services, the “Designated Cash Management Services
Obligations Amount”). The Designated Cash Management Services Obligations Amount
with respect to any Designated Cash Management Services may be increased or
decreased by subsequent notice to the Administrative Agent from the Lead
Borrower and the applicable provider; provided that the Designated Cash
Management Services Obligations Amount may not be increased if after giving pro
forma effect to such increase, the outstanding Domestic Term Loans would exceed
the Domestic Incremental Availability.
“Designated Cash Management Services Obligations Amount” has the meaning
provided in the definition of “Designated Cash Management Services”.
“Determination Date” shall mean the date upon which each of the following has
occurred:
(a)    The Canadian Commitments and/or the Domestic Commitments have been
terminated by the Required Lenders (or are deemed terminated) upon the
occurrence of an Event of Default; and
(b)    The Obligations and/or the Canadian Liabilities have been declared to be
due and payable (or has become automatically due and payable) and have not been
paid in accordance with the terms of this Agreement.
“DIP Budget” means monthly projections for the Loan Parties for the 16 fiscal
months after the Closing Date in a form customary for “DIP budgets”, as updated
from time to time (but no more frequently than bi-monthly) with the consent of
the Administrative Agent and the Required Lenders. References herein to the DIP
Budget shall be deemed referenced to the DIP Budget most recently delivered as
provided in this definition.
“DIP Term Loan Facility” means Term Loan Facility pursuant to that certain
Debtor-in-Possession Credit Agreement, dated as of the Effective Date, by and
among, the Lead Borrower, NexBank SSB, as administrative agent and collateral
agent and the lenders party thereto.
“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) Indebtedness or any Capital Stock referred
to in (a) above prior to the Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Maturity Date;
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to


22

--------------------------------------------------------------------------------





redeem such Capital Stock upon the occurrence of a change in control or an asset
sale shall not constitute Disqualified Capital Stock.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Availability” means the lesser of (a) or (b), where:
(a)    is the result of:
(i)    The Revolving Credit Ceiling,
Minus
(ii)    The Total Domestic Revolver Outstandings.
Minus
(iii)    The Total Canadian Revolver Outstandings.
(b)    is the result of the following:
(i)    The Domestic Borrowing Base, as determined from the most recent Borrowing
Base Certificate (as adjusted pursuant to SECTION 2.03 hereof);
Minus
(ii)    The Total Domestic Revolver Outstandings.
“Domestic Borrowers” means, collectively, the Lead Borrower, the other Domestic
Borrowers identified on the signature pages hereto and each Other Borrower who
becomes a Domestic Borrower hereunder in accordance with the terms of this
Agreement.
“Domestic Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers multiplied by ninety percent (90%);
plus
(b)    the Cost of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Domestic Borrowers consisting of TRU Inventory, net of Inventory
Reserves, multiplied by the Inventory Advance Rate for TRU Inventory, multiplied
by the Appraised Value of Eligible Inventory (other than Eligible In-Transit
Inventory) of the Domestic Borrowers consisting of TRU Inventory;
plus
(c)    the Cost of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Domestic Borrowers consisting of BRU Inventory, net of Inventory
Reserves, multiplied


23

--------------------------------------------------------------------------------





by the Inventory Advance Rate for BRU Inventory, multiplied by the Appraised
Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the
Domestic Borrowers consisting of BRU Inventory;
plus
(d)    the Cost of Eligible In-Transit Inventory of the Domestic Borrowers
consisting of TRU Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate for TRU Inventory, multiplied by the Appraised Value of
Eligible In-Transit Inventory of the Domestic Borrowers consisting of TRU
Inventory;
plus
(e)    the Cost of Eligible In-Transit Inventory of the Domestic Borrowers
consisting of BRU Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate for BRU Inventory, multiplied by the Appraised Value of
Eligible In-Transit Inventory of the Domestic Borrowers consisting of BRU
Inventory;
minus
(f)    the then current amount of all Availability Reserves;
minus
(g)    an amount equal to the excess, if any, of the Designated Cash Management
Services Obligations Amount over $10,000,000.
“Domestic Commitment” shall mean, with respect to each Domestic Lender, the
commitment of such Domestic Lender hereunder to make Revolving Credit Loans to
the Domestic Borrowers and to participate in Letters of Credit and Swingline
Loans to the Domestic Borrowers in the amount set forth opposite its name on
Schedule 1.1(b) hereto or as may subsequently be set forth in the Register from
time to time, as the same may be increased from time to time pursuant to SECTION
2.02 or reduced from time to time pursuant to SECTION 2.15 and SECTION 2.17.
“Domestic Commitment Percentage” shall mean, with respect to each Domestic
Lender, that percentage of the Domestic Commitments of all Domestic Lenders
hereunder to make Revolving Credit Loans to the Domestic Borrowers and to
participate in Letters of Credit and Swingline Loans to the Domestic Borrowers,
in the amount set forth opposite its name on Schedule 1.1(b) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased from time to time pursuant to SECTION 2.02 or reduced from time to
time pursuant to SECTION 2.15 and SECTION 2.17.
“Domestic Concentration Account” has the meaning provided in SECTION 2.18(d).
“Domestic Incremental Availability” means, at any time of calculation, an amount
equal to the lesser of $250,000,000 and the sum of the following:


24

--------------------------------------------------------------------------------





(a)    the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers multiplied by ten percent (10%);
plus
(b)    the Cost of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Domestic Borrowers consisting of TRU Inventory, net of Inventory
Reserves, multiplied by ten percent (10%), multiplied by the Appraised Value of
Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic
Borrowers consisting of TRU Inventory;
plus
(c)    the Cost of Eligible Inventory (other than Eligible in-Transit Inventory
of the Domestic Borrowers consisting of BRU Inventory, net of Inventory
Reserves, multiplied by ten percent (10%) multiplied by the Appraised Value of
Eligible Inventory (other than Eligible In-Transit Inventory) of the Domestic
Borrowers consisting of BRU Inventory;
plus
(d)    the Cost of Eligible In-Transit Inventory of the Domestic Borrowers
consisting of TRU Inventory, net of Inventory Reserves, multiplied by ten
percent (10%), multiplied by the Appraised Value of Eligible In-Transit
Inventory of the Domestic Borrowers consisting of TRU Inventory;
plus
(e)    the Cost of Eligible In-Transit Inventory of the Domestic
Borrowers consisting of BRU Inventory, net of Inventory Reserves, multiplied by
ten percent (10%), multiplied by the Appraised Value of Eligible In-Transit
Inventory of the Domestic Borrowers consisting of BRU Inventory;
plus
(f)    fifty-six percent (56%) of the Required Availability Amount.
“Domestic Lenders” means the Lenders having Domestic Commitments or hold
Domestic Term Loans from time to time or at any time.
“Domestic Letter of Credit” means a Letter of Credit that is issued pursuant to
this Agreement for the account of a Domestic Borrower.
“Domestic Letter of Credit Commitment” shall mean, with respect to each Issuing
Bank, the commitment of such Issuing Bank hereunder to make Letters of Credit
available to the Domestic Borrowers in the amount set forth opposite its name on
Schedule 1.1(b) hereto.
“Domestic Letter of Credit Outstandings” means, at any time, the sum of (a) with
respect to Domestic Letters of Credit outstanding at such time, the aggregate
maximum amount that then is, or at any time thereafter may become, available for
drawing or payment thereunder, plus, without


25

--------------------------------------------------------------------------------





duplication, (b) all amounts theretofore drawn or paid under Domestic Letters of
Credit for which the applicable Issuing Bank has not then been reimbursed.
“Domestic Letter of Credit Sublimit” means, at any time, the sum of $400,000,000
less the then Canadian Letter of Credit Outstandings, as such amount may be
increased or reduced in accordance with the terms of this Agreement.
“Domestic Loan Party” means any Loan Party other than a Canadian Loan Party.
“Domestic Loans” means, collectively, the Loans made by the Domestic Lenders
pursuant to Article II.
“Domestic Swingline Loan Ceiling” means (a) from January 1st through August 31st
of each year, $50,000,000 and (b) from September 1st through December 31st of
each year, $100,000,000, as such amount may be increased or reduced in
accordance with the provisions of this Agreement.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“Domestic Term Lender” means each Person who makes a Term Loan to the Domestic
Borrowers in the amount set forth opposite its name on Schedule 1.1(b) hereto or
as may subsequently be set forth in the Register from time to time.
“Domestic Term Loans” means all Term Loans made to the Domestic Borrowers
pursuant to this Agreement. As of the Effective Date, the aggregate of all
Domestic Term Loans totals $250,000,000.
“Domestic Term Notes” means the promissory notes of the Domestic Borrowers
substantially in the form of Exhibit D-2, payable to the order of a Domestic
Lender, evidencing the Term Loans made to the Domestic Borrowers.
“Domestic Total Commitments” means the aggregate of the Domestic Commitments of
all Domestic Lenders. On the Effective Date, the Domestic Total Commitments are
$1,850,000,000.
“Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition under non-compete agreements, consulting agreements,
earn-out agreements and similar deferred purchase arrangements.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


26

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each of the conditions precedent set
forth in SECTION 4.03 have been satisfied (or waived), which date is September
22, 2017.
“Eligible Assignee” means a commercial bank, insurance company, company engaged
in the business of making commercial loans or a commercial finance company,
investment vehicle, investment fund or other Person (other than a natural
Person), or any Lender or Affiliate of any Credit Party under common control
with such Credit Party, or an Approved Fund of any Credit Party, or any Person
to whom a Credit Party assigns its rights and obligations under this Agreement
as part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit
facilities; provided that, in any event, “Eligible Assignee” shall not include
(x) any natural person, (y) the Parent, or (z) the Sponsor Group or any of their
respective Affiliates.
“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card processors (including, but
not limited to, VISA, Mastercard, American Express, Diners Club and
DiscoverCard) as arise in the ordinary course of business and which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below. None of the following shall be deemed to
be Eligible Credit Card Receivables:
(a)    Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of sale (except that, with
respect to those due from American Express to the Canadian Loan Parties, that
have been outstanding for more than ten (10) Business Days from the date of
sale), or for such longer period(s) as may approved by the Collateral Agent;
(b)    Accounts due from major credit card processors with respect to which a
Loan Party does not have good, valid and marketable title thereto, free and
clear of any Lien (other than Liens granted to the Administrative Agent or the
Canadian Agent, as applicable, for its own benefit and the benefit of the other
Secured Parties pursuant to the Security Documents and the Orders, those Liens
specified in clauses (a) and (e) of the definition of Permitted Encumbrances and
Permitted Encumbrances having priority by operation of Applicable Law or the
applicable Order over the Lien of the Administrative Agent or Canadian Agent, as
applicable) (the foregoing not being intended to limit the discretion of the
Collateral Agent to change, establish or eliminate any Reserves on account of
any such Liens);
(c)    Accounts due from major credit card processors that are not subject to a
first priority (except as provided in clause (b), above) security interest in
favor of the Administrative Agent or the Canadian Agent, as applicable, for its
own benefit and the benefit of the other Secured Parties;
(d)    Accounts due from major credit card processors which are disputed, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted, by the related


27

--------------------------------------------------------------------------------





credit card processor (but only to the extent of such dispute, counterclaim,
offset or chargeback) (it being the intent that chargebacks in the ordinary
course by the credit card processors shall not be deemed violative of this
clause);
(e)    Except as otherwise approved by the Collateral Agent, Accounts due from
major credit card processors as to which the credit card processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor; or
(f)    Accounts due from major credit card processors (other than Visa,
Mastercard, American Express, Diners Club and Discover) which the Collateral
Agent determines in its commercial reasonable discretion acting in good faith to
be unlikely to be collected.
“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) (i) which has been
delivered to a carrier in a foreign port or foreign airport for receipt by a
Loan Party in the United States or Canada within sixty (60) days of the date of
determination, but which has not yet been received by a Loan Party or (ii) which
has been delivered to a carrier in the United States or Canada for receipt by a
Loan Party in the United States or Canada within five (5) Business Days of the
date of determination, but which has not yet been received by a Loan Party, (b)
for which the purchase order is in the name of a Loan Party and title has passed
to a Loan Party, (c) except as otherwise agreed by the Collateral Agent, for
which a Loan Party is designated as “shipper” and/or the consignor and the
document of title or waybill reflects a Loan Party as consignee (along with
delivery to a Loan Party or its customs broker of the documents of title, to the
extent applicable, with respect thereto), (d) as to which the Administrative
Agent or the Canadian Agent, as applicable, has control over the documents of
title, to the extent applicable, which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement), (e) as to
which a Tri-Party Agreement has been executed and delivered in favor of the
Collateral Agent, (f) which is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including, without limitation marine
cargo insurance; and (g) which otherwise is not excluded from the definition of
Eligible Inventory; provided that the Administrative Agent may (and shall, at
the written direction of the Collateral Agent), upon written notice to the Lead
Borrower, exclude any particular Inventory from the definition of “Eligible
In-Transit Inventory” in the event that the Administrative Agent or the
Collateral Agent determines that such Inventory is subject to any Person’s right
or claim which is (or is capable of being) senior to, or pari passu with, the
Lien of the Administrative Agent or the Canadian Agent (such as, without
limitation, a right of stoppage in transit), as applicable, or may otherwise
adversely impact the ability of the Administrative Agent, the Collateral Agent
or the Canadian Agent, as applicable, to realize upon such Inventory.
“Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible Letter of Credit Inventory, (b) Eligible In-Transit
Inventory, (c) Inventory reported at Location 5001 in the Loan Parties’ books
and records (such being cross-docked product and not then included in the Loan
Parties’ stock ledger but which is otherwise Eligible Inventory), and (d) items
of Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course that are not excluded as
ineligible by virtue of the one or more of the criteria set forth below. None of
the following shall be deemed to be Eligible Inventory:


28

--------------------------------------------------------------------------------





(a)    Inventory that is not solely owned by a Loan Party, or is leased by or is
on consignment to a Loan Party, or as to which the Loan Parties do not have
title thereto;
(b)    Inventory (other than any Eligible Letter of Credit Inventory and
Eligible In-Transit Inventory) that is not located in the United States of
America or Canada (or any territories or possessions thereof);
(c)    Inventory (other than any Eligible Letter of Credit Inventory and
Eligible In-Transit Inventory) that is not located at a location that is owned
or leased by the Loan Parties (including, without limitation, as a result of a
Loan Party’s rejection or other termination of such Lease), except, in each
case, to the extent that the Loan Parties shall have used commercially
reasonable efforts to furnish (in the case of each such location leased by a
third party for which the Loan Parties contracted with such third party on or
before the Effective Date), or shall have furnished (in the case of each such
location leased by a third party for which the Loan Parties contracted with such
third party after the Effective Date), the Administrative Agent or the Canadian
Agent, as applicable, with (i) any UCC financing statements, PPSA filings or
other registrations that the Administrative Agent or the Canadian Agent, as
applicable, may reasonably determine to be necessary to perfect its security
interest in such Inventory at such location, and (ii) an intercreditor agreement
(containing, among other things, a lien waiver) executed by the Person owning or
leasing any such location on terms reasonably acceptable to the Collateral Agent
and, if applicable, the Canadian Agent; provided that, with respect to any
location which is leased by a third party as of the Effective Date and which
contains Inventory to be utilized to fulfill internet orders or Inventory to be
forwarded to stores or distribution centers of the Loan Parties, such Inventory
shall not be deemed ineligible solely by virtue of this clause (c) if such an
intercreditor agreement is not obtained by the Borrowers (after having used
commercially reasonable efforts to obtain same); provided further that any
Inventory located at a location described in clauses (i) and/or (ii) below shall
not be deemed ineligible solely by virtue of this clause (c) even if such an
intercreditor agreement is not furnished for any such location: (i) any location
that is not owned or leased by the Loan Parties at which Inventory of a Domestic
Loan Party is located (or locations under the control of the same Person other
than store leases) having a value of less than or equal to $20,000,000 at Cost
(or, with respect to seasonal locations, at which Inventory is located having a
value less than or equal to $40,000,000 at Cost for a period of not greater than
60 days), or (ii) any location that is not owned or leased by the Loan Parties
at which Inventory of a Canadian Loan Party is located (or under the control of
the same Person other than store leases) having a value of less than or equal to
$5,000,000 at Cost (or, with respect to seasonal locations, at which Inventory
is located having a value less than or equal to $10,000,000 at Cost for a period
of not greater than 60 days);
(d)    Inventory that is located at a distribution center that is leased by the
Loan Parties, except to the extent that (unless otherwise agreed by the
Collateral Agent or the Canadian Agent, as applicable) the Loan Parties shall
have used commercially reasonable efforts to furnish (in the case of each such
distribution center for which the Loan Parties have entered into a lease on or
before the Effective Date), or shall have furnished (in the case of each such
distribution center for which the Loan Parties have entered into a lease after
the Effective Date), the Administrative Agent or the Canadian Agent, as
applicable,


29

--------------------------------------------------------------------------------





with a landlord’s lien waiver and collateral access agreement on terms
reasonably acceptable to the Collateral Agent or the Canadian Agent, as
applicable, executed by the Person owning any such distribution center; provided
that any Inventory located at a distribution center described in clauses (i)
and/or (ii) below shall not be deemed ineligible solely by virtue of this clause
(d) even if such a landlord’s lien waiver and collateral access agreement is not
furnished for any such distribution center: (i) any distribution center at which
Inventory of a Domestic Loan Party is located (or locations under the control of
the same Person other than store leases) having a value of less than or equal to
$20,000,000 at Cost (or, with respect to seasonal warehouses, at which Inventory
is located having a value less than or equal to $40,000,000 at Cost for a period
of not greater than 60 days), or (ii) any distribution center at which Inventory
of a Canadian Loan Party is located (or under the control of the same Person
other than store leases) having a value of less than or equal to $5,000,000 at
Cost (or, with respect to seasonal warehouses, at which Inventory is located
having a value less than or equal to $10,000,000 at Cost for a period of not
greater than 60 days);
(e)    Inventory that represents goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are work in process, raw materials, or that constitute spare parts or
supplies used or consumed in a Loan Party’s business, (iv) are bill and hold
goods, or (v) are not in compliance in all material respects with all standards
imposed by any Governmental Authority having regulatory authority with respect
thereto;
(f)    Except as otherwise agreed by the Collateral Agent, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;
(g)    Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent or Canadian Agent, as applicable,
for its own benefit and the benefit of the other Secured Parties (subject only
to Permitted Encumbrances having priority by operation of Applicable Law);
(h)    Inventory which consists of samples, labels, bags, packaging materials,
and other similar non-merchandise categories;
(i)    Inventory as to which casualty insurance in compliance with the
provisions of SECTION 5.07 is not in effect;
(j)    Inventory which has been sold but not yet delivered or Inventory to the
extent that any Loan Party has accepted a deposit therefor; or
(k)    Inventory acquired in a Permitted Acquisition, unless the Collateral
Agent shall have received or conducted (i) appraisals, from appraisers
reasonably satisfactory to the Collateral Agent, of such Inventory to be
acquired in such Acquisition and (ii) such other due diligence as the Collateral
Agent may reasonably require, all of the results of the foregoing to be
reasonably satisfactory to the Collateral Agent.


30

--------------------------------------------------------------------------------





“Eligible Letter of Credit Inventory” means, as of any date of determination
(without duplication of other Eligible Inventory), Inventory:
(a)    (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Loan Party in the United States or Canada within sixty
(60) days of the date of determination, but which has not yet been received by a
Loan Party, or (ii) which has been delivered to a carrier in the United States
or Canada for receipt by a Loan Party in the United States or Canada within five
(5) Business Days of the date of determination, but which has not yet been
received by a Loan Party;
(b)    the purchase order for which is in the name of a Loan Party, title has
passed to a Loan Party and the purchase of which is supported by a Commercial
Letter of Credit issued under this Agreement having an initial expiry, subject
to the proviso hereto, within 120 days after the date of initial issuance of
such Commercial Letter of Credit; provided that ninety percent (90%) of the
maximum Stated Amount all such Commercial Letters of Credit shall not, at any
time, have an initial expiry greater than ninety (90) days after the original
date of issuance of such Commercial Letters of Credit;
(c)    except as otherwise agreed by the Collateral Agent, for which a Loan
Party is designated as “shipper” and/or consignor and the document of title or
waybill reflects a Loan Party as consignee (along with delivery to a Loan Party
or its customs broker of the documents of title, to the extent applicable, with
respect thereto);
(d)    as to which the Administrative Agent or the Canadian Agent, as
applicable, has control over the documents of title, to the extent applicable,
which evidence ownership of the subject Inventory (such as by the delivery of a
Customs Broker Agreement);
(e)    which is insured in accordance with the provisions of this Agreement and
the other Loan Documents, including, without limitation marine cargo insurance;
(f)    as to which a Tri-Party Agreement has been executed and delivered in
favor of the Collateral Agent, and
(g)    Which otherwise is not excluded from the definition of Eligible
Inventory;
provided that the Administrative Agent may (and shall, at the written direction
of the Collateral Agent), upon prior written notice to the Lead Borrower,
exclude any particular Inventory from the definition of “Eligible Letter of
Credit Inventory” in the event that the Administrative Agent or the Collateral
Agent determines that such Inventory is subject to any Person’s right or claim
(other than the Carve-Out and the Canadian Priority Charges) which is (or is
capable of being) senior to, or pari passu with, the Lien of the Administrative
Agent or the Canadian Agent (such as, without limitation, a right of stoppage in
transit), as applicable, or may otherwise adversely impact the ability of the
Administrative Agent, the Collateral Agent or the Canadian Agent, as applicable,
to realize upon such Inventory.
“Eligible Real Estate” means Real Estate which satisfies each of the following
conditions:


31

--------------------------------------------------------------------------------





(a)    Either (i) a Canadian Loan Party owns fee title or (ii) a Canadian Loan
Party is ground lessee under a ground lease on real estate improved by a
building owned by such Canadian Loan Party, the terms and conditions of which
ground lease permit assignment and mortgaging thereof in the Collateral Agent’s
and the Canadian Agent’s reasonable commercial discretion exercised in good
faith;
(b)    The applicable Canadian Loan Party has granted pursuant to the Security
Documents, and the Interim Order and the Canadian Initial Order, and when
entered the Final Order and the Canadian Final Order, valid and enforceable
liens on such Canadian Loan Party’s interest in such Real Estate;
(c)    the applicable Canadian Loan Party shall have delivered to the Collateral
Agent (upon request, available environmental site assessments and any other
document customarily delivered in connection with mortgages real property
reasonably agreed by the Collateral Agent and the Lead Borrower, acting in good
faith;
(d)    The Canadian Agent has a perfected first priority lien in such Real
Estate (subject only to Permitted Encumbrances having priority by operation of
Applicable Law) for its own benefit and the benefit of other Secured Parties;
(e)    If requested by the Canadian Agent, each such parcel of Real Estate has
been appraised by a third party appraiser reasonably acceptable to the Agents
and the Canadian Agent (it being agreed the appraisals delivered to the Agents
prior to the Petition Date are acceptable and shall satisfy this requirement);
(f)    Either (i) the Real Estate is used by a Canadian Loan Party for offices,
as a Store or distribution center, or is being held for sale and, if more than
twelve (12) months have elapsed from the date such Real Estate was initially
held for sale, the Collateral Agent and the Canadian Agent shall have received
an updated appraisal of such Real Estate, or (ii) the Real Estate is leased by a
Canadian Loan Party to another Person, the terms of such lease and the
creditworthiness of the lessee are reasonably satisfactory to the Collateral
Agent (the Collateral Agent acknowledges this condition is satisfied as to any
such leased properties in existence as of the Effective Date), and the
Collateral Agent and the Canadian Agent shall have received an updated appraisal
of such Real Estate reflecting the effect of such lease on FMV; provided that
Real Estate described in this clause (f)(ii) shall not comprise more than 25% of
the Canadian Incremental Availability; and
(g)    As to any particular property, except as otherwise agreed by the
Collateral Agent, the Canadian Borrower is in compliance in all material
respects with the representations, warranties and covenants set forth in the
Mortgage (if any) relating to such property.
As of the Closing Date the Eligible Real Estate shall be deemed to consist of
the same Real Estate that constitutes “Eligible Real Estate” under the
Prepetition FILO and ABL Credit Agreement.


32

--------------------------------------------------------------------------------





“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Collateral Agent (after consultation with the Canadian
Agent), from time to time in its reasonable commercial discretion exercised in
good faith, establishes for estimable amounts that are reasonably likely to be
expended by any of the Canadian Loan Parties in order for such Loan Party and
its operations and property (a) to comply with any notice from a Governmental
Authority asserting non-compliance with Environmental Laws, or (b) to correct
any such non-compliance with Environmental Laws relating to such Eligible Real
Estate.
“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the handling, treatment,
storage, disposal of Hazardous Materials or to the assessment or remediation of
any Release or threatened Release of any Hazardous Material to the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equipment” has the meaning set forth in the Security Documents.
“Equivalent Amount” means, on any day, with respect to any amount denominated in
CD$, the equivalent of such amount in Dollars determined by using the rate of
exchange for the purchase of the Dollars with CD$ in the London foreign exchange
market at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services  as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in Dollars as determined
by the Administrative Agent using any method of determination it deems
appropriate in its reasonable discretion).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means: (a) with respect to the Domestic Borrowers, any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30 day notice period
is waived); (b) with respect to the Domestic Borrowers, the failure of any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived, and
with


33

--------------------------------------------------------------------------------





respect to the Canadian Borrower, the existence with respect to any Plan of any
due but un-remitted contribution, whether or not waived; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Lead Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Lead Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Lead Borrower or any of its ERISA Affiliates of any liability in excess of
$100,000,000 (or such lesser amount as would reasonably be expected to result in
a Material Adverse Effect) with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Lead Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Lead Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability in excess of $100,000,000 (or such lesser
amount as would reasonably be expected to result in a Material Adverse Effect)
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing in accordance with the
terms of this Agreement.
“Excess Availability” means the difference between (a) the Line Cap and (b) the
Total Revolver Outstandings.
“Excess Swingline Loans” has the meaning provided in SECTION 2.22(b).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guarantee of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to SECTION 9.22 hereof and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the guaranty of such Loan
Party, or grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Hedge Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Hedge
Agreements for which such guaranty or security interest becomes illegal.
“Excluded Taxes” means, with respect to the Agents, the Canadian Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is


34

--------------------------------------------------------------------------------





located or that constitute Other Connection Taxes, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located or that constitute Other
Connection Taxes, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under SECTION 2.24(b) or a Lender that
becomes a Domestic Lender by virtue of the application of SECTION 8.17), any
withholding tax that (i) is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office other than at the request of a Borrower under SECTION 2.24),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to SECTION 2.23(a), or (ii) is attributable to such Foreign
Lender’s failure to comply with SECTION 2.23(e), (d) in the case of a Canadian
Lender (other than an assignee pursuant to a request by a Borrower under SECTION
2.24(b) or a Lender that becomes a Domestic Lender by virtue of the application
of SECTION 8.17), any withholding tax that is imposed on amounts payable to such
Canadian Lender at the time such Canadian Lender becomes a party to this
Agreement (or designates a new lending office other than at the request of a
Borrower under SECTION 2.24) or is attributable to such Canadian Lender’s
failure to comply with SECTION 2.23(j), except to the extent that such Canadian
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Canadian Borrower with respect to such withholding tax pursuant to SECTION
2.23(a); provided that the provisions of the foregoing clause (d) shall not
apply upon and after the occurrence of the Determination Date; provided further
that each such Lender shall use reasonable efforts to eliminate or reduce
amounts payable pursuant to this clause (d), (e) any Canadian federal or
provincial withholding tax that would not have been imposed but for such Credit
Party (i) not dealing at arm’s length (within the meaning of the Income Tax Act
(Canada)) with the Canadian Loan Party or (ii) being a “specified shareholder”
(as defined in subsection 18(5) of the Income Tax Act (Canada)) of the Canadian
Loan Party or not dealing at arm’s length with such a specified shareholder for
the purposes of the Income Tax Act (Canada), (f) any withholding tax that is
imposed by reason of FATCA; and (g) any withholding tax that is attributable to
the failure of (i) any Domestic Lender to provide Internal Revenue Service Forms
W-9 (or any successor form) as provided by SECTION 2.23(e); (ii) any
Administrative Agent (other than the Canadian Agent) to comply with SECTION
2.23(k).
“Existing Debt” shall mean any Indebtedness outstanding on the Petition Date.
“Facilities” has the meaning provided in the recitals.
“Facility Guarantee” means (a) any Guarantee of the Obligations and Other
Liabilities executed by the Domestic Borrowers and their respective Subsidiaries
which are subject to a Case (other than Foreign Subsidiaries and the
Subsidiaries described on Schedule 3.12) in favor of the Administrative Agent
and the other Secured Parties pursuant to this Agreement or a separate Facility
Guaranty (it being understood that the Canadian Borrower and its Subsidiaries
shall not be required to execute a Facility Guarantee of the Obligations or
Other Liabilities of the Domestic Borrowers), and (b) in addition to the
Guarantee described in clause (a), any Guarantee of the Canadian Liabilities
executed by any of the Canadian Borrower’s Subsidiaries in favor of the Canadian
Agent and the other Secured Parties pursuant to a separate agreement.


35

--------------------------------------------------------------------------------





“Facility Guarantors” means any Person executing a Facility Guarantee.
“Facility Guarantors’ Collateral Documents” means all security agreements,
Mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by the Facility Guarantors to secure the
Facility Guarantee, the Obligations, the Other Liabilities, or the Canadian
Liabilities, as applicable; provided that in no event shall the Canadian Loan
Parties guarantee the Obligations, or Other Liabilities of the Domestic
Borrowers.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any intergovernmental
agreement, treaty, or convention entered into in connection with the
implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Final Order” shall mean a final order of the Bankruptcy Court (that has been
entered on the docket in the Chapter 11 Cases (or the docket of such other
court) that is not subject to a stay and has not been reversed or vacated or
otherwise modified or amended, if adverse to the Lenders, without the consent of
the Administrative Agent and the Majority Arrangers in their sole discretion and
as to which (i) the time to appeal, petition for certiorari, or move for a new
trial, reargument or rehearing pursuant to Bankruptcy Rule 9023 has expired and
as to which no appeal, petition for certiorari, or other proceedings for a new
trial, reargument or rehearing shall then be pending, or (ii) if an appeal, writ
of certiorari, new trial, reargument or rehearing thereof has been sought, such
order or judgment shall have been affirmed by the highest court to which such
order was appealed, or certiorari shall have been denied, or a new trial,
reargument or rehearing shall have been denied or resulted in no modification of
such order, and the time to take any further appeal, petition for certiorari or
move for a new trial, reargument or rehearing shall have expired) authorizing
the Facilities in substantially the form of the Interim Order, with only such
modifications in form and substance that are satisfactory to the Administrative
Agent and the Majority Arrangers in their sole discretion (as the same may be
amended, supplemented or modified to the extent adverse to the Lenders from time
to time after entry thereof with the written consent of the Administrative Agent
and the Majority Arrangers in their sole discretion).
“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.
“Financial Consultant” has the meaning provided in SECTION 5.14.


36

--------------------------------------------------------------------------------





“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, the senior vice president of finance, treasurer, assistant treasurer,
controller or assistant controller of such Loan Party.
“First and Second Day Orders” means, all customary interim and final orders of
the Bankruptcy Court relating to (i) critical vendors, (ii) foreign vendors,
(iii) shippers, warehouseman and lienholders, (iv) 503(b)(9) claimants, (v)
customer programs, (vi) insurance, (vii) tax claims, (viii) tax attributes, (ix)
utilities, (x) wages and employee benefits, (xi) cash management, (xii) case
management and/or cross-border protocols, (xiii) joint administration, (xiv)
extension of time to file schedules and statements of financial affairs, and
(xv) debtor in possession financing and/or the use of cash collateral.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October or January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrowers.
“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.
“Fixed Assets” means Equipment and Real Estate.
“Flood Documentation” shall mean, with respect to each parcel of owned and
ground leased Real Estate constituting Collateral and located in the United
States of America or any territory thereof, (i) a completed “life-of-loan”
Federal Emergency Management Agency standard flood hazard determination,
together with a notice about Special Flood Hazard Area status and flood disaster
assistance duly executed by the applicable Loan Party relating thereto (to the
extent such Real Estate is located in a Special Flood Hazard Area) and
(ii) evidence of flood insurance as required by Section 5.02(c) hereof and the
applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured and loss
payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (D) be otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.


37

--------------------------------------------------------------------------------





“FMV” means, as to any Eligible Real Estate, the fair market value of such
Eligible Real Estate determined in accordance with an appraisal from an
independent appraisal firm, each reasonably acceptable to the Collateral Agent
and delivered to the Administrative Agent on or prior to the Effective Date.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State, commonwealth
or territory thereof or the District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the Letter of Credit Outstandings other than Letter of Credit Outstandings as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Commitment
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“FSHCO” means any Subsidiary (i) that is organized under the laws of the United
States, any state thereof or the District of Columbia and (ii) substantially all
the assets of which constitute Capital Stock (including instruments treated as
equity interests for U.S. federal income tax purposes, regardless of the form of
such instruments) of Foreign Subsidiaries.
“Full Availability Date” means the date on which the following conditions have
been satisfied (or waived or modified by the Administrative Agent and the
Arrangers):
(i)    The Closing Date shall have occurred.
(ii)    To the extent that the Canadian Initial Order does not approve the full
amount of the Canadian Loans, then the full amount of the Canadian Loans shall
subsequently have been approved by the Canadian Court no later than 30 days
following the date of the entry of the Canadian Initial Order.
(iii)    (x) The Final Order Entry Date shall have occurred no later than 45
days after the Effective Date, and the Final Order shall approve the full amount
of the DIP Term Loan Facility, and (y) gross proceeds of no less than
$450,000,000 in aggregate principal amount of loans thereunder shall have been
funded to the Lead Borrower thereunder on or prior to such date.
(iv)    all material “second day orders” intended to be entered on or prior to
the date of entry of the Final Order, including a final Cash Management Order
and any order establishing procedures for the administration of the Cases, shall
have been entered by the Bankruptcy Court. The Administrative Agent acknowledges
that the form of such orders substantially in the forms filed on the Effective
Date are acceptable.


38

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made; provided that, with respect to Foreign Subsidiaries of
Borrower organized under the laws of Canada, “GAAP” shall mean principles which
are consistent with those promulgated or adopted by the Canadian Institute of
Chartered Accountants and its predecessors (or successors) in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made.
“General Security Agreement” means the General Security Agreement dated as of
the Closing Date among the Canadian Borrower and the Canadian Agent for the
benefit of the Secured Parties thereunder, as amended and in effect from time to
time.
“Geoffrey” means Geoffrey, LLC, a Delaware limited liability company.
“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
local or provincial, and any agency, authority, instrumentality, regulatory
body, court, tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.
“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement,


39

--------------------------------------------------------------------------------





foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates or commodity prices.
“High Selling Period” means (i) with respect to the TRU Inventory owned by the
Domestic Loan Parties and all Inventory owned by the Canadian Loan Parties, the
period in each year commencing on September 15th and ending on the first Sunday
after December 15th, and (ii) with respect to BRU Inventory owned by the
Domestic Loan Parties, the period commencing each year on February 1st and
ending on October 31st.
“Impacted Interest Period” has the meaning provided in the definition of “LIBO
Rate”.
“Incremental Availability” means, Canadian Incremental Availability or Domestic
Incremental Availability, as applicable, and collectively means the sum of both
of them.
“Indebtedness” of any Person means, without duplication:
(a)    All obligations of such Person for borrowed money; provided, however,
that all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;
(b)    All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
(c)    All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; provided,
however, that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the
lesser of the fair market value of such property and the then outstanding amount
of such Indebtedness;
(d)    All obligations of such Person in respect of the deferred purchase price
of property or services (excluding accrued expenses and accounts payable
incurred in the ordinary course of business);
(e)    All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;
(f)    All Guarantees by such Person of Indebtedness of others described in
clauses (a)- (e) and (g)- (l) herein;
(g)    All Capital Lease Obligations of such Person; provided, however, that all
such obligations and liabilities which are limited in recourse to such property
shall be


40

--------------------------------------------------------------------------------





included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;
(h)    All obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty;
(i)    All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;
(j)    The Agreement Value of all Hedge Agreements;
(k)    The principal and interest portions of all rental obligations of such
Person under any Synthetic Lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP; and
(l)    Indebtedness consisting of Earn-Out Obligations in connection with
Permitted Acquisitions but only to the extent that the contingent consideration
relating thereto is not paid within thirty (30) days after the amount due is
finally determined;
Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease, (B) any obligations relating to overdraft protection and netting
services, (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP and FAS 150, or (D) trade accounts payable, deferred
revenues and deferred tax liabilities, liabilities associated with customer
prepayments and deposits and any such obligations incurred under ERISA, and
other accrued obligations (including transfer pricing), in each case incurred in
the ordinary course of business and operating leases.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnitee” has the meaning provided in SECTION 9.03(b).
“Information” has the meaning provided in SECTION 9.15.
“Informational Website” has the meaning provided in SECTION 5.01.
“Intellectual Property Rights” has the meaning provided in SECTION 3.05(b).
“Intellectual Property Rights Agreement” means the agreement dated as of the
Closing Date (or any applicable later date) between Geoffrey and the
Administrative Agent, for its own benefit and the benefit of the Secured
Parties.


41

--------------------------------------------------------------------------------





“Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form attached hereto as Exhibit Q.
“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each calendar quarter, and (b) with respect
to any LIBO Loan or BA Equivalent Loan, on the last day of the Interest Period
applicable to the Borrowing of which such LIBO Loan or BA Equivalent Loan is a
part, and, in addition, if such LIBO Loan or BA Equivalent Loan has an Interest
Period of greater than ninety (90) days, on the last day of every third month of
such Interest Period.
“Interest Period” means, with respect to any LIBO Borrowing or BA Equivalent
Loan, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one (1), two (2),
three (3), or six (6) months thereafter (or such shorter period, to the extent
available, to which the Administrative Agent or the Canadian Agent, as
applicable, may reasonably consent), as the Lead Borrower or the Canadian
Borrower, as applicable, may elect by notice to the Administrative Agent or the
Canadian Agent in accordance with the provisions of this Agreement; provided,
however, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period of one month or more that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month during
which such Interest Period ends) shall end on the last Business Day of the
calendar month of such Interest Period, and (c) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interim Order” shall mean an interim order of the Bankruptcy Court (as the same
may be amended, supplemented, or modified from time to time after entry thereof
to the extent adverse to the Lenders with the consent of the Administrative
Agent and the Majority Arrangers in the form set forth as Exhibit G, with
changes to such form as are satisfactory to the Administrative Agent and the
Majority Arrangers, in their sole discretion, approving the Loan Documents.
“Interim Order Entry Date” shall mean the date on which the Interim Order is
entered by the Bankruptcy Court.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the Security Agreement or
the General Security Agreement and, as regards the Canadian Borrower, includes
all “inventory” as defined in the PPSA.


42

--------------------------------------------------------------------------------





“Inventory Advance Rate” means ninety percent (90%).
“Inventory Reserves” means such reserves as may be established from time to time
by the Collateral Agent, in its reasonable commercial discretion exercised in
good faith, with respect to changes in the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as
negatively affect the market value of the Eligible Inventory.
“Investment” means, with respect to any Person:
(a)    Any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;
(b)    Any loan, advance, contribution to capital, extension of credit (except
for current trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business) to another Person;
(c)    Any Acquisition; and
(d)    Any other investment of money or capital in order to obtain a profitable
return,
in all cases, whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.
“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuing Banks” means, individually and collectively, (a) as to the Domestic
Borrowers, each of JPMorgan Chase Bank, N.A., Citibank N.A., Deutsche Bank AG
New York Branch, Goldman Sachs Bank USA and Barclays Bank PLC and any other
Domestic Lender selected by the Lead Borrower, who agrees to serve as an Issuing
Bank and who is approved by the Administrative Agent in its reasonable
discretion (such approval not to be unreasonably withheld), and (b) as to the
Canadian Borrower, each of JPMorgan Chase Bank, Toronto Branch, Citibank N.A.,
Deutsche Bank AG New York Branch, Goldman Sachs Bank USA and Barclays Bank PLC
and no more than one other Canadian Lender selected by the Canadian Borrower and
who agrees to serve as an Issuing Bank and who is approved by the Canadian Agent
in its reasonable discretion (such approval not to be unreasonably withheld), in
each case in its capacity as the issuer of Letters of Credit hereunder, and any
successor in such capacity. Any Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued


43

--------------------------------------------------------------------------------





by such Affiliate. Notwithstanding anything to the contrary herein, Goldman
Sachs Bank USA, Barclays Bank PLC, Deutsche Bank AG New York Branch and Citibank
N.A. shall not be obligated to issue any Commercial Letters of Credit.
“Joinder Agreement” shall mean an agreement, in the form attached hereto as
Exhibit J, pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Facility
Guarantor, as the Administrative Agent may determine.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its Subsidiaries, Affiliates and
branches.
“Judgment Conversion Date” has the meaning set forth in SECTION 9.19.
“Judgment Currency” has the meaning set forth in SECTION 9.19.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.
“L/C Credit Support” has the meaning set forth in SECTION 2.13(k).
“Lead Borrower” has the meaning provided in the Preamble to this Agreement.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.
“Lenders” means, collectively, the Domestic Lenders and the Canadian Lenders and
each assignee that becomes a party to this Agreement as set forth in SECTION
9.04(b).
“Letter of Credit” means a letter of credit that is (i) issued by an Issuing
Bank pursuant to this Agreement for the account of a Borrower, (ii) a Standby
Letter of Credit or Commercial Letter of Credit, issued in connection with the
purchase of Inventory by a Borrower and for other purposes for which such
Borrower has historically obtained letters of credit, or for any other purpose
that is reasonably acceptable to the Administrative Agent or the Canadian Agent,
as applicable, and (iii) in form reasonably satisfactory to the applicable
Issuing Bank.
“Letter of Credit Disbursement” means a payment made by an Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.
“Letter of Credit Outstandings” means, collectively, Canadian Letter of Credit
Outstandings and Domestic Letter of Credit Outstandings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of any Rule under the ISP or any article of the UCP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


44

--------------------------------------------------------------------------------





“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19.
“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
n.
“LIBO Rate” means, with respect to any LIBO Rate Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any LIBO Rate
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion, provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, hen,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, and, with respect to the Canadian Borrower,
also includes any prior claim or deemed trust in, on or of such asset, and the
Canadian Court Ordered Charges, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Line Cap” means, at any time of determination, the lesser of (i) the sum of (x)
the Revolving Credit Ceiling minus (y) the Carve-Out Reserve minus (z) the
Canadian Court Reserve and (ii) the Combined Borrowing Base.
“Liquidation” means the exercise by the Administrative Agent, the Collateral
Agent or the Canadian Agent, as applicable, of those rights and remedies
accorded to the Administrative Agent, the Collateral Agent or the Canadian
Agent, as applicable, under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Loan Parties, acting with the consent
of the Collateral Agent, of any public, private or “Going-Out-Of-Business Sale”
or other disposition of Collateral for the purpose of liquidating the
Collateral, including any of the foregoing that may be undertaken by a receiver,
interim receiver or receiver and manager. Derivations of the word “Liquidation”
(such as “Liquidate”) are used with like meaning in this Agreement.


45

--------------------------------------------------------------------------------





“Liquidation Percentage” shall mean, (a) for any Lender (other than a Term
Lender), a fraction, the numerator of which is the sum of such Lender’s Domestic
Commitment and Canadian Commitment on the Determination Date and the denominator
of which is the sum of the Total Commitments of all Lenders on the Determination
Date, and (b) for any Term Lender, a fraction. the numerator of which is such
Term Lender’s outstanding Term Loans on the Determination Date and the
denominator of which is the sum of all outstanding Term Loans of all Term
Lenders on the Determination Date.
“Loan Account” has the meaning provided in SECTION 2.20.
“Loan Documents” means this Agreement, the Notes, the Orders, the Letters of
Credit, the Intercreditor Agreement and the Security Documents and any other
instrument or agreement now or hereafter executed and delivered by a Loan Party
in connection herewith that is expressly designated to be a “Loan Document”
(excluding agreements entered into in connection with any transaction arising
out of any Bank Product or Cash Management Services), each as amended and in
effect from time to time.
“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.
“Loans” means all Revolving Credit Loans (including Domestic Loans and Canadian
Loans), Swingline Loans, Term Loans and other advances to or for account of any
of the Borrowers pursuant to this Agreement.
“Low Selling Period” means (i) with respect to the TRU Inventory owned by the
Domestic Loan Parties and all Inventory owned by the Canadian Loan Parties, the
period in each year commencing on the first day after the first Sunday after
December 15th and ending on September 14th of the subsequent year and (ii) with
respect to BRU Inventory owned by the Domestic Loan Parties, the period in each
year commencing on November 1 and ending on January 31 of the subsequent year.
“Majority Arrangers” means the Arrangers representing a majority of the
Arrangers under the Commitment Letter (as of the date thereof).
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Master Lease” means, collectively, each of the Master Leases entered into by a
Loan Party with any Special Purpose Entity of the Parent and its Subsidiaries,
and any and all modifications thereto, substitutions therefore and replacements
thereof made (i) with the consent of the Collateral Agent or (ii) not in
violation of the provisions of SECTION 6.09.
“Master Lease Liquidation Event” means the acceleration of any Indebtedness of a
Special Purpose Entity (or any successor in interest thereto) which is secured
by the Real Estate which is the subject of a Master Lease, and the commencement
of the exercise of remedies seeking to collect such Indebtedness (including,
without limitation, foreclosure, by the holder of such Indebtedness), as a
result of which either (a) the Loan Parties occupying such Real Estate could
reasonably be expected to be dispossessed of such Real Estate due to the failure
by the Loan Party to fulfill the


46

--------------------------------------------------------------------------------





terms of any SNDA or (b) any Access Agreement could reasonably be expected to be
unenforceable or ineffective.
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, financial condition, operations, performance, properties, or
liabilities of the Lead Borrower and its subsidiaries taken as a whole (other
than as a result of the events leading up to and following commencement of a
proceeding under chapter 11 of the Bankruptcy Code or the CCAA and the
continuation and prosecution thereof and the Cases), (ii) the ability of the
Loan Parties to perform their respective material payment obligations under the
Loan Documents, or (iii) the material rights and remedies of the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders under the Loan
Documents.
“Material Indebtedness” means post-petition Indebtedness (other than the
Obligations) of the Loan Parties, individually or in the aggregate, having an
aggregate principal amount exceeding $25,000,000.
“Maturity Date” means the date that is 16 months from the Effective Date.
“Maximum Rate” has the meaning provided in SECTION 9.13.
“Minority Lenders” has the meaning provided in SECTION 9.02(c).
“Monitor” shall mean Grant Thornton Limited in its capacity as the CCAA
Court-appointed monitor of the Canadian Borrower, and any court-appointed
successor thereto.
“Monthly Excess Availability” means, for any date of calculation, Excess
Availability on the last day of each month during such measurement period.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the Collateral Mortgages, Assignments of Leases and Rents,
deed of hypothec charging the universality of immovable property and any other
security documents granting a Lien on Real Estate between the Loan Party owning
the Real Estate encumbered thereby and the Canadian Agent for the benefit of the
Canadian Agent and the other Secured Parties, if any.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket fees and expenses (including
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Debtor to third parties (other than Affiliates,
except to the extent permitted under SECTION 6.07 hereof) in connection with
such event, and (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by any Loan Party


47

--------------------------------------------------------------------------------





or any of their respective Subsidiaries as a result of such event to repay (or
to establish an escrow for the repayment of) any Indebtedness (other than the
Obligations and any other obligations secured by the Security Documents) secured
by a Permitted Encumbrance that is senior to the Lien of the Administrative
Agent or Canadian Agent, as applicable, and (iii) as long as the Determination
Date has not occurred, capital gains or other income taxes paid or payable as a
result of any such sale or disposition (after taking into account any available
tax credits or deductions).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means, collectively, (a) the Revolving Credit Notes (b) the Swingline
Notes, and (c) the Term Notes, each as may be amended, supplemented or modified
from time to time.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under Bankruptcy Law or any state,
federal or provincial bankruptcy, insolvency, receivership or similar law,
whether or not allowed in such case or proceeding) on the Loans and Facility
Guarantees, (ii) other amounts owing by the Loan Parties under this Agreement or
any other Loan Document in respect of any Letter of Credit, including payments
in respect of reimbursement of disbursements, interest thereon and obligations
to provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities (including all fees, costs, expenses and
indemnities that accrue after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under Bankruptcy Law or any state,
federal or provincial bankruptcy, insolvency, receivership or similar law,
whether or not allowed in such case or proceeding), whether primary, secondary,
direct, contingent, fixed or otherwise, of the Loan Parties to the Secured
Parties under this Agreement and the other Loan Documents, and (b) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each Loan Party under or pursuant to this Agreement and the
other Loan Documents. Without limiting the foregoing, for purposes of clarity,
whenever used herein the term “Obligations” shall include all Canadian
Liabilities.
“Orders” shall mean, collectively, the Interim Order, the Canadian Initial Order
and the Final Order.
“Other Borrower” means each Person who shall from time to time enter into a
Joinder Agreement as a “Domestic Borrower” hereunder.


48

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries and/or (b) any transaction with
any Agent, the Canadian Agent, any Lender or any of their respective Affiliates,
in each case which arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time.
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” shall have the meaning provided in SECTION 9.04(e).
“Participant Register” has the meaning provided in SECTION 9.04(e).
“Parent” means Toys “R” Us, Inc., a Delaware corporation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:
(a)    No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;
(b)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate Applicable Law;
(c)    The Lead Borrower shall have furnished the Administrative Agent with five
(5) Business Days prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with (i) a current draft of the
acquisition agreement and other


49

--------------------------------------------------------------------------------





material acquisition documents relating to the Acquisition and (ii) to the
extent the purchase price relating to the Acquisition is in excess of $5,000,000
(excluding such portion of the purchase price consisting of Capital Stock of a
Loan Party (or cash proceeds of the issuance of the foregoing) or contingent
Earn-Out Obligations), a summary of due diligence undertaken by the Borrowers in
connection with such Acquisition, applicable financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
Statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties) and such other information readily
available to the Loan Parties as the Administrative Agent shall reasonably
request;
(d)    To the extent the purchase price relating to the Acquisition is in excess
of $5,000,000 and any portion of such amount is financed with the proceeds of
any Credit Extensions, the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its reasonable discretion (provided
the Administrative Agent’s indication of acceptability shall not be unreasonably
withheld or delayed);
(e)    If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party
shall acquire and own, directly or indirectly, a majority of the Capital Stock
in the Person being acquired and (ii) shall Control a majority of any voting
interests or otherwise Control the governance of the Person being acquired;
(f)    Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;
(g)    If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary shall have been joined as a “Borrower” hereunder or as a Facility
Guarantor, as required by SECTION 5.12, and the Administrative Agent or the
Canadian Agent, as applicable, shall have received a first priority security
and/or mortgage interest (subject only to Permitted Encumbrances (x) having
priority by operation of Applicable Law on Collateral included in the Domestic
Borrowing Base and/or the Canadian Borrowing Base, or (y) on any Collateral not
described in clause (x) above) in such Subsidiary’s Inventory, Accounts and
other property constituting Collateral under the Security Documents in order to
secure the Obligations and the Other Liabilities (or the Canadian Liabilities if
such Person is a Canadian Loan Party); and
(h)    The aggregate consideration for all such Acquisitions during the term of
the Facilities shall not exceed $5,000,000.


50

--------------------------------------------------------------------------------





“Permitted Disposition” means any of the following, subject to Bankruptcy Law,
the terms of the Orders and any required approval by the Bankruptcy Court or the
Canadian Court:
(a)    (i) licenses, non-exclusive sublicenses, settlement of claims, and
entering into co-existence agreements with respect to Intellectual Property
Rights, in each case, entered into in the ordinary course of business or (ii)
licenses of licensed departments of a Loan Party or any of its Subsidiaries, in
each case, in the ordinary course of business or (iii) the sale, transfer or
other disposition of Intellectual Property Rights (or related rights thereto) to
Geoffrey so long as such Intellectual Property Rights (or related rights
thereto) is subject to the Intercompany Licenses (as defined in the Security
Agreement) and the Intellectual Property Rights Agreement;
(b)    As long as no breach of the provisions of SECTION 6.10 hereof then exists
or would arise therefrom, bulk sales or other dispositions of the Loan Parties’
Inventory in connection with Store closings, at arm’s length: provided that such
Store closures and related Inventory dispositions shall not exceed in the
aggregate from and after the Effective Date, thirty percent (30%) of the number
of the Loan Parties’ Stores in existence as of the Effective Date (net of new
Store openings); provided further that all sales of Inventory in connection with
Store closings in a transaction or series of related transactions which in the
aggregate involve Inventory having a value greater than $20,000,000 at Cost
shall be in accordance with liquidation agreements and with professional
liquidators reasonably acceptable to the Collateral Agent;
(c)    Dispositions of assets (other than assets included in the Canadian
Borrowing Base or the Domestic Borrowing Base or Incremental Availability) that
are substantially worn, damaged, obsolete or, in the judgment of a Loan Party,
no longer useful or necessary in its business or that of any Subsidiary;
(d)    (i) Sales, transfers and dispositions among the Loan Parties and (ii)
sales, transfers and disposition by a Loan Party to a Subsidiary or Affiliate of
Parent that is not a Loan Party in an amount not to exceed $5,000,000;
(e)    [reserved];
(f)    Sales or forgiveness of Accounts in the ordinary course of business or in
connection with the collection or compromise thereof and (ii) the settlement (or
waiver) of litigation or other disputes;
(g)    Leases, subleases, licenses and sublicenses of real or personal property
entered into by Loan Parties and their Subsidiaries in the ordinary course of
business at arm’s length and on market terms;
(h)    Sales of non-core assets acquired in connection with Permitted
Acquisitions which are not used in the business of the Loan Parties;


51

--------------------------------------------------------------------------------





(i)    Issuances of equity by Foreign Subsidiaries (other than the Canadian
Borrower or any other Canadian Subsidiary) to qualifying directors of such
Foreign Subsidiaries;
(j)    As long as no Event of Default would arise therefrom, sales or other
dispositions of (i) Permitted Investments described in clauses (a) through (g)
of the definition thereof and (ii) the Loan Parties’ interest in SALTRU
Associates JV or its parent entity;
(k)    Any disposition of Real Estate to a Governmental Authority as a result of
a condemnation of such Real Estate;
(l)    The making of (i) Permitted Investments, and (ii) Restricted Payments and
other payments, in each case under this clause (ii) to the extent permitted
under SECTION 6.06, and (iii) transactions permitted by SECTION 6.03;
(m)    Permitted Encumbrances;
(n)    sales, transfers or other dispositions of assets pursuant to any order of
the Bankruptcy Court or the Canadian Court, in form and substance reasonably
satisfactory to the Administrative Agent, permitting non-material asset
dispositions without further order of the Bankruptcy Court or the Canadian
Court;
(o)    Exchanges or swaps of Equipment, Store leases and other Real Estate of
the Domestic Loan Parties having substantially equivalent value; provided that,
upon the completion of any such exchange or swap, (i) the Administrative Agent
or the Canadian Agent, as applicable, for its own benefit and the benefit of
other Secured Parties, has a perfected first priority lien (subject only to
Permitted Encumbrances having priority by operation of law) in such Equipment
received by the Loan Parties, and (ii) all Net Proceeds, if any, received in
connection with any such exchange or swap of Equipment are applied to the
Obligations or the Canadian Liabilities, as applicable, if then required in
accordance with SECTION 2.17 or SECTION 2.18 hereof;
(p)    [reserved];
(q)    As long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary (or any Special Purpose Entity or its
subsidiaries) or any business segment, or any portion thereof (including, in
each case, sales of any Person created to hold such assets), to a Person other
than a Loan Party or a Subsidiary or Affiliate of a Loan Party, for fair market
value in an aggregate amount not to exceed $20,000,000 in the aggregate during
the term of this Agreement; provided that, in each case, such sale shall be for
cash in an amount at least equal to the greater of the amounts advanced or
available to be advanced against the assets included in the sale under the
Borrowing Base or Canadian Incremental Availability, as applicable;
(r)    Dispositions set forth on Schedule 1.1(c);


52

--------------------------------------------------------------------------------





(s)    As long as no breach of the provisions in SECTION 6.10 hereof exists or
would arise as a result of the transaction, sales or other dispositions of Real
Estate of the Canadian Loan Parties for fair market value in an amount not to
exceed $20,000,000; provided that such sales or other dispositions shall be for
cash in an aggregate amount at least equal to the greater of the amounts
advanced or available to be advanced against the assets included in the sale
under the Canadian Borrowing Base; and    
(t)    As long as no Event of Default exists or would arise as a result of the
transaction, other dispositions of assets in an aggregate amount for all Loan
Parties not to exceed $50,000,000 in the aggregate.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for (i) pre-petition Taxes, assessments or other
governmental charges or levies not yet delinquent as of the Petition Date or
that are being contested in compliance with SECTION 5.05 or (ii) post-petition
Taxes, assessments or other governmental charges or levies not yet delinquent or
that are being contested in compliance with SECTION 5.05;
(b)    Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by Applicable Law (i) arising in the ordinary course of
business and securing obligations that are not overdue by more than sixty (60)
days, (ii) (A) that are being contested in good faith by appropriate
proceedings, (B) as to which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;
(c)    Liens made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations;
(d)    Liens to secure, or relating to, the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds (and Liens arising in accordance with Applicable Law in connection
therewith), and other obligations of a like nature, in each case in the ordinary
course of business;
(e)    Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(k);
(f)    Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way, development, site plan or similar agreements
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects, or survey matters that are disclosed by current surveys,
but that, in each case, do not interfere with the current use of the property in
any material respect;


53

--------------------------------------------------------------------------------





(g)    Any Lien on any property or asset of any Loan Party in existence on the
Effective Date and set forth on Schedule 6.02 (and extensions, renewals and
replacements thereof permitted hereby which does not increase the obligations);
provided that individual financings of such assets by one lender may be
cross-collateralized to other financings of such assets by such Lender;
(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (e) of the definition of Permitted Indebtedness, so long
as (A) with respect to purchase money Liens and capital leases, such Liens and
the Indebtedness secured thereby are incurred prior to or within ninety (90)
days after such acquisition or the completion of the construction or improvement
thereof (other than refinancings thereof permitted hereunder), (B) the
Indebtedness secured thereby does not exceed 100% of the cost of acquisition or
improvement of such fixed or capital assets, and (C) such Liens shall not extend
to any other property or assets of the Loan Parties (other than proceeds or
accessions thereto); provided that individual financings of such assets by one
lender may be cross-collateralized to other financings of such assets by such
Lender;
(i)    Liens in favor of the Administrative Agent or the Canadian Agent, as
applicable, for its own benefit and the benefit of the other Secured Parties;
(j)    Landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;
(k)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Effective
Date and Permitted Investments; provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m)    Liens securing the DIP Term Loan Facility on the terms described in the
Orders, which Liens shall be subject to the Orders and the Intercreditor
Agreement;
(n)    the Canadian Court Ordered Charges and any other charge granted by the
Canadian Court with the consent of the Canadian Agent, acting reasonably;
(o)    Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;
(p)    Voluntary Liens on Fixed Assets in existence at the time such Fixed
Assets are acquired pursuant to a Permitted Acquisition or on Fixed Assets of a
Subsidiary of a


54

--------------------------------------------------------------------------------





Loan Party in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition and do not attach to any
other assets of any Loan Party or any of its Subsidiaries;
(q)    Liens in favor of customs and revenues authorities imposed by Applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than sixty (60) days, (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) as to which the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;
(r)    Liens granted to provide adequate protection pursuant to the Interim
Order or the Final Order or the Carve-Out;
(s)    Any interest or title of a licensor, sublicensor, lessor or sublessor
under any non-exclusive license or operating or true lease agreement;
(t)    licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business;
(u)    The replacement, extension or renewal of any Permitted Encumbrance;
provided that such Lien shall at no time be extended to cover any assets or
property other than such assets or property subject thereto on the Effective
Date or the date such Lien was incurred, as applicable and proceeds and
accession thereto; provided further that the amount secured by such replacement,
extension or renewal Lien shall not exceed the amount secured by the Permitted
Encumbrance on the Effective Date or the date such Lien was incurred, as
applicable;
(v)    Liens on insurance proceeds incurred in the ordinary course of business
in connection with the financing of insurance premiums;
(w)    Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;
(x)    Liens arising by operation of law under Article 4 of the UCC (or any
similar law in Canada) in connection with collection of items provided for
therein;
(y)    Liens arising by operation of law under Article 2 of the UCC (or any
similar laws in Canada) in favor of a reclaiming seller of goods or buyer of
goods;
(z)    Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services in the ordinary course of business;
(aa)    Security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;


55

--------------------------------------------------------------------------------





(bb)    With respect to any Real Estate located in Canada, any rights,
reservations, limitations and conditions contained in the grant from the Crown
or any Crown Patent;
(cc)    Liens on royalty payments due or to become due to Geoffrey and its
Subsidiaries to secure Indebtedness described in clause (y) of the definition of
Permitted Indebtedness;
(dd)    Liens not otherwise permitted hereunder; provided that (i) if such Liens
secure Indebtedness, such Indebtedness is Permitted Indebtedness, (ii) the
aggregate outstanding principal amount of the obligations secured by such Liens
does not exceed (as to all Loan Parties) $25,000,000 at any one time and (iii)
such Liens on assets of Canadian Loan Parties shall not secure obligations in an
aggregate principal amount of greater than $5,000,000 at any time;
(ee)    Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of business in respect of Indebtedness permitted hereunder and
which are within the general parameters customary in the banking industry;
(ff) Liens granted pursuant to the Orders (x) in favor of the Canadian Borrower
securing the Secured Intercompany Advances, and (y) in favor of Wayne securing
the Secured Wayne Loans, in each case, subject to the priorities set forth in
the Orders;
(gg)    Liens securing Indebtedness, to the extent permitted under clause (w) of
the definition of “Permitted Indebtedness”; and
(hh)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties (other than the Sponsor Related
Parties (other than the Parent and any of its Subsidiaries)) in the ordinary
course of business.
The designation of a Lien as a Permitted Encumbrance shall not limit or restrict
the ability of the Agents to establish any Reserve relating thereto.
“Permitted Indebtedness” means each of the following:
(a)    Indebtedness created under the Loan Documents or otherwise secured by the
Security Documents;
(b)    Existing Debt set forth on Schedule 6.01;
(c)    Indebtedness of any Loan Party to any other Loan Party (including the
Secured Intercompany Advances);
(d)    Guarantees by any Loan Party of Indebtedness or other obligations arising
in the ordinary course of business of any other Loan Party;
(e)    Purchase money Indebtedness of any Loan Party to finance the acquisition
or improvement of any fixed or capital assets (other than Real Estate),
including Capital


56

--------------------------------------------------------------------------------





Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof;
provided that the aggregate amount of all such Indebtedness at any time
outstanding shall not exceed $100,000,000;
(f)    Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business (including on behalf of an
Affiliate of a Loan Party);
(g)    (i) Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of retail stores, and (ii) advances made by landlords to finance
tenant improvements of Real Estate in the ordinary course of business;
(h)    Indebtedness of the Domestic Loan Parties under the DIP Term Loan
Facility as in effect on the Effective Date in an amount not to exceed
$450,000,000 and subject at all times to the Intercreditor Agreement and the
Orders;
(i)    Indebtedness of the Lead Borrower under the Secured Wayne Loans;
(j)    [reserved];
(k)    [reserved];
(l)    [reserved];
(m)    Indebtedness incurred in connection with sale leaseback transactions set
forth on Schedule 6.01;
(n)    [reserved];
(o)    [reserved];
(p)    Indebtedness constituting the obligation to make purchase price
adjustments and indemnities in connection with Permitted Acquisitions;
(q)    [reserved];
(r)    Indebtedness incurred in the ordinary course of business in connection
with the financing of insurance premiums;
(s)    [reserved];
(t)    [reserved];
(u)    Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;


57

--------------------------------------------------------------------------------





(v)    without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;
(w)    Indebtedness relating to documentary letters of credit obtained in the
ordinary course of business; provided that the security for any such documentary
letter of credit may be secured only by Liens attaching to the related documents
of title and not the Inventory represented thereby;
(x)    [reserved];
(y)    [reserved];
(z)    Guarantees of joint venture Indebtedness described or contemplated in
Schedule 6.01(z);
(aa)    [reserved]; and
(bb)    other Indebtedness so long as at the time of incurrence thereof, the
aggregate principal amount of such Indebtedness does not exceed $25,000,000 at
any time outstanding (plus non-cash accruals of interest, accretion or
amortization of original issue discount and/or payment-in-kind interest) at any
time outstanding).
“Permitted Investments” means each of the following:
(a)    Direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or, with
respect to the Canadian Loan Parties, Canada (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America or Canada, as applicable) or any state or state agency
thereof, in each case maturing within one (1) year from the date of acquisition
thereof;
(b)    Investments in commercial paper maturing within 360 days from the date of
acquisition thereof and having, at the date of acquisition, the highest or next
highest credit rating obtainable from S&P or from Moody’s;
(c)    Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof which are
issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof (or with respect to the Canadian Loan Parties, Canada or any
province thereof) that has a combined capital and surplus and undivided profits
of not less than $500,000,000;
(d)    Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer;


58

--------------------------------------------------------------------------------





(e)    Shares of any money market or mutual fund that has substantially all of
its assets invested in the types of investments referred to in clauses (a)
through (d), above;
(f)    Investments existing or contemplated on the Effective Date and set forth
on Schedule 6.04 and any renewal, extensions, replacements thereof that do not
increase the principal amount (other than by unused commitments) accrued
interest, fees and expenses;
(g)    Investments made in accordance with the investment policy of the
Borrowers set forth as Schedule 6.04(g) hereto;
(h)    Investments made by (i) any Loan Party in any other Loan Party, including
the Secured Intercompany Advances or (ii) as long as no Event of Default then
exists or would arise therefrom, any Loan Party in any Subsidiary or Affiliate
of any Loan Party in an aggregate amount not to exceed $5,000,000 at any time
outstanding, in each case determined without regard to any write-downs or
write-offs thereof;
(i)    Permitted Dispositions, Permitted Encumbrances, and Restricted Payments
permitted pursuant to SECTION 6.06, in each case to the extent constituting
Investments;
(j)    [reserved];
(k)    Guarantees constituting Permitted Indebtedness;
(l)    Guarantees of Indebtedness of Subsidiaries that are not Loan Parties;
provided that in no event shall any Loan Party issue Guarantees of Indebtedness
of Subsidiaries that are not Loan Parties pursuant to this clause (l) in an
aggregate amount (combined with Investments permitted under clause (w) below)
exceeding $5,000,000 at any time outstanding;
(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business and settlement or
waiver of any litigation or dispute;
(n)    Loans or advances to employees for the purpose of travel, entertainment
or relocation in the ordinary course of business; provided that all such loans
and advances to employees shall not exceed $2,500,000 in the aggregate at any
time, and determined without regard to any write-downs or write-offs thereof;
(o)    Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05;
(p)    [reserved];
(q)    Permitted Acquisitions and existing Investments of the Persons acquired
in connection with Permitted Acquisitions so long as such Investment was not
made in contemplation of such Permitted Acquisition;


59

--------------------------------------------------------------------------------





(r)    Hedge Agreements entered into in the ordinary course of business for
non-speculative purposes;
(s)    To the extent permitted by Applicable Law, notes from officers and
employees in exchange for equity interests of the Parent purchased by such
officers or employees pursuant to a stock ownership or purchase plan or
compensation plan;
(t)    Investments in TRU (Vermont), Inc. in an aggregate amount not to exceed
(together with Investments made pursuant to clause (bb) below) $25,000,000 at
any time outstanding;
(u)    Subject to SECTION 2.18, Investments in deposit accounts and securities
accounts opened in the ordinary course of business;
(v)    Capitalization or forgiveness of any Indebtedness (i) owed to any Loan
Party by another Loan Party or (ii) a Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party;
(w)    Investments in Foreign Subsidiaries; provided that such Investments shall
not (combined with Guarantees permitted under clause (l) above) exceed
$5,000,000 in the aggregate outstanding at any time;
(x)    Creation and initial nominal capitalization of new Subsidiaries, subject
to the provisions of SECTION 5.12;
(y)    Capital Expenditures;
(z)    Other Investments in an amount not to exceed $25,000,000 in the aggregate
outstanding at any time, determined without regard to any write-downs or
write-offs thereof; provided that no greater than $5,000,000 of such amount
shall be made by the Canadian Loan Parties;
(aa)    Investments consisting of acquisition of inventory, equipment and other
fixed assets in the ordinary course of business; and
(bb)    Investments in SALTRU Associates JV existing as of the Effective Date
and additional Investments (including capital contributions) required to be made
from time to time pursuant to the organizational documents of SALTRU Associate
JV as in effect on the Effective Date in an amount not to exceed (together with
Investments made pursuant to clause (t) above) $25,000,000 outstanding at any
time;
provided, however, that, for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment, less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person (not to exceed the original amount of such Investment), and less all
liabilities expressly assumed by another Person in connection with the sale of
such Investment (not to exceed the original amount of such Investment).


60

--------------------------------------------------------------------------------





“Permitted Prior Liens” shall mean, collectively, (i) Liens in existence on the
Effective Date securing the Existing Debt, and (ii) adequate protection Liens
granted under the Orders with respect to Existing Debt which adequate protection
Liens are not subject to the Priming Liens.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning provided in the recitals.
“Plan” means (a) any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or (b)
in respect of the Canadian Loan Parties, any pension benefit or retirement
savings plan maintained by any of the Canadian Loan Parties for its employees or
its former employees to which any of the Canadian Loan Parties contribute or are
required to contribute with respect to which any of the Canadian Loan Parties
have incurred or may incur liability, including contingent liability.
“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.
“Prepetition ABL Collateral” has the meaning provided in SECTION 2.26(a)(iii).
“Prepetition ABL and FILO Credit Agreement” means that certain Third Amended and
Restated Credit Agreement, dated as of March 21, 2014, by and among the Company,
as the lead borrower for the borrowers party thereto, the facility guarantors
party thereto, Bank of America, N.A., as administrative agent, Bank of America,
N.A., acting through its Canada branch, as Canadian agent, Bank of America, N.A.
and Wells Fargo Bank, National Association, as co-collateral agents, the lenders
party thereto and the other agents party thereto (as amended by the First
Amendment thereto, dated as of October 24, 2014, and as further amended,
supplemented, restated or otherwise modified prior to the Petition Date).
“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any (i) Existing
Debt, (ii) “critical vendor payments” or (iii) reclamation claims or other
pre-petition claims against any Debtor.
“Prepetition Term Loan Agreement” means that certain Amended and Restated Credit
Agreement dated as of August 24, 2010 among the Lead Borrower, the lenders party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto, as amended by that certain Incremental Joinder
Agreement No. 1, dated as of September 20, 2010, and that certain Incremental
Joinder Agreement No. 2, dated as of September 10, 2012, and that certain
Amendment No. 3 thereto, dated as of October 24, 2014, and as further amended,
supplemented, restated or otherwise modified prior to the Effective Date.


61

--------------------------------------------------------------------------------





“Prepetition Term Loans” means the term loan facilities in favor of the Lead
Borrower established under the Prepetition Term Loan Agreement.
“Prime Rate” means, for any day, the highest of: (a) the variable annual rate of
interest then most recently announced by JPMorgan Chase Bank, N.A. at its head
office in New York, New York as its “prime rate”; (b) the NYFRB Rate in effect
on such day plus one-half of one percent (0.50%) per annum; or (c) the Adjusted
LIBO Rate (calculated utilizing the LIBO Rate for a one-month Interest Period)
plus one percent (1.00%) per annum; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. The “prime rate” is a reference rate and does not necessarily represent the
lowest or best rate being charged by JPMorgan Chase Bank, N.A. to any customer.
If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the LIBO Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Prime
Rate shall be determined without regard to clause (b) of the first sentence of
this definition or clause (a)(i) of the definition of Adjusted LIBO Rate, as
applicable, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in JPMorgan’s “prime rate”,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in JPMorgan’s Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate or the Canadian Prime Rate, as the
case may be, in accordance with the provisions of Article II.
“Primed Liens” means the liens that are being primed as described in SECTION
2.26(a)(iii).
“Priming Liens” has the meaning assigned in SECTION 2.26(a)(iii)
“Projections” shall mean the financial projections and any forward-looking
statements of the Borrowers and the Subsidiaries furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrowers or any of the Subsidiaries
prior to the Effective Date, including the DIP Budget.
“Propco” shall mean each direct or indirect subsidiary of the Parent in
existence on the Petition Date and designated as such on Schedule 3.12.
“Propco Facilities” shall mean the Propco II Loan Agreement and any other real
estate facilities entered into by a Propco and existing on the Effective Date.
“Propco I” means Toys “R” Us Property Company I, LLC.
“Propco II” means Toys "R" Us Property Company II, LLC.


62

--------------------------------------------------------------------------------





“Propco II Loan Agreement” means that certain Loan Agreement, dated November 3,
2016, among Toys "R" Us Property Company II, LLC, Goldman Sachs Mortgage Company
and Bank of America, N.A.
“Pro Rata Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the sum of the
Commitments and Term Loans represented by such Lender’s Commitment and Term
Loans at such time tor if the Commitments have been terminated, the percentage
of the Total Outstandings).
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
la(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Register” has the meaning provided in SECTION 9.04(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” has the meaning provided in Section 101(22) of CERCLA.
“Reorganization Plan” means a plan of reorganization, compromise or arrangement
in any or all of the Cases of the Debtors.
“Reports” has the meaning provided in SECTION 8.14.
“Required Availability Amount” means $125,000,000 (which is the initial amount
required pursuant to SECTION 6.10) or such greater or lesser amount as the
Borrowers and the Required Lenders may agree.
“Required Lenders” means, at any time, (a) Lenders (other than Defaulting
Lenders) having Commitments aggregating more than 50% of the sum of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the Total Revolver Outstandings
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) aggregate more than 50% of all Total Revolver Outstandings and
(b) Lenders holding more than 50% of the sum of all Term Loans outstanding.


63

--------------------------------------------------------------------------------





“Reserves” means all (if any) Inventory Reserves (including, without limitation,
Shrink Reserves) and Availability Reserves (including, without limitation, Cash
Management Reserves, Canadian Realty Reserves, the Canadian Court Reserve,
Customer Credit Liabilities Reserves, the Carve-Out Reserve, the Term Push-Down
Reserve and other Reserves of the type described in SECTION 2.03 hereof).
“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person; provided that “Restricted Payments” shall not include any
dividends payable solely in Capital Stock (other than Disqualified Capital
Stock) of a Loan Party.
“Revolving Credit Ceiling” means $1,850,000,000, as such amount may be reduced
from time to time in accordance with SECTION 2.15 and SECTION 2.17 of this
Agreement.
“Revolving Credit Loans” means all loans (other than Term Loans) at any time
made by any Lender (including, without limitation, Domestic Loans and Canadian
Loans) pursuant to Article II and, to the extent applicable, shall include
Swingline Loans made by the Swingline Lender pursuant to SECTION 2.06.
“Revolving Credit Notes” means (a) the promissory notes of the Domestic
Borrowers substantially in the form of Exhibit D-1, each payable to the order of
a Domestic Lender, evidencing the Revolving Credit Loans made to the Domestic
Borrowers, and (b) the promissory note of the Canadian Borrower substantially in
the form of Exhibit E-1, payable to the order of a Canadian Lender, evidencing
the Revolving Credit Loans made to the Canadian Borrower.
“Revolving Facility” has the meaning provided in the recitals.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of a comprehensive embargo under Sanctions (at the
time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person that is, in the aggregate 50 percent or
greater owned by any such Person or Persons described in the foregoing clauses
(a) or (b), or (d) any Person that is otherwise the subject of Sanctions.


64

--------------------------------------------------------------------------------





“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.  
“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto.
“SEC” means the Securities and Exchange Commission.
“Secured Intercompany Advances” means advances made by the Canadian Borrower to
any other Loan Party in an aggregate amount at any time outstanding not to
exceed $75,000,000 at any time outstanding, which shall be secured by a
court-ordered charge of the Bankruptcy Court given pursuant to the Interim Order
and the Final Order.
“Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of
a Lender providing Cash Management Services or entering into or furnishing any
Bank Products to or with any Loan Party (in each case, to the extent the
Administrative Agent has received notice thereof prior to the Effective Date),
(c) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document, and (d) the successors and, subject to any
limitations contained in this Agreement, assigns of each of the foregoing.
“Secured Wayne Loans” means loans from Wayne Real Estate Parent Company, LLC to
the Lead Borrower.
“Security Agreement” means the Security Agreement dated as of the Closing Date
(or any later date) among the Loan Parties (other than the Canadian Borrower and
its Subsidiaries) and the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties, as amended and in effect from time to
time.
“Security Documents” means the Security Agreement, the Canadian Security
Documents, the Mortgages, the Intellectual Property Rights Agreement, the
Facility Guarantee, the Facility Guarantors’ Collateral Documents, the Blocked
Account Agreements, and each other security agreement or other instrument or
document executed and delivered pursuant to this Agreement or any other Loan
Document to secure any of the Obligations, the Other Liabilities or the Canadian
Liabilities, as applicable.
“Settlement Date” has the meaning provided in SECTION 2.22(b).
“Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.
“Shrink Reserve” means an amount reasonably estimated by the Collateral Agent to
be equal to that amount which is required in order that the Shrink reflected in
Borrowers’ stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrowers’ most recent physical inventory.
“SNDA” means (a) that certain Subordination, Non-Disturbance and Attornment
Agreement, dated as of July 21, 2005, between German American Capital
Corporation and the Lead


65

--------------------------------------------------------------------------------





Borrower, as agreed and consented to by MPO Properties, LLC, and (b) that
certain Subordination, Non-Disturbance and Attornment Agreement (MPO Properties,
LLC), dated as of July 21, 2005, between German American Capital Corporation and
the Lead Borrower, as agreed and consented to by Giraffe Properties, LLC (n/k/a
Toys “R” Us Property Company II, LLC).
“Supermajority Consent of Revolving Lenders” means the consent of Lenders under
the Revolving Facility (other than Defaulting Lenders) holding at least
sixty-six and two-thirds percent (66.67%) of the Commitments and, following the
termination of the Commitments, holding at least sixty-six and two-thirds
percent (66.67%) of the Loans under the Revolving Facility.
“Supermajority Consent of Term Lenders” means the consent of Lenders under the
Term Loan Facility (other than Defaulting Lenders) holding at least sixty-six
and two-thirds percent (66.67%) of the Term Loans.
“Special Purpose Entity” means a Person (other than any Loan Party) that (a) is
a domestic subsidiary of the Parent and (b) has no operations and whose primary
assets (other than cash and cash equivalents) are, directly or indirectly, the
stock or other equity interests of a subsidiary that is a Propco and the Real
Estate that is the subject of the Propco Facilities.
“Specified Indebtedness” means (i) the DIP Term Loan Facility; (ii) the Taj DIP
Facility and (iii) any other debtor-in-possession financing facility approved in
the Cases in an amount in excess of $25,000,000, but excluding for greater
certainty, the Secured Intercompany Advances.
“Sponsors” means, collectively, Bain Capital (TRU) VIII, L.P., a Delaware
limited partnership; Bain Capital (TRU) VIII-E, L.P., a Delaware limited
partnership; Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited
partnership; Bain Capital Integral Investors, LLC, a Delaware limited liability
company; BCIP TCV, LLC, a Delaware limited liability company; Kohlberg Kravis
Roberts & Co.; Toybox Holdings, LLC; Vornado Truck, LLC; and Vomado Realty
Trust; and each of their respective Affiliates.
“Sponsor Group” means the Sponsors and the Sponsor Related Parties.
“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including, in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person,
provided that such Person retains Control of the voting rights, by stockholders
agreement, trust agreement or otherwise of the Capital Stock owned by such
spouse or immediate family member) or 80% (or more) owned Subsidiary, or (b) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a 51% or more
Controlling interest of which consist of such Person and/or such Persons
referred to in the immediately preceding clause (a), or (c) the limited partners
of the Sponsors.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.


66

--------------------------------------------------------------------------------





“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or the Canadian
Agent, as applicable, is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. For
purposes hereof, a Special Purpose Entity and its subsidiaries and any holding
company which has as its primary asset the stock of such Special Purpose Entity
shall not be deemed a Subsidiary.
“Substantial Liquidation” means either (a) the Liquidation of substantially all
of the Collateral, or (b) the sale or other disposition of substantially all of
the Collateral by the Loan Parties.
“Superpriority Claims” has the meaning provided in SECTION 2.26(a)(v).
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder to the Domestic Borrowers hereunder, and JPMorgan
Chase Bank, N.A., Toronto Branch, in its capacity as lender of Swingline Loans
to the Canadian Borrower hereunder.
“Swingline Loan” means a Loan made by the Swingline Lender to a Domestic
Borrower or the Canadian Borrower, as applicable, pursuant to SECTION 2.06.
“Swingline Note” means (a) the promissory note of the Domestic Borrowers
substantially in the form of Exhibit H, payable to the order of the applicable
Swingline Lender, evidencing the Swingline Loans made by the Swingline Lender to
the Domestic Borrowers, and (b) the promissory note of the Canadian Borrower
substantially in the form of Exhibit I, payable to the order of the


67

--------------------------------------------------------------------------------





applicable Swingline Lender, evidencing the Swingline Loans made by the
Swingline Lender to the Canadian Borrower.
“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.
“Taj DIP Facility” means those certain 11% Senior Secured DIP Notes issued by
TRU Taj LLC and TRU Taj Finance, Inc. pursuant to that indenture dated on or
around the date hereof by and among Tru Taj LLC, Tru Taj Finance, Inc.,
Wilmington Savings Fund Society, FSB, as trustee and collateral trustee, and the
other parties party thereto.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Applicable Margin” means, (a) with respect to Term Loans which are LIBO
Loans. 7.50% per annum, and (b) with respect to Term Loans which are Prime Rate
Loans, 6.50% per annum.
“Term Lenders” means, collectively, the Domestic Term Lenders and the Canadian
Term Lenders.
“Term Loan Facility” has the meaning provided in the recitals.
“Term Loan” means collectively, the Domestic Term Loans and the Canadian Term
Loans, which shall be considered a single loan consisting of two sub–tranches.
“Term Notes” means collectively, the Canadian Term Notes and the Domestic Term
Notes.
“Term Percentage” means with respect to each Term Lender, that percentage of the
Term Loans of all Term Lenders hereunder, in the amount set forth opposite such
Term Lender’s name on Schedule 1.1(b) hereto or as may subsequently he set forth
in the Register from time to time, as the same may he increased or reduced from
time to time pursuant to this Agreement.
“Term Push-Down Reserve” means the amount, as of any date of determination,
equal to (a) the difference, if a positive number, between the outstanding
Domestic Term Loans and Domestic Incremental Availability, and/or (b) the
difference, if a positive number, between the outstanding Canadian Term Loans
and Canadian Incremental Availability.
“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with ARTICLE VII or (c) the date the Commitments are
permanently terminated in full in accordance with the provisions of SECTION 2.15
hereof.
“Test Date” means the last day of each fiscal month of the Lead Borrower,
commencing with the last day of the fiscal month ending October 28, 2017.


68

--------------------------------------------------------------------------------





“Total Canadian Outstandings” means as of any day, the sum of (a) the principal
balance of all Loans made to the Canadian Borrower then outstanding (including
Revolving Credit Loans and Term Loans), and (b) the then outstanding amount of
Canadian Letter of Credit Outstandings.
“Total Canadian Revolver Outstandings” means, as of any day, the sum of (a) the
principal balance of all Revolving Credit Loans and Swingline Loans made to the
Canadian Borrower then outstanding, and (b) the then outstanding amount of
Canadian Letter of Credit Outstandings.
“Total Domestic Outstandings” means as of any day, the sum of (a) the principal
balance of all Loans made to the Domestic Borrowers then outstanding (including
Revolving Credit Loans and Term Loans), and (b) the then outstanding amount of
Domestic Letter of Credit Outstandings.
“Total Domestic Revolver Outstandings” means, as of any day, the sum of (a) the
principal balance of all Revolving Credit Loans and Swingline Loans made to the
Domestic Borrower then outstanding, and (b) the then outstanding amount of
Domestic Letter of Credit Outstandings.
“Total Commitments” means, at any time, the sum of the Domestic Total
Commitments and the Canadian Total Commitments at such time.
“Total Outstandings” means, as of any day, the sum of (a) the Total Canadian
Outstandings, and (b) the Total Domestic Outstandings.
“Total Revolver Outstandings” means, as of any day, the sum of the Total
Canadian Revolver Outstandings and the Total Domestic Revolver Outstandings.
“Tri-Party Agreement” means an agreement substantially in the form of Exhibit O
among a Loan Party, any Person providing freight, warehousing and consolidation
services to such Loan Party and the Administrative Agent or Canadian Agent, as
applicable, in which such Person acknowledges that (a) the Administrative Agent
holds a first priority Lien on the Inventory of the Loan Parties, (b) such
Person has furnished written acknowledgment to such Loan Party that such Person
holds Inventory in its possession as bailee for such Loan Party and that such
Loan Party has title to such Inventory, (c) any Inventory delivered to a carrier
for shipment will reflect a Loan Party as consignor and consignee, (d) it will
promptly notify the Administrative Agent of its receipt of notice from the
seller of such Inventory of the seller’s stoppage of delivery of such Inventory
to the Loan Party, and (e) agrees, upon notice from the Administrative Agent or
the Canadian Agent, as applicable, to hold and dispose of the subject Inventory
solely as directed by the Administrative Agent or the Canadian Agent, as
applicable.
“TRU Inventory” means all Inventory of the Loan Parties which is offered for
sale (or is designated for sale) at any “Toys “R” Us” Store, including, but not
limited to, any such Inventory held for sale in internet and other direct sales
and all Inventory of the Loan Parties specifically designated as “Toys “R” Us”
Inventory at any distribution center or warehouse maintained by the Loan
Parties.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, BA Equivalent Rate, Canadian
Prime Rate or Prime Rate, as applicable.


69

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Unanimous Consent” means the consent of Lenders (other than Defaulting Lenders)
holding 100% of the Commitments (other than Commitments held by a Defaulting
Lender) and Loans.
“Unanimous Consent of all Lenders under the Revolving Facility” means the
consent of Lenders under the Revolving Facility (other than Defaulting Lenders)
holding 100% of the Commitments (other than Commitments held by a Defaulting
Lender).
“Unused Canadian Commitment” means, on any day, (a) the then Canadian Total
Commitments, minus (b) the sum of (i) the principal amount of Revolving Credit
Loans to the Canadian Borrower then outstanding, and (ii) the then Canadian
Letter of Credit Outstandings.
“Unused Domestic Commitment” shall mean, on any day, (a) the lesser of (i) the
then Domestic Total Commitments, or (ii) the difference between the then
Domestic Total Commitments and the then Canadian Total Commitments, minus (b)
the sum of (i) the principal amount of Revolving Credit Loans of the Domestic
Borrowers then outstanding, and (ii) the then Domestic Letter of Credit
Outstandings.
“Unused Fee” has the meaning provided in SECTION 2.19(b).
“US Case” and “US Cases” have the meaning provided in the recitals.
“US Debtors” has the meaning provided in the recitals.
“US Superpriority Claim” has the meaning provided in SECTION 2.26(a)(i).
“Wayne” shall mean Wayne Real Estate Parent Company, LLC.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”,


70

--------------------------------------------------------------------------------





“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) all Schedules to this Agreement shall relate solely to the
Domestic Loan Parties and the Canadian Loan Parties, (f) the term “security
interest” shall include a hypothec, (g) the term “solidary” as used herein shall
be read and interpreted in accordance with the Civil Code of Quebec, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible, moveable and immoveable, and
intangible assets and properties, including cash, securities, accounts and
contract rights, (i) all financial statements and other financial information
provided by the Domestic Borrowers to the Administrative Agent or any Lender
shall be provided with reference to dollars, (j) all references to “$” or
“dollars” or to amounts of money and all calculations of Canadian Availability,
Incremental Availability, Domestic Availability, permitted “baskets” and other
similar matters shall, unless otherwise expressly provided to be CD$, be deemed
to be references to the lawful currency of the United States of America at the
Equivalent Amount, (vii) all references to “knowledge” or “awareness” of any
Loan Party or a Subsidiary thereof means the actual knowledge of a Responsible
Officer of a Loan Party or such Subsidiary and (viii) all references to “in the
ordinary course of business” of any Loan Party or a Subsidiary thereof means (x)
in the ordinary course of business of, or in furtherance of an objective that is
in the ordinary course of business of, the Loan Party and/or such Subsidiary, as
applicable, (y) customary and usual in the retail industry where the Loan
Parties’ or any Subsidiary’s businesses are located or performed or (z)
generally consistent with the past or current practice of the Loan Parties or
any Subsidiary thereof and/or similarly situated retail companies where the Loan
Parties or any Subsidiary’s businesses are located or performed, and (k) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrowers and the Agents and
are the product of discussions and negotiations among all parties. Accordingly,
this Agreement and the other Loan Documents are not intended to be construed
against the Agents or any of the Lenders merely on account of the Agents’ or any
Lender’s involvement in the preparation of such documents. Any provision
included in this Agreement that requires the satisfaction (or reasonable
satisfaction) of the Administrative Agent and the Required Lenders in respect of
any Order, certificate or other document, shall be deemed satisfied if
Administrative Agent is satisfied therewith and the Required Lenders shall not
have indicated otherwise (after having been given a reasonable opportunity to
review to the extent practicable) in writing to the Administrative Agent.
SECTION 1.03    Time for Payment and Performance.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable). When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on (or before) a day


71

--------------------------------------------------------------------------------





which is not a Business Day, the date of such payment (other than as described
in the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
SECTION 1.04    Certifications; Provision of Information.
All provisions of information, presentations, statements and certifications to
be made hereunder by a director, officer or other representative of a Loan Party
or other Subsidiary shall be made by such a Person in his or her capacity solely
as an officer or a representative of such Loan Party or other Subsidiary, on
such Loan Party’s or such Subsidiary’s behalf and not in such Person’s
individual capacity, and without personal liability.
SECTION 1.05    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Lead Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Lead Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
SECTION 1.06    Letter of Credit. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the undrawn Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
issuer document related thereto, provides for one or more automatic increases in
the Stated Amount thereof, the amount of such Letter of Credit shall be deemed
to be the amount of the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
may be drawn at such time.
SECTION 1.07    Quebec Matters. For purposes of any assets, liabilities or
entities located in the Province of Quebec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” , “reservation of ownership” and a resolutory clause,
(f) all references to filing, perfection, priority, remedies, registering or
recording under the UCC or a PPSA shall include publication under the Civil Code
of Quebec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to an “opposable” or “set up”
hypothec as against third parties, (h) any “right of offset”, “right of setoff”
or similar expression shall include


72

--------------------------------------------------------------------------------





a “right of compensation”, (i) “goods” shall include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall include a “mandatary”, (k) “construction liens”
or “mechanics, materialmen, repairmen, construction contractors or other like
Liens” shall include “legal hypothecs” and “legal hypothecs in favour of persons
having taken part in the construction or renovation of an immovable”, (l) “joint
and several” shall include “solidary”, (m) “gross negligence or wilful
misconduct” shall be deemed to be “intentional or gross fault”, (n) “beneficial
ownership” shall include “ownership on behalf of another as mandatary”,
(o) “easement” shall include “servitude”, (p) “priority” shall include “rank” or
“prior claim”, as applicable (q) “survey” shall include “certificate of location
and plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership” and “ownership” (including ownership under a right
of superficies), (t) “accounts” shall include “claims”, (u) “legal title” shall
be including “holding title on behalf of an owner as mandatory or prete-nom”,
(v) “ground lease” shall include “emphyteusis” or a “lease with a right of
superficies, as applicable, (w) “leasehold interest” shall include a “valid
lease”, (x) “lease” shall include a “leasing contract” and (y) “guarantee” and
“guarantor” shall include “suretyship” and “surety”, respectively. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.
SECTION 1.08    Compliance with Article VII. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), asset sale, Restricted Payment,
Affiliate transaction, restrictive agreement or prepayment of Indebtedness meets
the criteria of one or more than one of the categories of transactions then
permitted pursuant to any clause of such Sections in Article VII, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion at
such time.
ARTICLE II    
Amount and Terms of Credit
SECTION 2.01    Revolving Commitment of the Lenders.
(a)Subject to the terms and conditions set forth herein and in the Orders, each
Domestic Lender, severally and not jointly with any other Domestic Lender,
agrees, upon the terms and subject to the conditions herein set forth, to make
Credit Extensions to or for the benefit of the Domestic Borrowers, and each
Canadian Lender severally and not jointly with any other Canadian Lender, agrees
upon the terms and subject to the conditions herein set forth, to make Credit
Extensions to the Canadian Borrower, on a revolving basis, subject in each case
to the following limitations:
(i)    The Total Domestic Revolver Outstandings shall not at any time exceed
Domestic Availability;


73

--------------------------------------------------------------------------------





(ii)    The Total Canadian Revolver Outstandings shall not at any time exceed
Canadian Availability;
(iii)    Letters of Credit shall be available from the Issuing Banks to the
Borrowers, subject to the ratable participation of the Domestic Lenders or
Canadian Lenders, as applicable, as set forth in SECTION 2.13. The Domestic
Borrowers shall not at any time permit the aggregate Domestic Letter of Credit
Outstandings at any time to exceed the Domestic Letter of Credit Sublimit and
the Canadian Borrower shall not at any time permit the aggregate Canadian Letter
of Credit Outstandings to exceed the Canadian Letter of Credit Sublimit;
(iv)    The Loans made to, and the Letters of Credit issued on behalf of, the
Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth;
(v)    The Revolving Credit Loans (other than Swingline Loans) made to the
Canadian Borrower shall be Prime Rate Loans or BA Equivalent Loans, or if made
in dollars, shall be LIBO Loans or dollar denominated Prime Rate Loans;
(vi)    No Lender shall be obligated to make any Credit Extension (A) to the
Domestic Borrowers in excess of such Lender’s Domestic Commitment, or (B) to the
Canadian Borrower in excess of such Lender’s Canadian Commitment or (C) to the
Borrowers in excess of such Lender’s Commitment set forth in Schedule 1.1(b);
and
(vii)    Subject to all of the other provisions of this Agreement, Revolving
Credit Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date.
(b)    Each Borrowing of Revolving Credit Loans (other than Swingline Loans) by
the Domestic Borrowers shall be made by the Domestic Lenders pro rata in
accordance with their respective Domestic Commitment Percentages, and each
Borrowing of Revolving Credit Loans (other than Swingline Loans) by the Canadian
Borrower shall be made by the Canadian Lenders pro rata in accordance with their
respective Canadian Commitment Percentages. The failure of any Domestic Lender
or Canadian Lender, as applicable, to make any Loan to the Domestic Borrowers or
the Canadian Borrower, as applicable, shall neither relieve any other Domestic
Lender or Canadian Lender, as applicable, of its obligation to fund its Loan to
the Domestic Borrowers or the Canadian Borrower, as applicable, in accordance
with the provisions of this Agreement nor increase the obligation of any such
other Domestic Lender or Canadian Lender, as applicable.
(c)    Subject to the terms and conditions set forth herein and in the Orders,
on the Closing Date, (i) each Domestic Term Lender shall make the Domestic Term
Loan to the Domestic Borrower and (ii) each Canadian Term Lender shall make the
Canadian Term Loan to the Canadian Borrower in the amount set forth opposite
such Lender’s name on Schedule 1.1(b).
SECTION 2.02    [Reserved].


74

--------------------------------------------------------------------------------





SECTION 2.03    Reserves; Changes to Reserves.
(a)    The Inventory Reserves and Availability Reserves as of the Effective Date
are those set forth in the Borrowing Base Certificate delivered to the
Administrative Agent on the Effective Date.
(b)    The Administrative Agent shall establish an Availability Reserve
applicable to the Domestic Borrowing Base in the amount of the Term Push-Down
Reserve at any time that outstanding Domestic Term Loans exceeds Domestic
Incremental Availability. The Administrative Agent shall establish an
Availability Reserve applicable to the Canadian Borrowing Base in the amount of
the Term Push-Down Reserve at any time that outstanding Canadian Term Loans
exceeds Canadian Incremental Availability.
(c)    The Administrative Agent may hereafter establish additional Reserves or
change any of the Reserves in effect on the Effective Date, in the exercise of
its reasonable business judgment acting in accordance with industry standards
for asset based lending in the retail industry; provided that such Reserves
shall not be established or changed except upon not less than five (5) Business
Days’ notice to the Borrowers (during which period the Collateral Agent shall be
available to discuss any such proposed Reserve with the Borrowers); provided
further that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized (such as, but not limited to, Customer Credit Liabilities), (2) any
actual or contemplated rejection or disclaimer of leases and actual or
contemplated store closings or “going out of business sales”, or (3) changes to
Reserves or the establishment of additional Reserves if a Material Adverse
Effect under clause (iii) of the definition thereof has occurred or it would be
reasonably likely that a Material Adverse Effect under clause (iii) of the
definition thereof would occur were such Reserves not changed or established
prior to the expiration of such five (5) Business Day period, or (3) the
establishment of the Term Push-Down Reserve.
(d)    On any date prior to the date that is 60 days after the Closing Date (as
may be extended by the Administrative Agent in its sole discretion; provided
that such extensions shall not last beyond the 90th day after the Closing Date),
the Administrative Agent, in its reasonable discretion, may make exceptions from
the requirements set forth in the definitions of “Eligible Credit Card
Receivables”, “Eligible In-Transit Inventory”, “Eligible Inventory”, “Eligible
Letter of Credit Inventory” and “Eligible Real Estate” relating to the delivery
of any documents or agreements to any Agent, which for the avoidance of shall
mean that the Borrower shall not have to comply with clauses (e), (d) and (f) in
“Eligible In-Transit Inventory”, clauses (c)(ii) and (d) of “Eligible
Inventory,” clauses (c) and (f) of “Eligible Letter of Credit Inventory” and
clauses (c) and (i) of “Eligible Real Estate”.
SECTION 2.04    Making of Loans.
(a)    Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans, LIBO Loans or BA Equivalent Loans as the Lead Borrower, on behalf of the
Domestic


75

--------------------------------------------------------------------------------





Borrowers, or the Canadian Borrower, may request (which request shall, in the
case of the Domestic Borrowers, be made in the form attached hereto as Exhibit
C-l and, in the case of the Canadian Borrower, be made in the form attached
hereto as Exhibit C‑2, and in the case of Loans to the Canadian Borrower,
indicate whether CD$ or $ advances are requested) subject to and in accordance
with this SECTION 2.04. All Swingline Loans shall be only Prime Rate Loans. All
Revolving Credit Loans made pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, be Revolving Credit Loans of the same
Type. Each Lender may fulfill its Commitment with respect to any Revolving
Credit Loan by causing any lending office of such Lender to make such Revolving
Credit Loan; provided, however, that any such use of a lending office shall not
affect the obligation of the Borrowers to repay such Revolving Credit Loan in
accordance with the terms of the applicable Revolving Credit Note. Each Lender
shall, subject to its overall policy considerations, use reasonable efforts to
select a lending office which will not result in the payment of increased costs
by the Borrowers. Subject to the other provisions of this SECTION 2.04 and the
provisions of SECTION 2.11, Borrowings of Revolving Credit Loans of more than
one Type may be incurred at the same time, but in any event no more than fifteen
(15) Borrowings of LIBO Loans may be outstanding at any time and no more than
eight (8) Borrowings of BA Equivalent Loans may be outstanding at any time.
(b)    The Lead Borrower shall give the Administrative Agent (i) three (3)
Business Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans, and (ii) notice of each Borrowing of Prime Rate Loans
by the Domestic Borrowers on the proposed day of each Borrowing. The Canadian
Borrower shall give the Canadian Agent (i) three (3) Business Days’ prior
telephonic notice (thereafter confirmed in writing) of each Borrowing of BA
Equivalent Loans or LIBO Loans and (ii) one (1) Business Day’s prior telephonic
notice (thereafter confirmed in writing) of each Borrowing of Prime Rate Loans
by the Canadian Borrower. Any such notice, to be effective, must be received by
the Administrative Agent or the Canadian Agent, as applicable, (i) not later
than 11:00 a.m. on the third Business Day, in the case of LIBO Loans or BA
Equivalent Loans, and on the first Business Day, in the case of Prime Rate Loans
to the Canadian Borrower, prior to the date on which such Borrowing is to be
made and, and (ii) no later than 12:00 noon on the same Business Day in the case
of Prime Rate Loans to the Domestic Borrowers on which such Borrowing is to be
made. Such notice shall contain disbursement instructions and shall specify: (i)
whether the Borrowing then being requested is to be a Borrowing of Prime Rate
Loans (and, in the case of the Canadian Borrower, whether the Borrowing is in
CD$ or $), BA Equivalent Loans, or LIBO Loans and, if BA Equivalent Loans or
LIBO Loans, the Interest Period with respect thereto; (ii) the amount of the
proposed Borrowing (which shall be in an integral multiple of $1,000,000, but
not less than $5,000,000, in the case of LIBO Loans, and be in an integral
multiple of CD$1,000,000, but not less than CD$ 1,000,000, in the case of BA
Equivalent Loans); and (iii) the date of the proposed Borrowing (which shall be
a Business Day). If no election of Interest Period is specified in any such
notice for a Borrowing of LIBO Loans or BA Equivalent Loans, such notice shall
be deemed a request for an Interest Period of one (1) month. If no election is
made as to the Type of Revolving Credit Loan, such notice shall be deemed a
request for Borrowing of Prime Rate Loans. The Administrative Agent or the
Canadian Agent, as applicable, shall promptly notify each


76

--------------------------------------------------------------------------------





Lender of its proportionate share of such Borrowing, the date of such Borrowing,
the Type of Borrowing being requested and the Interest Period or Interest
Periods applicable thereto, as appropriate. On the borrowing date specified in
such notice, each Domestic Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at JPMorgan Chase Bank,
N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor,
Newark, DE 19713-2107, and each Canadian Lender shall make its share of the
Borrowing available at the office of the Canadian Agent at JPMorgan Chase Bank,
N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor,
Newark, DE 19713-2107, in each case no later than 3:00 p.m., in immediately
available funds. Unless the Administrative Agent or the Canadian Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the Canadian Agent, as applicable, such Lender’s share of such
Borrowing, the Administrative Agent and the Canadian Agent may assume that such
Lender has made such share available on such date in accordance with this
SECTION 2.04 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In the event a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent or the
Canadian Agent, as applicable, then the applicable Lender and the Borrowers
severally agree to pay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand such corresponding amount, with interest thereon
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent or
the Canadian Agent, at (i) in the case of a Domestic Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, (ii) in the case of a Canadian
Lender, the greater of the Bank of Canada Overnight Rate and a rate determined
by the Canadian Agent in accordance with banking industry rules on interbank
compensation, or (iii) in the case of the Borrowers, the interest rate
applicable to Prime Rate Loans. If such Lender pays such amount to the
Administrative Agent or the Canadian Agent, as applicable, then such amount
shall constitute such Lender’s Revolving Credit Loan included in such Borrowing.
Upon receipt of the funds made available by the Lenders to fund any borrowing
hereunder, the Administrative Agent or the Canadian Agent, as applicable, shall
disburse such funds in the manner specified in the notice of borrowing delivered
by the Lead Borrower or Canadian Borrower.
(c)    [reserved]
(d)    Notwithstanding anything to the contrary herein contained, with respect
to the Canadian Borrower, (i) all references to “the Lead Borrower” and “the
Administrative Agent” in SECTIONS 2.04(b), 2.04(c), 2.17, and 2.18 shall mean
and refer to the Canadian Borrower and the Canadian Agent (except to the extent
such provisions already make reference to the Canadian Borrower and the Canadian
Agent), respectively, (ii) the address of the Canadian Agent to which each
Lender must make its share of Borrowings to the Canadian Borrower available is
JPMorgan Chase Bank, N.A., JPM Loan & Agency Services, 500 Stanton Christiana
Road, NCC5, 1st Floor, Newark, DE 19713-2107, and (iii) the Canadian Agent shall
promptly notify the Administrative Agent of each Borrowing by the Canadian
Borrower, the date of such Borrowing, the Type of Borrowing being requested and
the Interest Period or Periods applicable thereto.


77

--------------------------------------------------------------------------------





SECTION 2.05    [Reserved].
SECTION 2.06    Swingline Loans.
(a)    Each Swingline Lender is authorized by the Domestic Lenders and the
Canadian Lenders, as applicable, to, and shall, make Swingline Loans at any time
(subject to SECTION 2.06(b)) (i) to the Domestic Borrowers up to the Domestic
Swingline Loan Ceiling, and (ii) to the Canadian Borrower up to the Canadian
Swingline Loan Ceiling, in each case upon a notice of Borrowing from Lead
Borrower received by the Administrative Agent or the Canadian Agent, as
applicable, and the applicable Swingline Lender (which notice, at the Swingline
Lender’s discretion, may be submitted prior to 3:00 p.m. for the Domestic
Borrowers and 12:00 noon for the Canadian Borrower, on the Business Day on which
such Swingline Loan is requested); provided that the Swingline Lender shall not
be obligated to make any Swingline Loan in its reasonable discretion if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by the making of such Swingline Loan may have, Fronting
Exposure, Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Domestic Lenders and Canadian Lenders, as
applicable, (other than Term Lenders) under SECTION 2.22 below. Immediately upon
the making of a Swingline Loan, each Domestic Lender or Canadian Lender, as
applicable, (other than Term Lenders) shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage,
as applicable, times the amount of such Swingline Loan. Each Swingline Lender
shall have all of the benefits and immunities (A) provided to the Agents in
Article VIII with respect to any acts taken or omissions suffered by the
Swingline Lender in connection with Swingline Loans made by it or proposed to be
made by it as if the term “Agents” as used in Article VIII included each
Swingline Lender with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each Swingline Lender.
(b)    The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied. If the conditions for borrowing under SECTION 4.02 cannot in fact
be fulfilled, (i) the Lead Borrower or the Canadian Borrower, as applicable,
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent, the Canadian Agent, and the applicable Swingline Lender,
and the Administrative Agent and the Canadian Agent, as applicable, shall
promptly provide each Lender with a copy of the Noncompliance Notice, and
(ii) the Required Lenders may direct the applicable Swingline Lender to, and
such Swingline Lender thereupon shall, cease making Swingline Loans until such
conditions can be satisfied or are waived in accordance with SECTION 9.02.
Unless the Required Lenders so direct the applicable Swingline Lender, such
Swingline Lender may, but is not obligated to, continue to make Swingline Loans
commencing one (1) Business Day after the Non-Compliance Notice is furnished to
the Domestic Lenders. Notwithstanding the foregoing, no Swingline Loans shall be
made pursuant to this SECTION 2.06(b) if the Total Domestic Revolver
Outstandings or the Total Canadian Revolver Outstandings, as applicable, would
exceed the limitations set forth in SECTION 2.01.


78

--------------------------------------------------------------------------------





SECTION 2.07    Notes.
(a)Upon the request of any Domestic Lender, the Loans made by such Domestic
Lender shall be evidenced by a Revolving Credit Note or Term Note, as
applicable, duly executed on behalf of the Domestic Borrowers, dated the Closing
Date, payable to such Domestic Lender or its registered assignees, if any, in an
aggregate principal amount equal to such Domestic Lender’s Commitment.
(b)Upon the request of any Swingline Lender, the Revolving Credit Loans made by
such Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the Closing
Date, payable to such Swingline Lender or its registered assignees, if any, in
an aggregate principal amount equal to the Domestic Swingline Loan Ceiling or
Canadian Swingline Loan Ceiling, as applicable.
(c)Upon the request of any Canadian Lender, the Loans made by such Canadian
Lender shall be evidenced by a Revolving Credit Note or Term Note, as
applicable, duly executed on behalf of the Canadian Borrower, dated the Closing
Date, payable to such Canadian Lender or its registered assignees, if any, in an
aggregate principal amount equal to such Canadian Lender’s Commitment.
(d)Each Lender is hereby authorized by the applicable Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of any Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.
(e)Upon receipt of an affidavit and indemnity of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor at
such Lender’s expense.
SECTION 2.08    Interest on Loans.
(a)    Interest on Revolving Credit Loans.
(i)    Subject to SECTION 2.12, each Revolving Credit Loan which is a Prime Rate
Loan made by a Lender shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable) at a rate
per annum that shall be equal to the Prime Rate or Canadian Prime Rate, as
applicable, plus the Applicable Margin for Prime Rate Loans.
(ii)    Subject to SECTION 2.09 through SECTION 2.12, each Revolving Credit Loan
which is a LIBO Loan made by a Lender shall bear interest (computed on the


79

--------------------------------------------------------------------------------





basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal, during each Interest Period applicable thereto, to the Adjusted
LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO Loans
(or with respect to Loans to the Canadian Borrower made in dollars, the
Applicable Margin for LIBO Loans made in dollars or Prime Rate Loans, as
applicable).
(iii)    Subject to SECTION 2.12, each Revolving Credit Loan which is a BA
Equivalent Loan made by a Lender shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as applicable)
at a rate per annum that shall be equal to the then BA Rate, plus the Applicable
Margin for BA Equivalent Loans± 
(b)    Interest on Term Loans.
(i)    Subject to SECTION 2.12, each Term Loan which is a Prime Rate Loan made
by a Term Lender shall hear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as applicable) at a rate per
annum that shall be equal to the Prime Rate plus the Term Applicable Margin for
Prime Rate Loans.
(ii)    Subject, to SECTION 2.09 through SECTION 2.12, each Term Loan which is a
LIBO Loan made by a Term Lender shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 360 days) at a rate per annum
equal, during each Interest Period applicable thereto, to the Adjusted LIBO Rate
for such Interest Period, plus the Term Applicable Margin for LIBO Loans.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, at maturity (whether by acceleration
or otherwise) and after such maturity on demand.
(d)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such other period of time, as the case may be.
Calculations of interest shall be made using the nominal rate method of
calculation, and will not be calculated using the effective rate method of
calculation or any other basis that gives effect to the principle of deemed
reinvestment of interest.
SECTION 2.09    Conversion and Continuation of Loans.
(a)    The Lead Borrower or the Canadian Borrower, as applicable, shall have the
right at any time, on three (3) Business Days’ prior notice to the
Administrative Agent or the Canadian Agent, as applicable (which notice, to be
effective, must be received by the Administrative Agent not later than 11:00
a.m. on the third Business Day preceding the date of any conversion), (i) to
convert any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO
Loans, in the case of the Domestic Borrowers, Dollar denominated Prime Rate
Loans to Borrowings of LIBO


80

--------------------------------------------------------------------------------





Loans or CD$ denominated Prime Rate Loans to Borrowings (other than Canadian
Term Loans) of BA Equivalent Loans, in the case of the Canadian Borrower, or
(ii) to continue an outstanding Borrowing of LIBO Loans or BA Equivalent Loans
for an additional Interest Period, or (iii) to convert any outstanding
Borrowings of LIBO Loans to a Borrowing of dollar denominated Prime Rate Loans,
and to convert any outstanding Borrowings of BA Equivalent Loans to a Borrowing
of CD$ denominated Prime Rate Loans subject in each case to the following:
(i)    No Borrowing of Loans may be converted into, or continued as, LIBO Loans
or BA Equivalent Loans at any time when any Event of Default has occurred and is
continuing (nothing contained herein being deemed to obligate the Borrowers to
incur Breakage Costs upon the occurrence of an Event of Default unless the
Obligations are accelerated);
(ii)    If less than a full Borrowing of Loans is converted, such conversion
shall be made pro rata among the Domestic Lenders or Canadian Lenders, as
applicable, based upon their Domestic Commitment Percentages, Canadian
Commitment Percentages, or Term Percentages, as applicable, in accordance with
the respective principal amounts of the Loans comprising such Borrowing held by
such Lenders immediately prior to such conversion;
(iii)    The aggregate principal amount of Prime Rate Loans being converted
into, or continued as, LIBO Loans shall be in an integral of $1,000,000 and at
least $5,000,000, and the aggregate principal amount of Prime Rate Loans being
converted into, or continued as, BA Equivalent Loans shall be in an integral of
CD$ 1,000,000 and at least CD$ 1,000,000;
(iv)    Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or dollar denominated Prime Rate Loan, as the case may be, to its
Loan being so converted and also, in the case of each Canadian Lender, shall
effect each conversion by applying the proceeds of its new BA Equivalent Loan or
CD$ denominated Prime Rate Loan, as the case may be, to its Loan being so
converted;
(v)    The Interest Period with respect to a Borrowing of LIBO Loans or BA
Equivalent Loans effected by a conversion or in respect to the Borrowing of LIBO
Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continuing Borrowing, as the
case may be;
(vi)    A Borrowing of LIBO Loans or BA Equivalent Loans may be converted only
on the last day of an Interest Period applicable thereto, unless the applicable
Borrower pays all Breakage Costs incurred in connection with such conversion;
(vii)    In no event shall more than fifteen (15) Borrowings of LIBO Loans be
outstanding at any time or more than eight (8) Borrowings of BA Equivalent Loans
be outstanding at any time; and


81

--------------------------------------------------------------------------------





(viii)    Each request for a conversion or continuation of a Borrowing of LIBO
Loans or BA Equivalent Loans which fails to state an applicable Interest Period
shall be deemed to be a request for an Interest Period of one (1) month.
(b)    If the Lead Borrower or the Canadian Borrower, as applicable, does not
give notice to convert any Borrowing of LIBO Loans or BA Equivalent Loans, or
does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans or BA Equivalent Loans, in each case as provided in
SECTION 2.09(a) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of dollar denominated Prime Rate Loans
or a Borrowing of CD$ denominated Prime Rate Loans, at the expiration of the
then-current Interest Period. The Administrative Agent or Canadian Agent, as
applicable, shall, after it receives notice from the Lead Borrower or the
Canadian Borrower, promptly give each Domestic Lender or Canadian Lender, as
applicable, notice of any conversion, in whole or part, of any Revolving Credit
Loan made by such Lender.
SECTION 2.10    Alternate Rate of Interest for Loans.
If prior to the commencement of any Interest Period for a LIBO Borrowing or BA
Equivalent Loan Borrowing, the Administrative Agent or the Canadian Agent, as
applicable:
(a)    Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the BA Rate (in accordance with the terms of the
definitions thereof) for such Interest Period; or
(b)    Is advised by the Required Lenders that the Adjusted LIBO Rate or BA Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Required Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;
then the Administrative Agent or the Canadian Agent, as applicable, shall give
notice thereof to the Lead Borrower or the Canadian Borrower, as applicable, and
the Lenders, in the case of a requested LIBO Borrowing, and the Canadian
Lenders, in the case of a requested BA Equivalent Loan Borrowing, by telephone
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent or the Canadian Agent notifies the Lead Borrower or the Canadian Borrower,
as applicable, and the applicable Lenders that the circumstances giving rise to
such notice no longer exist (which notice the Administrative Agent or the
Canadian Agent, as applicable, shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing or a BA
Equivalent Loan Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing or a BA Equivalent Loan Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans unless withdrawn by the Lead
Borrower or Canadian Borrower, as the case may be.
SECTION 2.11    Change in Legality.


82

--------------------------------------------------------------------------------





(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Effective Date shall make it
unlawful for a Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan, then, by written
notice to the Lead Borrower or to the Canadian Borrower, as applicable, such
Lender may (i) declare that LIBO Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Lead Borrower or the Canadian
Borrower, as applicable, for a LIBO Borrowing shall, unless withdrawn, as to
such Lender only, be deemed a request for a Dollar denominated Prime Rate Loan
unless such declaration shall be subsequently withdrawn; and (ii) require that
all outstanding LIBO Loans made by such Lender be converted to Dollar
denominated Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Dollar denominated Prime Rate Loans as of the
effective date of such notice as provided in SECTION 2.09(b). In the event any
Lender shall exercise its rights hereunder, all payments and prepayments of
principal which would otherwise have been applied to repay the LIBO Loans that
would have been made by such Lender or the converted LIBO Loans of such Lender,
shall instead be applied to repay the Prime Rate Loans made by such Lender in
lieu of, or resulting from the conversion of, such LIBO Loans.
(b)    For purposes of this SECTION 2.11, a notice to the Lead Borrower or to
the Canadian Borrower, as applicable, pursuant to SECTION 2.11(a) above shall be
effective, if lawful, and if any LIBO Loans shall then be outstanding, on the
last day of the then-current Interest Period; and, otherwise, such notice shall
be effective on the date of receipt by the Lead Borrower or the Canadian
Borrower, as applicable.
SECTION 2.12    Default Interest. Effective upon written notice from the
Administrative Agent or the Canadian Agent, as applicable, after the occurrence
of any Event of Default and at all times thereafter while such Event of Default
is continuing, interest for all Loans will be increased to, and overdue
interest, fees and other amounts owing by the Borrowers (after as well as before
judgment, as and to the extent permitted by law) shall accrue interest at, a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days as applicable) (the “Default Rate”) equal to the rate
(including the Applicable Margin) in effect from time to time plus two percent
(2.00%) per annum and such interest shall be payable on each Interest Payment
Date (or any earlier maturity of the Loans).
SECTION 2.13    Letters of Credit.
Upon the terms and subject to the conditions herein set forth, at any time and
from time to time after the Closing Date and prior to the Termination Date, the
Lead Borrower on behalf of the Domestic Borrowers, and the Canadian Borrower for
itself and its Subsidiaries, may request an Issuing Bank (which in the case of
the Canadian Borrower shall be the Canadian Agent or a Canadian Lender) to
issue, and subject to the terms and conditions contained herein, such Issuing
Bank shall issue, for the account of the relevant Borrower, one or more Letters
of Credit; provided, however, that no Letter of Credit shall be issued if, after
giving effect to such issuance, (i) the aggregate Domestic Letter of Credit
Outstandings shall exceed the Domestic Letter of Credit Sublimit, (ii) the
aggregate Canadian Letter of Credit Outstandings shall exceed the Canadian
Letter of Credit Sublimit, (iii) the Total Domestic Revolver Outstandings or the
Total Canadian Revolver Outstandings, as applicable, would


83

--------------------------------------------------------------------------------





exceed the limitations set forth in SECTION 2.01(a), (iv) the aggregate Domestic
Letter of Credit Outstandings with respect to any Issuing Bank shall exceed the
Domestic Letter of Credit Commitment of such Issuing Bank or (v) the aggregate
Canadian Letter of Credit Outstandings with respect to any Issuing Bank shall
exceed the Canadian Letter of Credit Commitment of such Issuing Bank; provided
further that no Letter of Credit shall be issued unless an Issuing Bank shall
have received notice from the Administrative Agent or the Canadian Agent that
the conditions to such issuance have been met (such notice shall be deemed given
(x) if the Issuing Bank has not received notice that the conditions have not
been met, within two (2) Business Days of the initial request to the Issuing
Bank and the Administrative Agent or Canadian Agent, as applicable, pursuant to
SECTION 2.13(h), or (y) if the aggregate undrawn amount under Letters of Credit
issued by such Issuing Bank then outstanding does not exceed the amount
theretofore agreed to by the Lead Borrower, the Administrative Agent and such
Issuing Bank, on the same Business Day as the receipt by the Issuing Bank of the
request for issuance of a Letter of Credit if the request is received prior to
12:00 noon or on the next Business Day if the request is received after 12:00
noon); and provided further that an Issuing Bank shall not be required to issue
any such Letter of Credit in its reasonable discretion if: (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any Applicable Law relating to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (B) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally, (C) any Lender is at
that time a Defaulting Lender, unless such Issuing Bank has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuing Bank (in its sole discretion) with the Borrowers or such Lender to
eliminate such Issuing Bank’s actual or potential Fronting Exposure (after
giving effect to SECTION 2.27(a)(iv)) with respect to the Defaulting Lender
arising from either (x) the Letter of Credit then proposed to be issued or (y)
that Letter of Credit and all other Letter of Credit Outstandings as to which
such Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion, (D) such Letter of Credit contains any provisions for
automatic reinstatement of the Stated Amount after any drawing thereunder, or
(E) such Letter of Credit is not in compliance with SECTIONS 2.13(b) or 2.13(c),
as applicable. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement or any Order and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of the
applicable Order and this Agreement shall control and any grant of security
interest or Lien under any such Letter of Credit application shall be void and
of no force and effect.
(a)     A permanent reduction of the Domestic Commitments or Canadian
Commitments shall not require a corresponding pro rata reduction in the Domestic
Letter


84

--------------------------------------------------------------------------------





of Credit Sublimit or the Canadian Letter of Credit Sublimit, as applicable;
provided, however, that if the Domestic Total Commitments or Canadian Total
Commitments are reduced to an amount less than the Domestic Letter of Credit
Sublimit or the Canadian Letter of Credit Sublimit, as applicable, then the
Domestic Letter of Credit Sublimit or the Canadian Letter of Credit Sublimit, as
applicable shall be reduced to an amount equal to (or, at Lead Borrower’s or the
Canadian Borrower’s option, less than) the Domestic Total Commitments or
Canadian Total Commitments. Any Issuing Bank (other than JPMorgan or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such Issuing
Bank; provided that (A) until the Administrative Agent advises any such Issuing
Bank that Excess Availability is less than $250,000,000, or (B) the aggregate
amount of the Letters of Credit issued in any such week exceeds such amount as
shall be agreed by the Administrative Agent and the Issuing Bank, such Issuing
Bank shall be required to so notify the Administrative Agent in writing only
once each week of the Letters of Credit issued by such Issuing Bank during the
immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such Issuing Bank may agree. No Issuing Bank shall
amend any Letter of Credit if such Issuing Bank would not be permitted at such
time to issue such Letter of Credit in its amended form under the terms hereof
or if the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(b)    Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless Cash Collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank, five (5) Business Days prior to the Maturity Date; provided,
however, that each Standby Letter of Credit may, upon the request of the Lead
Borrower or the Canadian Borrower, as applicable, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less (but not beyond the date that is five (5)
Business Days prior to the Maturity Date unless Cash Collateralized or otherwise
credit supported to the reasonable satisfaction of the Administrative Agent and
the applicable Issuing Bank) unless the applicable Issuing Bank notifies the
beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.
(c)    Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one year after the date of the
issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and (ii)
unless Cash Collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank, five
(5) Business Days prior to the Maturity Date.
(d)    Drawings under each Letter of Credit shall be reimbursed by the Domestic
Borrowers, in the case of any Letter of Credit issued for them, and by the
Canadian Borrower,


85

--------------------------------------------------------------------------------





in the case of a Canadian Letter of Credit, in the currency in which the Letter
of Credit is issued by paying to the Administrative Agent or the Canadian Agent,
as applicable, an amount equal to such drawing not later than 12:00 noon on the
Business Day immediately following the day that the Lead Borrower or the
Canadian Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Lead Borrower or the Canadian Borrower, as applicable, and
subject to the other provisions of this Agreement, such payments shall be
financed when due with a Prime Rate Loan or Swingline Loan to the applicable
Borrower in an Equivalent Amount and the same currency and, to the extent so
financed, the respective Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Prime Rate Loan or Swingline Loan, and
(ii) in the event that the Lead Borrower or the Canadian Borrower, as
applicable, has notified the Administrative Agent or the Canadian Agent, as
applicable, that it will not so finance any such payments, the applicable
Borrowers will make payment directly to the applicable Issuing Bank when due.
Such payments shall be due on the date specified in the demand for payment by
the Issuing Bank. The Administrative Agent or the Canadian Agent, as applicable,
shall promptly remit the payments received by it from any Borrower in
reimbursement of a draw under a Letter of Credit to the applicable Issuing Bank
or the proceeds of a Prime Rate Loan or Swingline Loan, as the case may be, used
to finance such payment. The Issuing Banks shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Banks shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, and the Lead Borrower
or the Canadian Borrower, as applicable, by telephone (confirmed by telecopy) of
such demand for payment and whether the applicable Issuing Bank has made or will
make payment thereunder; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
payment.
(e)    If an Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in SECTION 2.13(d), above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Prime Rate Loans for Domestic
Borrowers or the Canadian Borrower, as applicable, for each day from and
including the date such payment is made to, but excluding, the date that such
Borrowers reimburse such Issuing Bank therefor; provided, however, that, if such
Borrowers fail to reimburse such Issuing Bank when due pursuant to this SECTION
2.13(e), then interest shall accrue at the rate set forth in SECTION 2.12.
Interest accrued pursuant to this paragraph shall be for the account of, and
promptly remitted by the Administrative Agent or the Canadian Agent, as
applicable, upon receipt to, the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to SECTION
2.13(g) to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
(f)    Immediately upon the issuance of any Letter of Credit by an Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Domestic Lender or Canadian Lender, as
applicable, (other than a Term Lender)


86

--------------------------------------------------------------------------------





and each such Lender shall be deemed unconditionally and irrevocably to have
purchased from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, in such Letter of
Credit, each drawing thereunder and the obligations of the Borrowers under this
Agreement and the other Loan Documents with respect thereto. Upon any change in
the Domestic Commitments or Canadian Commitments pursuant to SECTION 2.02 (other
than pursuant to SECTION 2.02(e)), SECTION 2.15, SECTION 2.17 or SECTION 9.04 of
this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Domestic Commitment Percentages or new
Canadian Commitment Percentages, as applicable, of the assigning and assignee
Lenders. Any action taken or omitted by an Issuing Bank under or in connection
with a Letter of Credit, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for such Issuing Bank any resulting
liability to any Lender.
(g)    In the event that an Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, which shall promptly
notify each Domestic Lender or Canadian Lender, as applicable, of such failure,
and each Domestic Lender or Canadian Lender, as applicable, (other than a Term
Lender) shall promptly and unconditionally pay to the Administrative Agent or
the Canadian Agent, as applicable, for the account of such Issuing Bank the
amount of such Lender’s Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of such unreimbursed payment in dollars and in same
day funds. If an Issuing Bank so notifies the Administrative Agent or the
Canadian Agent, as applicable, and the Administrative Agent or the Canadian
Agent so notifies the applicable Lenders prior to 11:00 a.m. on any Business
Day, each such Domestic Lender or Canadian Lender, as applicable, shall make
available to such Issuing Bank such Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, of the amount of such payment on
such Business Day in same day funds (or if such notice is received by the
Domestic Lenders or Canadian Lenders, as applicable, after 11:00 a.m. on the day
of receipt, payment shall be made on the immediately following Business Day in
same day funds). If and to the extent such Domestic Lender or Canadian Lender,
as applicable, shall not have so made its Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, of the amount of such payment
available to the applicable Issuing Bank, such Domestic Lender or Canadian
Lender, as applicable, agrees to pay to such Issuing Bank forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent or the Canadian Agent,
as applicable, for the account of such Issuing Bank at the Federal Funds
Effective Rate, in the case of payments by a Domestic Lender, and the Bank of
Canada Overnight Rate, in the case of payments by a Canadian Lender. Each Lender
agrees to fund its Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of such unreimbursed payment notwithstanding a
failure to satisfy any applicable lending conditions or the provisions of
SECTION 2.01 or SECTION 2.06, or the occurrence of the Termination Date. The
failure of any Domestic


87

--------------------------------------------------------------------------------





Lender or Canadian Lender to make available to the applicable Issuing Bank its
Domestic Commitment Percentage or Canadian Commitment Percentage of any payment
under any Letter of Credit shall neither relieve any Domestic Lender or any
Canadian Lender, as applicable, of its obligation hereunder to make available to
such Issuing Bank its Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of any payment under any Letter of Credit on the date
required, as specified above, nor increase the obligation of such other Domestic
Lender or Canadian Lender. Whenever any Domestic Lender or Canadian Lender, as
applicable, has made payments to an Issuing Bank in respect of any reimbursement
obligation for any Letter of Credit, such Domestic Lender or Canadian Lender
shall be entitled to share ratably, based on its Domestic Commitment Percentage
or Canadian Commitment Percentage, as applicable, in all payments and
collections thereafter received on account of such reimbursement obligation. All
participations in Letters of Credit by the Lenders shall be made in such
currency as the Letter of Credit is denominated or in the dollar equivalent
thereof.
(h)    Whenever the Lead Borrower or the Canadian Borrower, as applicable,
desires that an Issuing Bank issue a Letter of Credit (or the amendment, renewal
or extension (other than automatic renewal or extensions) of an outstanding
Letter of Credit), the Lead Borrower or the Canadian Borrower, as applicable,
shall give to the applicable Issuing Bank and the Administrative Agent or the
Canadian Agent, as applicable, at least two (3) Business Days’ and, solely with
respect to Letters of Credit denominated in CD$, five (5) Business Days’, prior
written notice (including, without limitation, by telegraphic, telex, facsimile
or cable communication) (or, in each case, such shorter period as may be agreed
upon in writing by the applicable Issuing Bank and the Lead Borrower) specifying
the date on which the proposed Letter of Credit is to be issued, amended,
renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit so requested (and, if for the Canadian Borrower, whether such
Letter of Credit is to be denominated in dollars or CD$), the expiration date of
such Letter of Credit, the name and address of the beneficiary thereof, and the
provisions thereof. If requested by an Issuing Bank, the Lead Borrower or the
Canadian Borrower, as applicable, shall also submit documentation on such
Issuing Bank’s standard form in connection with any request for the issuance,
amendment, renewal or extension of a Letter of Credit; provided that, in the
event of a conflict or inconsistency between the terms of such documentation and
this Agreement, the terms of this Agreement shall supersede any inconsistent or
contrary terms in such documentation and this Agreement shall control and any
grant of security interest or Lien under any such Letter of Credit application
shall be void and of no force and effect.
(i)    Subject to the limitations set forth below, the obligations of the
Borrowers to reimburse the Issuing Banks for any Letter of Credit Disbursement
shall be unconditional, absolute and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation (it being understood that any such payment by the Borrowers
shall be without prejudice to, and shall not constitute a waiver of, any rights
the Borrowers might have or might acquire as a result of the payment by an
Issuing Bank of any draft or the reimbursement by the Borrowers thereof): (i)
any lack of validity or enforceability of a Letter of Credit; (ii) the existence
of any claim, setoff, defense or other right which a Borrower may have at any
time against a beneficiary of any


88

--------------------------------------------------------------------------------





Letter of Credit or against any Issuing Bank or any of the Credit Parties,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction; (iii) any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged or fraudulent
in any respect or any statement therein being untrue or inaccurate in any
respect, or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit; (iv) payment by
an Issuing Bank of any Letter of Credit against presentation of a demand, draft
or certificate or other document which does not comply with the terms of such
Letter of Credit; (v) waiver by an Issuing Bank of any requirement that exists
for such Issuing Bank’s protection and not the protection of any Borrower or any
waiver by an Issuing Bank which does not in fact materially prejudice any
Borrower; (vi) any honor of a demand for payment presented electronically even
if a Letter of Credit requires that demand be in the form of a draft; (vii) any
payment made by any Issuing Bank in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, a Letter of Credit if presentation after
such date is authorized by the UCC, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance), or the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance), as applicable; (viii) any payment by an Issuing Bank
under a Letter of Credit against presentation of a draft or certificate that
does not comply with the terms of such Letter of Credit; or any payment made by
an Issuing Bank under a Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver, interim receiver, monitor or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
Bankruptcy Law; (ix) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
SECTION 2.13, constitute a legal or equitable discharge of, or provide a right
of setoff against, any Loan Party’s obligations hereunder; or (x) the fact that
any Event of Default shall have occurred and be continuing; provided that the
Borrowers shall have no obligation to reimburse the Issuing Bank to the extent
that such payment was made in error due to the gross negligence or willful
misconduct of the Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction). No Credit
Party shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Banks; provided that the foregoing shall not be construed to excuse the Issuing
Banks from liability to the Borrowers to the extent of any direct damages (as
opposed to special, indirect, punitive or consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the applicable
Issuing Bank’s gross


89

--------------------------------------------------------------------------------





negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its reasonable discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
(j)    Subject to the terms and conditions of the Orders, if any Event of
Default shall occur and be continuing, on the Business Day that the Lead
Borrower or the Canadian Borrower, as applicable, receives notice from the
Administrative Agent or the Canadian Agent, as applicable, or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
applicable Loan Parties shall promptly Cash Collateralize the Letter of Credit
Outstandings owing by such Loan Parties as of such date. For purposes of this
Agreement, “Cash Collateralize” means to deposit in the applicable Cash
Collateral Account an amount in cash equal to 103% of the Letter of Credit
Outstandings owing by such Loan Parties as of such date, plus any accrued and
unpaid interest thereon. Each such deposit shall be held by the Administrative
Agent or the Canadian Agent for the payment and performance of the Obligations
and the Other Liabilities. The Administrative Agent or the Canadian Agent, as
applicable, shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such Cash Collateral Account. Other than any interest
earned on the investment of such deposits (for the benefit of the applicable
Borrower), which investments shall be made at the option and in the sole
discretion of the Administrative Agent or the Canadian Agent, as applicable (at
the request of the Lead Borrower and at the Borrowers’ risk and expense), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such Cash Collateral
Account shall be applied by the Administrative Agent or the Canadian Agent to
reimburse the Issuing Banks for payments on account of drawings under Letters of
Credit for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrowers for the Letter of Credit Outstandings at such time or, if the maturity
of the Loans has been accelerated, shall be applied to satisfy the other
respective Obligations and the Other Liabilities of the applicable Borrower. If
at any time the total amount of funds held as cash collateral are subject to any
senior right or claim of any Person other than the Administrative Agent or that
the total amount of such funds is less than 103% of the Letter of Credit
Outstandings owing by the Loan Parties as of such date, the Borrowers will,
promptly following written demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as cash collateral, an
amount equal to such deficiency. If the applicable Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned promptly to the respective Borrower but in no event later than two
(2) Business Days after all Events of Defaults have been cured or waived.


90

--------------------------------------------------------------------------------





(k)    Notwithstanding anything to the contrary contained herein, with respect
to the Canadian Borrower only, if an Issuing Bank for any Canadian Letter of
Credit is not the Canadian Agent or a Canadian Lender: (i) the Canadian Borrower
authorizes the Canadian Agent to arrange for the issuance of Canadian Letters of
Credit from such Issuing Bank and to pay and indemnify (the “L/C Credit
Support”) such Issuing Bank from and against all reasonable charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each such Canadian Letter of Credit, and the Canadian Borrower agrees to pay
and indemnify the Canadian Agent for and in respect of the L/C Credit Support
and agrees that such obligation to pay and indemnify shall be deemed Canadian
Liabilities; (ii) any notices, requests or applications under this SECTION 2.13
shall contemporaneously be delivered to both such Issuing Bank and the Canadian
Agent; (iii) drawings under any Letters of Credit as provided in and L/C
Disbursements as provided in SECTION 2.13(d) shall immediately and on the same
Business Day be reimbursed by the Canadian Agent, and all interest accruing or
payable pursuant to SECTION 2.13(d) or SECTION 2.13(f) shall be for the account
of the Canadian Agent and not the Issuing Banks; and (iv) the Canadian
Borrower’s reimbursement obligation under SECTION 2.13(d) and/or SECTION 2.13(g)
shall be due to the Canadian Agent and the Lenders shall make available to the
Canadian Agent (for its own account) the amount of its payment provided for in
SECTION 2.13(g).
(l)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Agents in Article VIII with respect to any acts taken or omissions suffered by
such Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and letter of credit applications and other documents,
instruments or agreements relating to such Letters of Credit as fully as if the
term “Agents” as used in Article V included such Issuing Bank with respect to
such acts or omissions, and (B) as additionally provided herein with respect to
such Issuing Bank.
(m)    Unless otherwise expressly agreed by the Issuing Bank and the Lead
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Standby Letter of Credit, and (ii) the rules of the UCP shall apply to
each Commercial Letter of Credit. Notwithstanding the foregoing, the Issuing
Banks shall not be responsible to the Borrowers for, and the Issuing Banks’
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of the Issuing Banks required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the
Issuing Bank or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(n)    [Reserved].
(o)    Notwithstanding anything herein to the contrary, no Issuing Bank shall
have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of


91

--------------------------------------------------------------------------------





which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any Sanctioned Country, or (ii) in any
manner that would result in a violation of any applicable Sanctions by any
Person a party to this Agreement.
SECTION 2.14    Increased Costs.
(a)If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any holding company of any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks;
(ii)    subject any Lender or Issuing Bank to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (c) through (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBO Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or such Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
the request of such Lender or such Issuing Bank, the Domestic Borrowers or the
Canadian Borrower, as applicable, will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or liquidity or on the
capital or liquidity of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company would have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.


92

--------------------------------------------------------------------------------





(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower or the
Canadian Borrower, as applicable, and shall be conclusive absent manifest error.
The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within fifteen (15) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this SECTION 2.14 for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90 day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15    Termination or Reduction of Commitments.
(a)    Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Domestic
Commitments. Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple thereof. Each such reduction or termination shall (i)
be applied ratably to the Domestic Commitments of each Lender and (ii) be
irrevocable at the effective time of any such termination or reduction. The
Domestic Borrowers shall pay to the Administrative Agent, for application as
provided in clause (i) of this SECTION 2.15(a), (A) at the effective time of any
such termination (but not any partial reduction), all earned and unpaid Unused
Fees accrued on the Domestic Commitments so terminated and (B) at the effective
time of any such reduction or termination, any amount by which the Total
Domestic Revolver Outstandings on such date exceed the amount to which the
Domestic Commitments are to be reduced effective on such date.
(b)    Upon at least two (2) Business Days’ prior written notice to the Canadian
Agent, the Canadian Borrower may, at any time, in whole permanently terminate,
or from time to time in part permanently reduce, the Canadian Commitments. Each
such reduction shall be in the principal amount of $5,000,000 or any integral
multiple thereof. Each such reduction or termination shall (i) be applied
ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable at the effective time of any such termination or reduction. The
Canadian Borrower shall pay to the Canadian Agent, for application as provided
in clause (i) of this SECTION 2.15(b), (A) at the effective time of each such
termination (but not any partial reduction), all earned and unpaid Canadian
Unused Fees accrued on the Canadian Commitments so terminated and (B) at the
effective time of each


93

--------------------------------------------------------------------------------





such reduction or termination, any amount by which the Total Canadian Revolver
Outstandings on such date exceed the amount to which the Canadian Commitments
are to be reduced effective on such date.
(c)    In the event that the Lead Borrower terminates the Domestic Commitments,
the Canadian Commitments shall be deemed to have also been terminated, without
any further action by the Lead Borrower, the Canadian Borrower or any Credit
Party.
SECTION 2.16    Optional Prepayment of Loans: Reimbursement of Lenders.
(a)The Borrowers shall have the right, at any time and from time to time, to
prepay (without a commitment reduction) outstanding Revolving Credit Loans and
Term Loans, in whole or in part, (x) with respect to LIBO Loans or BA Equivalent
Loans, upon at least three (3) Business Days’ prior written, telex or facsimile
notice to the Administrative Agent or the Canadian Agent, as applicable, prior
to 12:00 noon, and (y) with respect to Prime Rate Loans, on the same Business
Day if written, telex or facsimile notice is received by the Administrative
Agent or the Canadian Agent, as applicable, prior to 12:00 noon (or 11:00 a.m.
in the case of the CD$ Prime Rate Loans or Dollar denominated Prime Rate Loans
of the Canadian Borrower), subject in each case to the following limitations:
Notwithstanding the foregoing, Term Loans may not be voluntarily prepaid unless
and until either all other Obligations or Canadian Liabilities, as applicable
(other than, in each case, Term Loans) have been paid in full and all Letters of
Credit have been Cash Collateralized.
(i)    Subject to SECTION 2.17, all prepayments of Revolving Credit Loans shall
be paid to the Administrative Agent or the Canadian Agent, as applicable, for
application (except as otherwise directed by the applicable Borrower), first, to
the prepayment of outstanding Swingline Loans, second, to the prepayment of
other outstanding Revolving Credit Loans ratably in accordance with each
Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, and, third, if an Event of Default then exists, to Cash
Collateralize the Letter of Credit Outstandings. All prepayments of Term Loans
shall be paid to the Administrative Agent or the Canadian Agent, as applicable,
for application to the prepayment of outstanding Term Loans.
(ii)    Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans are prepaid, and
outstanding Prime Rate Loans of the Canadian Borrower shall be prepaid before
outstanding BA Equivalent Loans or LIBO Loans are prepaid (except as otherwise
directed by the applicable Borrower). Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000 (but in no event less than
$10,000,000), and each partial prepayment of BA Equivalent Loans shall be in an
integral multiple of CD$1,000,000 (but in no event less than CD$5,000,000). No
prepayment of LIBO Loans or BA Equivalent Loans shall be permitted pursuant to
this SECTION 2.16 other than on the last day of an Interest Period applicable
thereto, unless the applicable Borrowers reimburse the Lenders for all Breakage
Costs associated therewith within five (5) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. No partial prepayment of a Borrowing of LIBO Loans
or BA Equivalent Loans shall result in the aggregate principal amount of the
LIBO Loans or BA Equivalent Loans remaining outstanding pursuant to such
Borrowing being less than $10,000,000 or CD$5,000,000, as


94

--------------------------------------------------------------------------------





applicable (unless all such outstanding LIBO Loans or BA Equivalent Loans are
being prepaid in full). No partial prepayment of a Borrowing of BA Equivalent
Loans shall result in the aggregate principal amount of the BA Equivalent Loans
remaining outstanding pursuant to such Borrowing being less than CD$5,000,000
(unless all such outstanding BA Equivalent Loans are being prepaid in full); and
(iii)    Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans or BA Equivalent Loans, the Borrowing or Borrowings pursuant to which such
Revolving Credit Loans were made. Each notice of prepayment shall be revocable;
provided that, within five (5) Business Days of receiving a written demand for
such reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail, the applicable Borrower shall reimburse the Lenders for all
Breakage Costs associated with the revocation of any notice of prepayment. The
Administrative Agent or the Canadian Agent, as applicable, shall, promptly after
receiving notice from the Lead Borrower hereunder, notify each applicable Lender
of the principal amount and Type of the Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.
(b)    The Domestic Borrowers shall reimburse each Domestic Lender and the
Canadian Borrower shall reimburse each Canadian Lender as set forth below for
any loss incurred or to be incurred by the Domestic Lenders or the Canadian
Lenders, as applicable, in the reemployment of the funds (i) resulting from any
prepayment (for any reason whatsoever, including, without limitation, conversion
to Prime Rate Loans or acceleration by virtue of, and after, the occurrence of
an Event of Default) of any LIBO Loan or BA Equivalent Loan required or
permitted under this Agreement, if such Revolving Credit Loan is prepaid other
than on the last day of the Interest Period for such Revolving Credit Loan or
(ii) in the event that after the Lead Borrower or the Canadian Borrower, as
applicable, delivers a notice of borrowing under SECTION 2.04 in respect of LIBO
Loans or BA Equivalent Loans, such Revolving Credit Loans are not made on the
first day of the Interest Period specified in such notice of borrowing for any
reason (including, without limitation, revocation by a Borrower of a notice of
Borrowing) other than a breach by such Lender of its obligations hereunder or
the delivery of any notice pursuant to SECTION 2.09, SECTION 2.10 or SECTION
2.11, or (iii) in the event that after a Borrower delivers a notice of
commitment reduction under SECTION 2.15 or a notice of prepayment under this
SECTION 2.16 in respect of LIBO Loans or BA Equivalent Loans, such commitment
reductions or such prepayments are not made on the day specified in such notice
of reduction or prepayment. Such loss shall be the amount (herein, collectively,
“Breakage Costs”) as reasonably determined by such Lender as the excess, if any,
of (A) the amount of interest which would have accrued to such Lender on the
amount so paid, not prepaid or not borrowed at a rate of interest equal to the
Adjusted LIBO Rate or BA Equivalent Rate, as applicable, for such Revolving
Credit Loan (but specifically excluding any Applicable Margin), for the period
from the date of such payment or failure to borrow or failure to prepay to the
last day (x) in the case of a payment or refinancing of a LIBO Loan or BA
Equivalent Loan with Prime Rate Loans other than on the last day of the Interest
Period for such Revolving Credit Loan or the failure to prepay a LIBO Loan of BA
Equivalent Loan, of the then current Interest Period for such Revolving Credit
Loan or (y) in the case of such failure to borrow,


95

--------------------------------------------------------------------------------





of the Interest Period for such LIBO Loan or BA Equivalent Loan which would have
commenced on the date of such failure to borrow, over (B) in the case of a LIBO
Loan, the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market or, in the case of a BA Equivalent Loan,
the amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with The Toronto-Dominion
Bank. Any Lender demanding reimbursement for such loss shall deliver to the Lead
Borrower or the Canadian Borrower, as applicable, from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined and such amounts shall be due within ten (10) Business Days after the
receipt of such notice; provided that the requirements of this SECTION 2.16(b)
shall not be condition upon any actual match funding by any Lender.
(c)    [Reserved].  
(d)    Whenever any partial prepayment of Revolving Credit Loans is to be
applied to LIBO Loans or BA Equivalent Loans, such LIBO Loans or BA Equivalent
Loans shall be prepaid in the chronological order of their Interest Payment
Dates or as the Lead Borrower or the Canadian Borrower, as applicable, may
otherwise designate in writing.
SECTION 2.17    Mandatory Prepayment of Loans; Mandatory Reduction or
Termination of Commitments; Cash Collateral. The outstanding Obligations shall
be subject to prepayment as follows:
(a)    If, at any time, the Total Domestic Revolver Outstandings exceeds
Domestic Availability, including, without limitation, as a result of one or more
fluctuations in the exchange rate of the CD$ against the dollar, the Domestic
Borrowers will, immediately upon notice from the Administrative Agent: (i)
prepay the Revolving Credit Loans in an amount necessary to eliminate such
excess; and (ii) if, after giving effect to the prepayment in full of all
outstanding Revolving Credit Loans such excess has not been eliminated, Cash
Collateralize the Domestic Letters of Credit Outstanding.
(b)    If, at any time, the Total Canadian Revolver Outstandings exceeds
Canadian Availability, in each case calculated in dollars at the Equivalent
Amount, including, without limitation, as a result of one or more fluctuations
in the exchange rate of the CD$ against the dollar, the Canadian Borrower will
immediately upon notice from the Canadian Agent (or within five (5) Business
Days after notice from the Canadian Agent if such excess is solely the result of
one or more fluctuations in the exchange rate of the CD$ against the dollar and
the Canadian Loan Ceiling has not been exceeded) (i) prepay the Revolving Credit
Loans to the Canadian Borrower in an amount necessary to eliminate such excess,
and (ii) if, after giving effect to the prepayment in full of all such
outstanding Revolving Credit Loans such excess has not been eliminated, Cash
Collateralize the Canadian Letters of Credit Outstanding.


96

--------------------------------------------------------------------------------





(c)    If at any time, the calculation of Canadian Loan to Value is less than
zero (0), the Canadian Borrower will, upon notice from the Canadian Agent,
promptly prepay the Revolving Credit Loans that were made to the Canadian
Borrower in such amount as may be necessary so that, after giving effect to such
prepayment, the Canadian Loan to Value is not less than zero.
(d)    The Revolving Credit Loans shall be repaid daily in accordance with (and
to the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.
(e)    [Reserved]
(f)    [Reserved]
(g)    Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans of the Domestic
Borrowers are prepaid and outstanding Prime Rate Loans of the Canadian Borrower
shall be prepaid before outstanding BA Equivalent Loans or LIBO Loans of the
Canadian Borrower are prepaid. No prepayment of LIBO Loans or BA Equivalent
Loans shall be permitted pursuant to this SECTION 2.17 other than on the last
day of an Interest Period applicable thereto, unless the applicable Borrowers
reimburse the Domestic Lenders or Canadian Lenders, as applicable, for all
Breakage Costs associated therewith within five (5) Business Days of receiving a
written demand for such reimbursement which sets forth the calculation of such
Breakage Costs in reasonable detail. In order to avoid such Breakage Costs, as
long as no Event of Default has occurred and is continuing, at the request of
the Lead Borrower, the Administrative Agent or the Canadian Agent, as
applicable, shall hold all amounts required to be applied to LIBO Loans or BA
Equivalent Loans in the Cash Collateral Account and will apply such funds to the
applicable LIBO Loans and BA Equivalent Loans at the end of the then pending
Interest Period therefor (provided that the foregoing shall in no way limit or
restrict the Agents’ or the Canadian Agent’s rights upon the subsequent
occurrence of an Event of Default). A prepayment of the Revolving Credit Loans
pursuant to SECTION 2.16 or this SECTION 2.17 shall not permanently reduce the
Commitments. A prepayment of the Term Loans shall permanently reduce the Term
Loans and may not he reborrowed.
(h)    All amounts required to be applied to all Revolving Credit Loans
hereunder (other than Swingline Loans) shall be applied ratably in accordance
with each Domestic Lender’s Domestic Commitment Percentage or each Canadian
Lender’s Canadian Commitment Percentage, as applicable. All credits against the
Obligations or the Canadian Liabilities shall be conditioned upon final payment
to the Administrative Agent or the Canadian Agent, as applicable, of the items
giving rise to such credits. If any item credited to the Loan Account is
dishonored or returned unpaid for any reason, whether or not such return is
rightful or timely, the Administrative Agent or the Canadian Agent, as
applicable, shall have the right to reverse such credit and charge the amount of
such item to the Loan Account and the Borrowers shall indemnify the Secured
Parties against all claims and losses resulting from such dishonor or return.


97

--------------------------------------------------------------------------------





(i)    Without in any way limiting the provisions of SECTION 2.17(a) or SECTION
2.17(b), the Administrative Agent shall, monthly (or more frequently in the
Administrative Agent’s reasonable discretion in the event of a material change
in the foreign exchange rates), make the necessary exchange rate calculations to
determine whether any such excess described in such Sections exists on such
date.
(j)    Upon the Termination Date, the Commitments of the Lenders and the credit
facility provided hereunder shall be terminated in full, and the Domestic
Borrowers shall pay, in full and in cash, all outstanding Loans and all other
outstanding Obligations and Other Liabilities then owing by them to the Lenders,
and the Canadian Borrower shall pay in full and in cash, all outstanding Loans
to it and all other Canadian Liabilities owing by it to the Lenders.
(k)    All Obligations, Canadian Liabilities and Other Liabilities shall be
payable to the Administrative Agent or the Canadian Agent, as applicable, in the
currency in which they are denominated.
(l)    In the event of a direct conflict between the priority provisions of this
SECTION 2.17 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
SECTION 2.17 shall control and govern.
SECTION 2.18    Cash Management.
(a)Promptly upon (and in any event not later than two Business Days following)
the occurrence of a Cash Dominion Event, the Loan Parties, upon the request of
the Collateral Agent, shall deliver to the Collateral Agent a schedule of all
DDAs, that to the knowledge of the Responsible Officers of the Loan Parties, are
maintained by the Loan Parties, which schedule includes, with respect to each
depository, (i) the name and address of such depository, (ii) the account
number(s) maintained with such depository, and (iii) a contact person at such
depository.
(b)    [Reserved.]
(c)    Each Loan Party has or shall have:
(i)    delivered to the Administrative Agent and the Canadian Agent, as
applicable, notifications (each, a “Credit Card Notification”) substantially in
the form attached hereto as Exhibit K which have been executed on behalf of such
Loan Party and addressed to such Loan Party’s credit card clearinghouses and
processors. Schedule 2.18(b) sets forth all credit card processing agreements as
of the Effective Date;
(ii)    entered into a blocked account agreement (each, a “Blocked Account
Agreement”) in form and substance reasonably satisfactory to the Collateral
Agent or the Canadian Agent, as applicable, with any bank with which such Loan
Party maintains deposit


98

--------------------------------------------------------------------------------





account(s) into which the DDA’s are swept (collectively, the “Blocked
Accounts”). Schedule 2.18(c)(ii) sets forth all Blocked Accounts as of the
Effective Date.
(d)    Each Credit Card Notification and Blocked Account Agreement shall
require, during the continuance of a Cash Dominion Event (and delivery of notice
thereof from the Administrative Agent), the ACH or wire transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available cash receipts (the “Cash Receipts”) (other than
amounts not to exceed $25,000,000 in the aggregate which may be deposited into a
segregated DDA (not to be located in the Province of Quebec, Canada) which the
Lead Borrower designates in writing to the Administrative Agent as being the
“uncontrolled cash account” (the “Designated Account”)) to the concentration
account maintained by the Administrative Agent at JPMorgan Chase Bank, N.A. (the
“Domestic Concentration Account”) or maintained by the Canadian Agent (the
“Canadian Concentration Account”), from:
(i)    the sale of Inventory and other Collateral;
(ii)    all proceeds of collections of Accounts;
(iii)    each Blocked Account (including all cash deposited therein from each
DDA (other than the Designated Account); and
(iv)    the cash proceeds of all credit card charges.
(e)    If, at any time during the continuance of a Cash Dominion Event, any cash
or cash equivalents owned by any Loan Party (other than (i) an amount of up to
$25,000,000 that is on deposit in the Designated Account, which funds shall not
be funded from, or when withdrawn from the Designated Account, shall not be
replenished by, funds constituting proceeds of Collateral so long as such Cash
Dominion Event continues, (ii) de minimis cash or cash equivalents inadvertently
misapplied by the Loan Parties and (iii) payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) are deposited to any account, or held or invested in any manner, otherwise
than in a Blocked Account that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account), the Collateral Agent or the
Canadian Agent may require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and all future deposits
made to a Blocked Account which is subject to a Blocked Account Agreement.
(f)    The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Administrative
Agent or the Canadian Agent, as applicable, of appropriate Blocked Account
Agreements (unless expressly waived by the Collateral Agent or the Canadian
Agent) consistent with the provisions of this SECTION 2.18 and otherwise
reasonably satisfactory to the Collateral Agent and, if applicable, the Canadian
Agent. The Loan Parties shall furnish the Collateral Agent with prior written
notice of their intention to open or close a Blocked Account and the Collateral
Agent shall promptly notify the Lead Borrower as to whether the Collateral Agent
shall require a Blocked Account Agreement with the Person with whom such account


99

--------------------------------------------------------------------------------





will be maintained. Unless consented to in writing by the Collateral Agent and,
if applicable, the Canadian Agent, the Loan Parties shall not enter into any
agreements with credit card processors other than the ones expressly
contemplated herein unless, contemporaneously therewith, a Credit Card
Notification, is executed and delivered to the Administrative Agent or the
Canadian Agent, as applicable.
(g)    The Loan Parties may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Loan Parties for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.
(h)    The Domestic Concentration Account and the Canadian Concentration Account
shall at all times be under the sole dominion and control of the Administrative
Agent or the Canadian Agent, as applicable. Each Loan Party hereby acknowledges
and agrees that (i) such Loan Party has no right of withdrawal from such
Concentration Accounts, (ii) the funds on deposit in such Concentration Accounts
shall at all times continue to be collateral security for all of the Obligations
and the Other Liabilities, provided that funds in the Canadian Concentration
Account shall be applied only to the Canadian Liabilities, and (iii) the funds
on deposit in each such Concentration Account shall be applied as provided in
this Agreement. In the event that, notwithstanding the provisions of this
SECTION 2.18, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent or the Canadian Agent, as
applicable, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall promptly be deposited into
the applicable Concentration Account or dealt with in such other fashion as such
Loan Party may be instructed by the Collateral Agent or the Canadian Agent, as
applicable.
(i)    Any amounts received in the Domestic Concentration Account or the
Canadian Concentration Account at any time when all of the Obligations or the
Canadian Liabilities, as applicable, and Other Liabilities then due have been
and remain fully repaid shall be remitted to the operating account of the
Domestic Borrowers or the Canadian Borrower maintained with the Administrative
Agent or the Canadian Agent, respectively.
(j)    The Administrative Agent or the Canadian Agent, as applicable, shall
promptly (but in any event within one (1) Business Day) furnish written notice
to each Person with whom a Blocked Account is maintained of any termination of a
Cash Dominion Event.
(k)    The following shall apply to deposits and payments under and pursuant to
this Agreement:
(i)    Funds shall be deemed to have been deposited to the applicable
Concentration Account on the Business Day on which deposited, provided that such
deposit is available to the Administrative Agent or the Canadian Agent, as
applicable, by 4:00 p.m. on that Business Day (except that, if the Obligations
or Canadian Liabilities are being paid in full, by 2:00 p.m. on that Business
Day);


100

--------------------------------------------------------------------------------





(ii)    Funds paid to the Administrative Agent or the Canadian Agent, as
applicable, other than by deposit to the Concentration Account, shall be deemed
to have been received on the Business Day when they are good and collected
funds, provided that such payment is available to the Administrative Agent or
the Canadian Agent, as applicable, by 4:00 p.m. on that Business Day (except
that, if the Obligations or Canadian Liabilities are being paid in full, by 2:00
p.m. on that Business Day);
(iii)    If a deposit to a Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. (or, to the Canadian Agent, until
after 2:00 p.m.) on a Business Day, such deposit or payment shall be deemed to
have been made at 9:00 a.m. on the then next Business Day;
(iv)    If any item deposited to a Concentration Account and credited to the
Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent or the Canadian
Agent, as applicable, shall have the right to reverse such credit and charge the
amount of such item to the applicable Loan Account and the applicable Loan
Parties shall indemnify the Secured Parties against all out-of-pocket claims and
losses resulting from such dishonor or return.
(l)    Notwithstanding anything to the contrary in this SECTION 2.18, the Loan
Parties shall be afforded a period of 60 days after the Effective Date to
establish the arrangements described in this SECTION 2.18, as such period may be
extended by the Administrative Agent in its reasonable discretion.
SECTION 2.19    Fees.
(a)The Borrowers agree to pay to the Agents the fees in the amounts and on the
dates as set forth in any fee letters or fee agreements with the Agents and to
perform any other obligations (including the requirement to amend the Loan
Documents pursuant to the “market flex” provisions) contained therein.
(b)    The Domestic Borrowers shall pay the Administrative Agent, for the
account of the Lenders having Domestic Commitments, an aggregate fee (the
“Unused Fee”) equal to 0.375% per annum (on the basis of actual days elapsed in
a year of 365 or 366 days, as applicable) of the average daily balance of the
Unused Domestic Commitment (it being understood and agreed that outstanding
Swingline Loans will be disregarded in the calculation of such Unused Domestic
Commitment), during the calendar quarter just ended (or relevant period with
respect to the payment being made for the first calendar quarter ending after
the Closing Date or on the Termination Date). The Unused Fee shall be paid in
arrears, on the tenth day of each October, January, April and July after the
execution of this Agreement and on the Termination Date. The Administrative
Agent shall pay the Unused Fee to the Lenders having Domestic Commitments upon
the Administrative Agent’s receipt of the Unused Fee based upon their pro rata
share of an amount equal to the aggregate Unused Fee to all Lenders having
Domestic Commitments.
(c)    The Canadian Borrower shall pay the Canadian Agent, for the account of
the Lenders having Canadian Commitments, an aggregate fee (the “Canadian Unused
Fee”)


101

--------------------------------------------------------------------------------





equal to 0.375% per annum (on the basis of actual days elapsed in a year of 365
or 366 days, as applicable) of the average daily balance of the Unused Canadian
Commitment (it being understood and agreed that outstanding Swingline Loans will
be disregarded in the calculation of such Unused Canadian Commitment), during
the calendar quarter just ended (or relevant period with respect to the payment
being made for the first calendar quarter ending after the Closing Date or on
the Termination Date). The Canadian Unused Fee shall be paid in arrears, on the
tenth day of each October, January, April and July after the execution of this
Agreement and on the Termination Date. The Canadian Agent shall pay the Canadian
Unused Fee to the Lenders having Canadian Commitments upon the Canadian Agent’s
receipt of the Canadian Unused Fee based upon their pro rata share of an amount
equal to the aggregate Canadian Unused Fee to all Lenders having Canadian
Commitments.
(d)    The Domestic Borrowers shall pay the Administrative Agent and the
Canadian Borrower shall pay to the Canadian Agent, for the account of the
Domestic Lenders or the Canadian Lenders, as applicable, (other than Term
Lenders) on the first day of each September, December, March and June, in
arrears, a fee calculated on the basis of a 365 or 366 day year, as applicable
and actual days elapsed (each, a “Letter of Credit Fee”), equal to the following
per annum percentages of the average Stated Amount of the following categories
of Letters of Credit outstanding during the three month period then ended:
(i)    Standby Letters of Credit for the Domestic Borrowers: for the account of
each Lender in accordance with its Domestic Commitment Percentage, at a per
annum rate equal to the then Applicable Margin for LIBO Loans;
(ii)    Commercial Letters of Credit for the Domestic Borrowers: for the account
of each Lender in accordance with its Domestic Commitment Percentage, at a rate
per annum equal to fifty percent (50%) of the Applicable Margin for LIBO Loans;
(iii)    Standby Letters of Credit for the Canadian Borrower: for the account of
each Lender in accordance with its Canadian Commitment Percentage, at a per
annum rate equal to the then Applicable Margin for BA Equivalent Loans;
(iv)    Commercial Letters of Credit for the Canadian Borrower: for the account
of each Lender in accordance with its Canadian Commitment Percentage, at a per
annum rate equal to fifty percent (50%) of the Applicable Margin for BA
Equivalent Loans; and
(v)    After the occurrence and during the continuance of an Event of Default
and acceleration of the Obligations or the Canadian Liabilities, as applicable,
if the Domestic Letter of Credit Outstandings or of the Canadian Letter of
Credit Outstandings, as applicable, as of such date, plus accrued and unpaid
interest thereon, have not been Cash Collateralized, effective upon written
notice from the Administrative Agent or the Canadian Agent, as applicable, the
Letter of Credit Fee shall be increased, at the option of the Administrative
Agent or the Canadian Agent, as applicable, by an amount equal to two percent
(2%) per annum.


102

--------------------------------------------------------------------------------





(e)    The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay
directly to the applicable Issuing Bank, on the first day of each September,
December, March and June, in arrears, a fee calculated on the basis of a 365 or
366 day year, as applicable and actual days elapsed, in addition to all Letter
of Credit Fees otherwise provided for hereunder, a fronting fee with respect to
each Letter of Credit issued by such Issuing Bank equal to 0.125% per annum of
the average Stated Amount of such Letter of Credit outstanding under during the
three-month period then ended and shall also pay directly to the applicable
Issuing Bank, on demand, the reasonable and customary fees and charges of such
Issuing Bank in connection with the issuance, negotiation, settlement, amendment
and processing of each Letter of Credit issued by such Issuing Bank.
(f)    In the event that, prior to the 6 month anniversary of the Closing Date,
all or any portion of the Term Loans is (i) repaid, prepaid, refinanced or
replaced with any term loan financing, or (ii) repriced or effectively
refinanced through any waiver, consent, amendment or amendment and restatement,
and in the case of each of (i) and (ii) above, the effect thereof is to lower
the All-in Yield of the Term Loans (or portion thereof) or new term loan
financing, as applicable, from the All-in Yield of the Term Loans (or portion
thereof) so repaid, prepaid, refinanced, replaced or repriced (a “Repricing
Event”), the Borrowers shall pay to Administrative Agent for the account of Term
Lenders (A) in the case of clause (i), a prepayment premium equal to 1.00% of
the aggregate principal amount of the Term Loans so repaid, prepaid, refinanced,
replaced or repriced and (B) in the case of clause (ii), a fee equal to 1.00% of
the aggregate principal amount of the Term Loans repriced or effectively
refinanced through such waiver, consent, amendment or amendment and restatement.
If all or any portion of the Term Loans held by any Term Lender is subject to
mandatory assignment pursuant to SECTION 9.02(c) as a result of, or in
connection with, such Term Lender’s not agreeing or otherwise consenting to any
waiver, consent or amendment referred to in clause (ii) above (or otherwise in
connection with a Repricing Event) on or prior to the 6 month anniversary of the
Closing Date, the Borrowers shall pay to such Term Lender (and not any Person
replacing such Term Lender pursuant to SECTION 9.02(c), its pro rata portion (as
determined immediately prior to it being so replaced) of a prepayment premium
under clause (ii) of the immediately preceding sentence. Such amounts shall be
due and payable on the date of effectiveness of such Repricing Event.
(g)    Notwithstanding anything to the contrary herein contained, the Borrowers
shall not be obligated to pay any Unused Fees or Canadian Unused Fees to or for
the account of any Lender to the extent and during the period such Lender is a
Defaulting Lender.
(h)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent or the Canadian Agent, as applicable, for the
respective accounts of the Administrative Agent or the Canadian Agent, as
applicable, and other Credit Parties as provided herein. Once due, all fees
shall be fully earned and shall not be refundable under any circumstances. For
greater certainty, the Canadian Borrower shall not be liable for any fees which
form part of the Obligations unless they are Canadian Liabilities (including as
provided in SECTION 2.19(a), SECTION 2.19(c) or SECTION 9.03).
SECTION 2.20    Maintenance of Loan Account; Statements of Account.


103

--------------------------------------------------------------------------------





(a)    The Administrative Agent or the Canadian Agent, as applicable, shall
maintain an account on its books in the name of the Domestic Borrowers and the
Canadian Borrower (each, the “Loan Account”) which will reflect (i) all Loans
and other advances made by the Lenders to such Borrowers or for such Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations or Canadian Liabilities, as applicable, that have become payable.
(b)    The Loan Account will be credited with all amounts received by the
Administrative Agent or by the Canadian Agent from the applicable Borrower or
from others for the Borrowers’ account, including all amounts received in the
Concentration Account from the Blocked Account Banks, and the amounts so
credited shall be applied as set forth in and to the extent required by SECTION
2.17(e) or SECTION 7.03, as applicable. After the end of each month, the
Administrative Agent or the Canadian Agent, as applicable, shall send to the
Domestic Borrowers and the Canadian Borrower, as applicable, a statement
accounting for the charges (including interest), loans, advances and other
transactions occurring among and between the Administrative Agent, or the
Canadian Agent, as applicable, the Lenders and the applicable Borrowers during
that month. The monthly statements shall, absent manifest error, shall be deemed
presumptively correct.
SECTION 2.21    Payments; Sharing of Setoff.
(a)    The Borrowers shall make each payment required to be made hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, of amounts payable under
SECTIONS 2.14, 2.16(b) or 2.23, or otherwise) prior to 2:00 p.m. on the date
when due, in immediately available funds, without setoff or counterclaim, in the
same currency in which the Credit Extension was made. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made, as applicable, to
the Administrative Agent at its offices at JPMorgan Chase Bank, N.A., JPM Loan &
Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor, Newark, DE
19713-2107, or to the Canadian Agent at its offices at JPMorgan Chase Bank,
N.A., JPM Loan & Agency Services, 500 Stanton Christiana Road, NCC5, 1st Floor,
Newark, DE 19713-2107, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and payments pursuant to SECTIONS
2.14, 2.16(b), 2.23 and 9.03 shall be made directly to the Persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
Persons specified therein. Subject to SECTION 2.22, the Administrative Agent or
the Canadian Agent, as applicable, shall distribute any such payments to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, except with
respect to LIBO Borrowings or BA Equivalent Loan Borrowings, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBO Borrowings or BA Equivalent Loan Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless that succeeding Business
Day is in the next calendar month, in which event, the date


104

--------------------------------------------------------------------------------





of such payment shall be on the last Business Day of subject calendar month,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments in respect of any Loan or
Letter of Credit shall be repaid in the currency in which such Loan or Letter of
Credit was originally disbursed or issued.
(b)    All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTION
2.17 or SECTION 7.03 ratably among the parties entitled thereto in accordance
with the amounts of principal, unreimbursed drawings under Letters of Credit,
interest, and fees then due to such respective parties. For purposes of
calculating interest due to a Lender, that Lender shall be entitled to receive
interest on the actual amount contributed by that Lender towards the principal
balance of the Revolving Credit Loans outstanding during the applicable period
covered by the interest payment made by the Borrowers. Any net principal
reductions to the Revolving Credit Loans received by the Administrative Agent or
the Canadian Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent or the Canadian
Agent, as applicable, has distributed to the applicable Lender its Commitment
Percentage thereof.
(c)    Unless the Administrative Agent or the Canadian Agent, as applicable,
shall have received notice from the Lead Borrower prior to the date on which any
payment is due to the Administrative Agent or the Canadian Agent, as applicable,
for the account of the Domestic Lenders or the Canadian Lenders or the Issuing
Banks hereunder that the Borrowers will not make such payment, the
Administrative Agent or the Canadian Agent as applicable, may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Domestic Lenders or the
Canadian Lenders, as applicable, or the Issuing Banks, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate in the case of amounts
to be paid by the Domestic Lenders and at the Bank of Canada Overnight Rate in
the case of payments to be made by the Canadian Lenders.
SECTION 2.22    Settlement Amongst Lenders.
(a)    The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in SECTION 2.22(b)), on behalf of the Domestic Borrowers or the
Canadian Borrower, as applicable (which hereby authorize the Swingline Lender to
act on their behalf in that regard) request the Administrative Agent or the
Canadian Agent, as applicable, to cause the Domestic Lenders and the Canadian
Lenders, as applicable, (other than Term Lenders) to make a Revolving Credit
Loan (which shall be a Prime Rate Loan) in an amount equal to such Lender’s
Domestic Commitment Percentage or Canadian Commitment


105

--------------------------------------------------------------------------------





Percentage, as applicable, of the outstanding amount of Swingline Loans made in
accordance with SECTION 2.06, which request may be made regardless of whether
the conditions set forth in ARTICLE IV have been satisfied. Upon such request,
each Domestic Lender or Canadian Lender, as applicable, (other than Term
Lenders) shall make available to the Administrative Agent or the Canadian Agent,
as applicable, the proceeds of such Revolving Credit Loan for the account of the
Swingline Lender. If the Swingline Lender requires a Revolving Credit Loan to be
made by the Domestic Lenders or the Canadian Lenders and the request therefor is
received prior to 11:00 a.m. on a Business Day, such transfers shall be made in
immediately available funds on that day; and, if the request therefor is
received after 11:00 a.m., then no later than on the next Business Day. The
obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to, or warranty by, the Administrative Agent,
the Canadian Agent, or the Swingline Lender. If and to the extent any Domestic
Lender or Canadian Lender, as applicable, (other than Term Lenders) shall not
have so made its transfer to the Administrative Agent or the Canadian Agent,
such Domestic Lender or Canadian Lender agrees to pay to the Administrative
Agent or the Canadian Agent, as applicable, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent or the Canadian Agent, as applicable,
at the Federal Funds Effective Rate, in the case of amounts to be paid by the
Domestic Lenders, and at the Bank of Canada Overnight Rate, in the case of
payments to be made by the Canadian Lenders.
(b)    The amount of each Lender’s Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, of outstanding Revolving Credit Loans
(including outstanding Swingline Loans, except that settlements of Swingline
Loans during the months of November and December of each year shall be required
to be made by the Swingline Lender only with respect to those Swingline Loans in
excess of $25,000,000 in the aggregate (the “Excess Swingline Loans”)) shall be
computed weekly (or more frequently in the Administrative Agent’s or the
Canadian Agent’s, as applicable, discretion) and shall be adjusted upward or
downward based on all Revolving Credit Loans (including Swingline Loans, other
than Excess Swingline Loans) and repayments of Revolving Credit Loans (including
Swingline Loans, other than Excess Swingline Loans) received by the
Administrative Agent or Canadian Agent, as applicable, as of 3:00 p.m. on the
first Business Day (such date, the “Settlement Date”) following the end of the
period specified by the Administrative Agent or the Canadian Agent, as
applicable.
(c)    The Administrative Agent or the Canadian Agent, as applicable, shall
deliver to each of the Domestic Lenders or Canadian Lenders, as applicable,
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (including Swingline Loans, other than Excess
Swingline Loans) for the period and the amount of repayments received for the
period. As reflected on the summary statement, (i) the Administrative Agent or
the Canadian Agent, as applicable, shall transfer to each Domestic Lender and
Canadian Lender its applicable Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, of repayments, and (ii) each Domestic
Lender and Canadian Lender, as applicable, (other than Term Lenders) shall
transfer to the Administrative Agent or the Canadian Agent, as applicable (as
provided below), or the Administrative Agent or the Canadian Agent, as
applicable, shall transfer to each Domestic


106

--------------------------------------------------------------------------------





Lender or Canadian Lender, as applicable, (other than Term Lenders) such amounts
as are necessary to insure that, after giving effect to all such transfers, the
amount of Revolving Credit Loans made by each Domestic Lender and Canadian
Lender with respect to Revolving Credit Loans to the Domestic Borrowers and the
Canadian Borrower, respectively (including Swingline Loans, other than Excess
Swingline Loans), shall be equal to such Lender’s Domestic Commitment Percentage
or Canadian Commitment Percentage, as applicable, of Revolving Credit Loans
(including Swingline Loans which are not Excess Swingline Loans) outstanding as
of such Settlement Date. If the summary statement requires transfers to be made
to the Administrative Agent or the Canadian Agent, as applicable, by the
Domestic Lenders or the Canadian Lenders and is received prior to 11:00 a.m. on
a Business Day, such transfers shall be made in immediately available funds on
that day; and, if received after 11:00 a.m., then no later than on the next
Business Day. The obligation of each Domestic Lender and Canadian Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Domestic Lender
shall not have so made its transfer to the Administrative Agent or the Canadian
Agent, as applicable, such Domestic Lender or Canadian Lender (other than Term
Lenders) agrees to pay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent or the Canadian Agent, as applicable, at the Federal Funds Effective Rate,
in the case of amounts to be paid by the Domestic Lenders, and at the Bank of
Canada Overnight Rate, in the case of payments to be made by the Canadian
Lenders.
SECTION 2.23    Taxes.
(a)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall be made free and clear
of, and without deduction or withholding for, any Taxes, except as required by
Applicable Law; provided, however, that if a Loan Party or any Agent shall be
required by Applicable Law to deduct or withhold any Taxes from such payments,
then (i) in the case of any Indemnified Taxes or Other Taxes, the sum payable
shall be increased as necessary so that, after making all required deductions,
withholding or remittances for such Taxes (including deductions and withholding
applicable to additional sums payable under this SECTION 2.23), the applicable
Credit Party receives an amount equal to the sum it would have received had no
such deductions or withholding been made, (ii) the Loan Party or the Agents, as
applicable, shall make such deductions or withholding and (iii) the Loan Party
or the Agents, as applicable, shall pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with Applicable Law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)    (i) The Domestic Borrowers shall indemnify each Credit Party, and the
Canadian Borrower shall indemnify the Canadian Agent, each Canadian Lender and
the Issuing Banks of any Letter of Credit on its behalf, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Credit


107

--------------------------------------------------------------------------------





Party on or with respect to any payment by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this SECTION 2.23) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto; provided that, if
any Borrower reasonably believes that such Taxes were not correctly or legally
asserted, each Lender will use reasonable efforts to cooperate with such
Borrower to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of such Lender result in any additional costs, expenses
or risks or be otherwise disadvantageous to it; provided further that the
Borrowers shall not be required to compensate any Credit Party pursuant to this
SECTION 2.23 for any amounts incurred in any Fiscal Year for which such Lender
is claiming compensation if such Credit Party does not furnish notice of such
claim within 90 days from the later of the final assessment of an Indemnified
Tax or Other Tax by a Governmental Authority or the payment of such Indemnified
Taxes or Other Taxes; provided further that, if the circumstances giving rise to
such claim have a retroactive effect, then the beginning of such period shall be
extended to include such period of retroactive effect. A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of any
other Credit Party, setting forth in reasonable detail the manner in which such
amount was determined, shall be conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the Agents
against any Indemnified Taxes and Other Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the Agents
for such Indemnified Taxes or Other Taxes, as applicable, and without limiting
the obligation of the Loan Parties to do so), (y) the Agents and the Loan
Parties, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of SECTION 9.04(e)(vii) relating to the
maintenance of a Participant Register and (z) the Agents and the Loan Parties,
as applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Agents or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by any Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to such Agent under this clause (ii).
(d)    As soon as practicable after any payment pursuant to this SECTION 2.23 by
a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or the Canadian Agent, as applicable.
(e)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax (including backup withholding) or with respect to
information


108

--------------------------------------------------------------------------------





reporting requirements with respect to any payments under any Loan Document
shall, without limitation by the more specific provisions of the rest of SECTION
2.23 deliver to the Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by the Lead Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Lead Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. Any Domestic Lender that is
not a Foreign Lender shall deliver to the Lead Borrower and the Administrative
Agent on or before the date it becomes a party to this Agreement (and from time
to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), two (2) copies of a properly completed and duly executed
United States Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax. Any Foreign Lender that is a
Domestic Lender that is entitled to an exemption from, or reduction in,
withholding tax shall deliver to the Lead Borrower and the Administrative Agent
two (2) copies of (i) either United States Internal Revenue Service Form W-8BEN,
W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable underlying
forms), or any subsequent versions thereof or successors thereto, or, (ii) in
the case of a Foreign Lender claiming exemption from or reduction in U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, (A) the applicable Form W-8BEN or W-8BEN-E,
or any subsequent versions thereof or successors thereto and (B) a certificate
representing that such Foreign Lender (1) is not a bank for purposes of Section
881(c) of the Code, (2) is not a 10 percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of any Loan Party (other than the Canadian
Borrower and its Subsidiaries), and (3) is not a controlled foreign corporation
related to the Loan Parties (other than the Canadian Borrower and its
Subsidiaries) (within the meaning of Section 864(d)(4) of the Code)), in all
cases, properly completed and duly executed by such Foreign Lender claiming, as
applicable, complete exemption from or reduced rate of, U.S. federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Foreign Lender on or before the
date it becomes a party to this Agreement (or, in the case of a transferee that
is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
SECTION 2.23(e), a Lender shall not be required to deliver any form pursuant to
this SECTION 2.23(e) that such Lender is not legally able to deliver. If a
payment made to a Credit Party under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Credit Party were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit
Party shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for the Lead Borrower


109

--------------------------------------------------------------------------------





or the Administrative Agent to comply with its obligations under FATCA, to
determine that such Credit Party has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this SECTION 2.23(e), FATCA shall include any amendments made to
FATCA after the date of this Agreement.
(f)    The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph (e)
above. Should a Lender become subject to Taxes because of its failure to deliver
a form required hereunder, the Loan Parties shall, at such Lender’s expense,
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
(g)    If any Loan Party shall be required pursuant to this SECTION 2.23 to pay
any additional amount to, or to indemnify, any Credit Party to the extent that
such Credit Party becomes subject to Taxes subsequent to the Effective Date (or,
if applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including, without limitation, a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.
(h)    If any Lender is entitled to a reduction in (and not complete exemption
from) the applicable withholding tax, the Borrowers may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding tax after taking into account such reduction.
(i)    If any Credit Party reasonably determines that it has actually and
finally realized, by reason of a refund of any Indemnified Taxes or Other Taxes
paid or reimbursed by the Loan Parties pursuant to subsection (a) or (c) above
in respect of payments under the Loan Documents, a current monetary benefit that
it would otherwise not have obtained and that would result in the total payments
under this SECTION 2.23 exceeding the amount needed to make such Credit Party
whole, such Credit Party shall pay to the Lead Borrower, with reasonable
promptness following the date upon which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out of pocket expenses (including Taxes)
incurred in securing such refund. The Lead Borrower, upon the request of such
Credit Party, shall repay to such Credit Party the amount paid over pursuant to
this paragraph (i) (plus any penalties, interest or


110

--------------------------------------------------------------------------------





other charges imposed by the relevant Governmental Authority) in the event that
such Credit Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the Credit Party be required to pay any amount to the Lead Borrower
pursuant to this paragraph (i) the payment of which would place the Credit Party
in a less favorable net after-Tax position than the Credit Party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax has never been paid. This paragraph
shall not be construed to require any Credit Party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Lead Borrower or any other Person.
(j)    Each Lender (other than a Person who becomes a lender to the Canadian
Borrower as a result of the provisions of SECTION 8.17) which has a Canadian
Commitment hereby certifies that it is a Canadian Lender. Each Person that
becomes a Lender to the Canadian Borrower hereafter (other than as a result of
the provisions of SECTION 8.17 or otherwise following the occurrence of a
Determination Date) shall promptly deliver to the Canadian Borrower and the
Canadian Agent a certificate confirming that such Person is a Canadian Lender or
is otherwise exempt from withholding taxes. If any such Lender (other than a
Lender that becomes a Canadian Lender as a result of the provisions of SECTION
8.17) is not a Canadian Lender or otherwise is not exempt from the payment of
withholding taxes on interest payments to it, prior to the Determination Date
only, such Lender shall not be entitled to payments hereunder with respect to
taxes imposed under Part XIII of the Income Tax Act (Canada) and such interest
payments will be net of any applicable withholding taxes required to be withheld
and remitted by the payor.
(k)    Each Administrative Agent (other than the Canadian Agent) shall deliver
to the Borrower on or before the date on which it becomes a party to this
Agreement, either (i) two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Administrative Agent is exempt from U.S. federal backup withholding, or (ii)(A)
two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI to establish that the Administrative Agent is not subject to
withholding Taxes under the Internal Revenue Code with respect to any amounts
payable for the account of the Administrative Agent under any of the Loan
Documents and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8IMY (or applicable successor form) certifying
that it is a U.S. branch that has agreed to be treated as a U.S. person for
United States federal withholding Tax purposes with respect to payments received
by it from the Borrower for the account of others under the Loan Documents. 
SECTION 2.24    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under SECTION 2.14 or cannot make
Loans under SECTION 2.11, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending


111

--------------------------------------------------------------------------------





office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to SECTION 2.14 or SECTION 2.23, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrowers (in the case of the Canadian
Borrower, only in respect of any Canadian Lender) hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Effective Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.
(b)    If any Lender requests compensation under SECTION 2.14 or cannot make
Loans under SECTION 2.11 for thirty (30) consecutive days, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.23, or if any
Lender is a Defaulting Lender or otherwise defaults in its obligation to fund
Loans hereunder, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender (and the Canadian Agent only in the case of a Canadian Lender),
which consent shall not be unreasonably withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under SECTION 2.14 or payments required to be made pursuant to
SECTION 2.23, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of an assignment resulting from a Lender becoming
a Minority Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
SECTION 2.25    Designation of Lead Borrower as Domestic Borrowers’ Agent.
(a)    Each Domestic Borrower hereby irrevocably designates and appoints the
Lead Borrower as such Borrower’s agent to obtain Loans and Letters of Credit,
the proceeds of which shall be available to each Domestic Borrower for such uses
as are permitted under this Agreement. As the disclosed principal for its agent,
each Domestic Borrower shall be obligated to the Administrative Agent and each
Domestic Lender on account of Loans so


112

--------------------------------------------------------------------------------





made and Letters of Credit so issued as if made directly by the Domestic Lenders
to such Domestic Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any other Domestic Borrower.
(b)    Each Borrower represents to the Credit Parties that it is an integral
part of a consolidated enterprise, and that each Loan Party will receive direct
and indirect benefits from the availability of the joint credit facility
provided for herein, and from the ability to access the collective credit
resources of the consolidated enterprise which the Loan Parties comprise. Each
Borrower recognizes that credit available to it hereunder is in excess of and on
better terms than it otherwise could obtain on and for its own account and that
one of the reasons therefor is its joining in the credit facility contemplated
herein with all other Borrowers. Consequently, each Borrower hereby assumes and
agrees to discharge all Obligations, Other Liabilities and Canadian Liabilities
of each of the other Borrowers as if the Borrower which is so assuming and
agreeing were each of the other Borrowers; provided that the Canadian Borrower
and its Subsidiaries shall be liable only for the Canadian Liabilities.
(c)    The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a Domestic Borrower) on whose behalf the Lead Borrower has
requested a Revolving Credit Loan. None of the Agents nor any other Credit Party
shall have any obligation to see to the application of such proceeds.
(d)    The authority of the Lead Borrower to request Loans and Letters of Credit
on behalf of, and to bind, the Domestic Borrowers, shall continue unless and
until the Administrative Agent actually receives written notice of: (i) the
termination of such authority; and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Domestic Borrower; and (iii) written notice from such
successive Lead Borrower accepting such appointment and acknowledging that from
and after the date of such appointment, the newly appointed Lead Borrower shall
be bound by the terms hereof, and that as used herein, the term “Lead Borrower”
shall mean and include the newly appointed Lead Borrower.
SECTION 2.26    Priority; Liens; Payment of Obligations.  
(a)    Each of the Loan Parties hereby covenants and agrees that upon the entry
of an Interim Order and Canadian Initial Order, (and when applicable, the Final
Order) its obligations hereunder and under the Loan Documents, including all
Loans and obligations in respect of Letters of Credit, and the obligations of
the Borrower and its Subsidiaries under any Other Liabilities, and subject to
Excluded Swap Obligations, the obligations of each Guarantor in respect of its
guarantee of all of the foregoing, shall, subject to the Carve-Out, the Canadian
Priority Charges (in the case of the Canadian DIP Charge) and Permitted Prior
Liens (other than the Primed Liens), at all times:
(i)    in the case of the Obligations of the US Debtors, pursuant to Section
364(c)(1) of the Bankruptcy Code, be entitled to joint and several superpriority
claim status


113

--------------------------------------------------------------------------------





in the US Cases (the “US Superpriority Claims”) (but excluding claims and causes
of action under sections 502(d), 544, 545, 547, 548, 550 and 553 of the
Bankruptcy Code (collectively “Avoidance Actions”) (it being understood that
notwithstanding such exclusion of Avoidance Actions, upon entry of the Final
Order, to the extent approved by the Bankruptcy Court, such lien shall attach to
any proceeds of Avoidance Actions), with the priority of the claims in respect
of the Facilities relative to the claims in respect of the DIP Term Loan
Facility as set forth in the Orders and the Intercreditor Agreement; provided,
however, that for the avoidance of doubt, no CFC or FSHCO shall be obligated on
any US Superpriority Claim;
(ii)    in the case of the Obligations of the US Debtors, pursuant to Section
364(c)(2) of the Bankruptcy Code, be secured by a perfected third priority
(junior to the Liens in respect of the DIP Term Loan Facility, the Secured Wayne
Loans and Secured Intercompany Advances and adequate protection liens with
respect to the Prepetition Term Loans) security interest in and Lien upon all of
the Collateral of the Domestic Loan Parties, whether consisting of real,
personal, tangible or intangible property (including all of the outstanding
shares of capital stock of subsidiaries) that are not subject to valid,
perfected and non-avoidable Liens, excluding Avoidance Actions and, prior to
entry of the Final Order, the proceeds of avoidance actions (it being understood
that, notwithstanding such exclusion of avoidance actions, the proceeds of such
actions (including, without limitation, assets as to which Liens are avoided)
shall, after entry of the Final Order, be subject to such Liens under Section
364(c)(2) of the Bankruptcy Code and available to repay the Loans and all other
Obligations), with the priority of the Liens in respect of the Facilities
relative to the Liens in respect of the DIP Term Loan Facility as set forth in
the Orders and the Intercreditor Agreement;
(iii)    in the case of the Obligations of the US Debtors, pursuant to section
364(d)(1) of the Bankruptcy Code, be secured by a valid, binding, continuing,
enforceable, fully-perfected first priority senior priming security interest in
and Lien upon all pre- and post-petition Collateral of the Domestic Loan
Parties, whether now existing or hereafter acquired, of the same nature, scope
and type as the collateral purportedly securing amounts outstanding under the
Prepetition ABL and FILO Credit Agreement on a first priority basis (such
collateral, the “Prepetition ABL Priority Collateral”). Such security interests
and Liens shall be (x) in respect of the Prepetition ABL Priority Collateral,
senior in all respects to the security interests and liens of the secured
parties under the Prepetition ABL and FILO Credit Facility, (y) in respect of
the Prepetition ABL Priority Collateral, senior in all respects to the security
interests and liens of the secured parties under the Prepetition Term Loan
Credit Facility (the Liens, described in clause (x) and (y), the “Priming
Liens”), and (z) in respect of the pre-and post-petition property of the
Domestic Loan Parties, of the nature, scope and type as purportedly secures any
obligations under or in connection with the Prepetition Term Loan Agreement on a
first priority basis, junior to the security interests and liens of the secured
parties under the Prepetition Term Loan Credit Facilities, in each case arising
from their respective current and future liens;
(iv)    in the case of the Obligations of the US Debtors, pursuant to Section
364(c)(3) of the Bankruptcy Code, be secured by a perfected junior lien on all
of the Collateral


114

--------------------------------------------------------------------------------





of the Domestic Loan Parties that are subject to (x) valid, perfected and
non-avoidable liens in existence at the time of the commencement of the Cases
(other than the Primed Liens) or (y) valid liens (other than Primed Liens) in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (together
with the assets described in clauses (ii) and (iii) above, the “US Collateral”),
with the priority of the claims in respect of the Facilities relative to the
claims in respect of the DIP Term Loan Facility as set forth in the
Intercreditor Agreement; and
(v)    in the case of the Obligations of the Canadian Borrower, pursuant to the
terms of the Canadian Initial Order, be secured by a valid, binding, continuing,
enforceable, fully-perfected superpriority (subject only to the Canadian
Priority Charges) senior priming charge, security interest in and lien upon all
property of the Canadian Borrower, whether now existing or hereafter acquired
(the “Canadian DIP Charge” and, together with the US Superpriority Claims, the
“Superpriority Claims”);
(b)    
(i)    Each Loan Party hereby confirms and acknowledges that, pursuant to the
Interim Order and the Canadian Initial Order, (and, when entered, the Final
Order), the Liens in favor of the Administrative Agent on behalf of and for the
benefit of the Secured Parties in all of the U.S. Debtors’ US Unencumbered
Property (as each term is defined in the Interim Order) and all of the Canadian
Borrower’s Property (as such term is defined in the Canadian Initial Order),
shall be created and (to the extent the Interim Order and the Canadian Initial
Order, (and, when entered, the Final Order) is effective to perfect under local
law) perfected without the recordation or filing in any land records or filing
offices of any Mortgage, assignment or similar instrument.
(ii)    Further to Section 2.26(b)(i), the Interim Order and the Canadian
Initial Order (and, when entered, the Final Order), subject to Section 2.26(d)
below, to secure the full and timely payment and performance of (A) in the case
of any Domestic Loan Party, the Obligations and Other Liabilities, and (B) in
the case of the Canadian Borrower and its Subsidiaries, solely the Canadian
Liabilities and Other Liabilities of the Canadian of the Canadian Borrower and
its Subsidiaries, each Loan Party hereby MORTGAGES, GRANTS, BARGAINS,
collaterally ASSIGNS, SELLS, CONVEYS and CONFIRMS, to the Collateral Agents, for
the ratable benefit of the Secured Parties, in each case to the extent
constituting Collateral, the Real Estate (which, for the avoidance of doubt,
shall include all of such Loan Party’s right, title and interest now or
hereafter acquired in and to all Real Estate and (a) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, (b) all reserves, escrows or impounds and all deposit accounts
maintained by such Loan Party with respect to the Real Estate, (c) all leases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant to any Person a possessory
interest in, or the right to use, all or any part of the Real Estate, together
with all related security and other deposits, (d) all of the rents, revenues,
royalties, income, proceeds, profits, accounts receivable, security and other
types of deposits, and other benefits paid or payable by parties to the leases
for using, leasing, licensing possessing, operating from, residing in, selling
or otherwise


115

--------------------------------------------------------------------------------





enjoying the Real Estate, (e) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Real Estate, (f) all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing, (g) all property tax refunds
payable with respect to the Real Estate, (h) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (i) all
insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by such Loan Party
as an insured party, and (j) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made to any Loan
Party by any governmental authority pertaining to any condemnation or other
taking (or any purchase in lieu thereof) of all or any Real Estate, TO HAVE AND
TO HOLD to the Collateral Agent, and such Loan Party does hereby bind itself,
its successors and assigns to WARRANT AND FOREVER DEFEND the title to such
property, assets and interests unto the Collateral Agents.
(iii)    Each Loan Party further agrees that, upon the request of the Collateral
Agents, in the exercise of its reasonable business judgment, such Loan Party
shall execute and deliver to the Collateral Agents, as soon as reasonably
practicable following such request but in any event within 60 days following
such request (as extended by the Administrative Agent), Mortgages in recordable
form with respect to the Real Estate constituting Collateral with a fair market
value in excess of $5,000,000 owned by such Loan Party and identified by the
applicable Collateral Agent on terms reasonably satisfactory to the
Administrative Agent and the Lead Borrower, including any ancillary deliverables
as reasonably agreed by the Administrative Agent and the Lead Borrower, acting
in good faith, which shall in no event require more deliverables than as
required by the Term Loan Lenders.
(c)    All of the Liens described in this Section 2.26 shall be effective and
(to the extent the Interim Order and the Canadian Initial Order, (and, when
entered, the Final Order) is effective to perfect under local law) perfected
upon entry of the Interim Order and the Canadian Initial Order or Final Order,
as applicable, without the necessity of the execution, recordation of filings by
any Loan Party of mortgages (with the exception of any Mortgages executed and
delivered after the Closing Date pursuant to Section 2.26), security agreements,
control agreements, pledge agreements, financing statements or other similar
documents, or the possession or control by the Collateral Agent of, or over, any
Collateral, as set forth in the Interim Order and the Canadian Initial Order and
the Final Order, as applicable.
(d)    Notwithstanding anything to the contrary herein, except as set forth in
the Orders, in no event shall the Collateral of the US Debtors, and in no event
shall the Liens described in SECTION 2.26 apply to, include (A) if and to the
extent invoked pursuant to the Orders, proceeds in an amount equal to the
Carve-Out (provided that Collateral shall include residual interest in the
Carve-Out), (B) any other property specifically excluded pursuant to the Orders
including all “Excluded Assets”, (C) more than 65% of the voting Equity
Interests of each CFC and FSHCO provided, that if any such stock is pledged in


116

--------------------------------------------------------------------------------





support of any of the Prepetition Secured Debt Documents or any other debt
obligation, the stock that constitutes Collateral shall be the same stock that
is pledged in support of such other obligations; (D) any “building” or “mobile
home” (each as defined in Regulation H as promulgated by the Federal Reserve
Board under the Flood Laws) located on the land comprising part of the real
property associated with Store # 6510 (North Miami, FL), Store # 6465 (Phoenix,
AZ), Store # 7016 (Metairie, LA), Store # 7044 (Slidell, LA), Store # 6518
(Danbury, CT), Store # 6332 (Danbury, CT), Store # 8706 (Plantation, FL), Store
# 6308 (Brooklyn, NY), Store # 6323 (Brooklyn, NY), Store # 6310 (Valley Stream,
NY) and Store #8722 (De Diego Expressway San Juan, PR) until the Administrative
Agent has received the Flood Documentation in form and substance reasonably
satisfactory to the Administrative Agent as described in SECTION 4.01(h), or (E)
any asset (including stock) owned by any CFC or FSHCO.
(e)    Notwithstanding anything to the contrary herein, in no event shall he
Canadian Borrower or any of its Subsidiaries be obligated in respect of, nor
shall any Collateral of the Canadian Borrower and its Subsidiaries secure any
Obligations or Other Liabilities, other than the Canadian Liabilities and Other
Liabilities of the Canadian Borrower and its Subsidiaries.
(f)    Each of the Loan Parties agrees that (i) its Obligations under the Loan
Documents shall not be discharged by the entry of an order confirming or
sanctioning a Reorganization Plan (and each of the US Debtors, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby irrevocably waives any such
discharge) and (ii) the US Superpriority Claim granted to the Agents and the
Lenders pursuant to the Orders and the Liens granted to the Agents and the
Lenders pursuant to the Orders shall not be affected in any manner by the entry
of an order confirming a Reorganization Plan.
(g)    Notwithstanding any other provision hereof, the Loan Parties and the
Credit Parties agree that (i) the Canadian Liabilities shall be secured by the
Canadian DIP Charge and the Canadian Security Documents; (ii) the priority of
the Court Ordered Charges as against the Collateral of the Canadian Borrower
shall be governed solely by the Canadian Initial Order and not by any other
Order or the Intercreditor Agreement, and (iii) the Collateral of the Canadian
Borrower shall not be subject to the Carve-Out.
SECTION 2.27    Payment of Obligations
(a)    Subject to clause (iv) of the penultimate paragraph of Section 7.01 and
the proviso in the last paragraph of SECTION 7.01, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Loan Parties under
this Agreement or any of the other Loan Documents, the Administrative Agent and
the Lenders shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court or the Canadian Court.
(b)    Each Loan Party agrees that to the extent that the Obligations hereunder
have not been satisfied in full in cash (other than contingent indemnity or
expense reimbursement obligations and Other Liabilities that are Cash
Collateralized) (i) its Obligations arising


117

--------------------------------------------------------------------------------





hereunder shall not be discharged by the entry of any order of the Bankruptcy
Court or the Canadian Court, including but not limited to an order confirming or
sanctioning any Reorganization Plan and (ii) the Superpriority Claims granted to
the Agents and the Lenders pursuant to the Orders and described in Section 2.26
and the Liens granted to any Agent pursuant to the Orders and described in
Section 2.26 shall not be affected in any manner by the entry of any order of
the Bankruptcy Court or the Canadian Court confirming any such plan.
SECTION 2.28    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and SECTION
9.02.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to SECTION
9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender;
fourth, as the Lead Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Lead Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans (including any Loans made pursuant to SECTION 2.13(e)) in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such


118

--------------------------------------------------------------------------------





Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in SECTION 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swingline Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to SECTION 2.27(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this SECTION
2.27(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
SECTIONS 2.19(b) or 2.19(c) for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Lees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to SECTION 2.13(j).
(C)    With respect to any fee payable under SECTIONS 2.19(b) or 2.19(c) or any
Letter of Credit Lee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Outstandings or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Banks and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Banks’ or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Outstandings and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in SECTION 4.02 are satisfied (or waived) at
the time of such reallocation (and, unless the Lead Borrower shall have
otherwise notified the Administrative Agent at such time, the


119

--------------------------------------------------------------------------------





Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
portion of the Total Domestic Revolver Outstandings or Total Canadian Revolver
Outstandings owing to any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Domestic Commitment or Canadian Commitment, as applicable. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in SECTION 2.13(j).
(b)    Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to SECTION 2.27(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


120

--------------------------------------------------------------------------------





ARTICLE III    
Representations and Warranties
To induce the Lenders to make the Loans and the Issuing Banks to issue Letters
of Credit on and after the Effective Date, each Loan Party executing this
Agreement or a Joinder hereto, jointly and severally, make the following
representations and warranties to each Credit Party with respect to such Loan
Party and after giving effect and subject to the Orders and any other applicable
Bankruptcy Court order:
SECTION 3.01    Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, except, in each case,
where the failure to do so, or so possess, individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect.
Subject, in the case of each Loan Party that is a Debtor, to the entry of the
Orders and the terms thereof, each Loan Party has all requisite organizational
power and authority to execute and deliver and perform all its obligations under
all Loan Documents to which such Loan Party is a party. Each Loan Party is
qualified to do business in, and is in good standing (where such concept exists)
in, every jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary, except where the
failure to be so qualified or in good standing individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.01 sets forth, as of the Effective Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization, its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, and its federal
employer identification number.
SECTION 3.02    Authorization; Enforceability. Subject, in the case of each Loan
Party that is a Debtor, to the entry of the Orders and the terms thereof, the
transactions contemplated hereby and by the other Loan Documents to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate, membership, partnership or
other necessary action. Subject, in the case of each Loan Party that is a
Debtor, to the entry of the Orders and the terms thereof, this Agreement has
been duly executed and delivered by each Loan Party that is a party hereto or
thereto and constitutes, and each other Loan Document to which any Loan Party is
a party, when executed and delivered by such Loan Party will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms subject, except in the case of each Loan Party that is
a Debtor, to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. Subject, in the case of
each Loan Party that is a Debtor, to the entry of the Orders and the terms
thereof, the transactions to be entered into and contemplated by the Loan
Documents (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (A) such as
have been obtained or made and are in full force and effect, (B) filings and
recordings


121

--------------------------------------------------------------------------------





necessary to perfect Liens created under the Loan Documents and enforce the
rights of the Lenders and the Secured Parties under the Loan Documents or (C)
the failure of which to obtain would not reasonably be expected to result in
Material Adverse Effect, (b) will not violate any Applicable Law or the Charter
Documents of any Loan Party, except to the extent that such violation would not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result in a default under any indenture or any other agreement,
instrument or other evidence of Material Indebtedness, except to the extent that
such default would not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party, except Liens created under the Loan Documents, the
Orders and Permitted Encumbrances.
SECTION 3.04    Financial Condition; No Material Adverse Effect. The Lead
Borrower has heretofore furnished to the Administrative Agent the Consolidated
balance sheet, and statements of income, stockholders’ equity, and cash flows
for the Parent and its Subsidiaries as of and for the Fiscal Year ending on or
about January 28, 2017 and as of and for the Fiscal Quarter ended April 29,
2017, certified by a Financial Officer of the Parent. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Parent and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes. Since January 28, 2017, there has been
no Material Adverse Effect.
SECTION 3.05    Properties.
(a)    Each Loan Party has title to, or valid leasehold interests in, or rights
to use all its real (immovable) and personal (movable) property material to its
business, except for defects which would not reasonably be expected to have a
Material Adverse Effect.
(b)    Each Loan Party owns or is licensed to use, all patents, patent rights,
trademarks, trade names, trade styles, brand names, service marks, logos,
copyrights, domain names, technology, software, trade secrets, proprietary
information, know-how, processes, and other intellectual property (including all
applications for registrations, registrations and goodwill associated with any
of the foregoing) (collectively, “Intellectual Property Rights”) used in its
business, except to the extent that the failure to so own or have the right to
use would not reasonably be expected to have a Material Adverse Effect, and the
use thereof by the Loan Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    Except as set forth on Schedule 3.06(a) and other than with respect to
the Cases, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the actual knowledge
of Responsible Officers of a Loan Party, threatened in writing against any Loan
Party (i) as to which there is a reasonable possibility of an adverse
determination which, if adversely determined, would reasonably be expected
individually or in the aggregate to result in a Material Adverse Effect (other


122

--------------------------------------------------------------------------------





than Disclosed Matters) or (ii) that involve any of the Loan Documents and would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b)    Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, which, in each case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
SECTION 3.07    Compliance with Laws and Agreements. Each Loan Party is in
compliance with all Applicable Law and all Material Indebtedness, and no event
of default has occurred and is continuing under any Material Indebtedness,
except in each case where the failure to comply or the existence of a default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Without limiting the generality of the foregoing,
each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business,
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
SECTION 3.08    Investment Company Status. No Loan Party is an “investment
company” as defined in, and subject to regulation under, the Investment Company
Act of 1940.
SECTION 3.09    Taxes. Each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings, for which such Loan
Party has set aside on its books adequate reserves, and as to which no Lien
other than a Permitted Encumbrance has arisen, (b) to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect or (c) Taxes that need not be paid pursuant to an order of the
Bankruptcy Court or Canadian Court pursuant to Bankruptcy Law.
SECTION 3.10    ERISA; Canadian Defined Benefit Pension Plans.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan subject to ERISA (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans subject to ERISA (based
on the assumptions


123

--------------------------------------------------------------------------------





used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans, in each case, to the extent that any resulting liabilities would
reasonably be expect to result in a Material Adverse Effect.
(b)    No Canadian Loan Party sponsors, maintains, administers or contributes
to, or has any liability, including any contingent liability, in respect of, any
Canadian Defined Benefit Pension Plan. No Canadian Loan Party sponsors,
administers or contributes to any “registered pension plan” as defined in
subsection 248(1) of the Income Tax Act (Canada).
SECTION 3.11    Disclosure. None of the reports, financial statements,
certificates or other information (other than any projections, pro formas,
budgets and general market information) concerning the Loan Parties furnished by
or on at the direction of any Loan Party to any Credit Party in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder in connection therewith (as modified or supplemented by
other information so furnished), when taken as a whole, contained, as of the
date furnished, any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in light of
the circumstances under which such statements were made. The Projections
prepared by or on behalf of the Lead Borrower, and that have been made available
to any Lenders or the Administrative Agent prior to the Effective Date in
connection with the Facilities have been prepared in good faith based upon
assumptions believed by the Lead Borrower to be reasonable as of the date
thereof (it being understood that actual results may vary materially from such
Projections and estimates, including any 13-Week Projection, and such
Projections are not a guarantee of performance), as of the date such Projections
and estimates were furnished to the Lenders and as of the Closing Date.
SECTION 3.12    Subsidiaries.
(a)    Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in the Lead Borrower and each Subsidiary and Propco as of the
Effective Date; there is no other Capital Stock of any class outstanding as of
the Effective Date. To the knowledge of the Responsible Officers of the Loan
Parties, all such shares of Capital Stock are validly issued, fully paid, and,
except as set forth on Schedule 3.12, non-assessable (to the extent applicable).
(b)    Except as set forth on Schedule 3.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
as of the Effective Date.
SECTION 3.13    [Reserved].
SECTION 3.14    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the actual knowledge
of any Responsible Officer of any Loan Party, threatened, except to the extent
that strikes, lockouts or slowdowns would not reasonably be expected to result
in a Material Adverse Effect. The hours worked by and payments made to employees
of the Loan Parties have not been in violation of the Pair Labor Standards Act
or any other applicable federal, state, local or


124

--------------------------------------------------------------------------------





foreign law dealing with such matters to the extent that any such violation
could reasonably be expected to have a Material Adverse Effect. Except for
Disclosed Matters and to the extent that such liability would not reasonably be
expected to have a Material Adverse Effect, all payments due from any Loan
Party, or for which any claim may be made against any Loan Party, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued in accordance with GAAP as a liability on the books of such Loan
Party. As of the Effective Date, there are no representation proceedings pending
or, to the actual knowledge of any Responsible Officer of any Loan Party,
threatened to be filed with the National Labor Relations Board or other
applicable Governmental Authority, and no labor organization or group of
employees of any Loan Party has made a pending demand for recognition which
could result in a Material Adverse Effect. As of the Effective Date, the
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound to the extent that such would be reasonably expected to result in a
Material Adverse Effect.
SECTION 3.15    Security Documents.
(a)    Subject to, and upon entry of the Orders, the Orders and the Security
Documents are effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties described therein) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.
Subject to, and upon entry of the Orders, when financing statements and other
filings specified in the Closing Agenda are filed in the offices specified in
the Closing Agenda (and all required fees are paid), the Collateral Agent (for
the benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
described therein and, the proceeds thereof, as security for the applicable
Obligations to the extent perfection can be obtained pursuant to the Orders or
by filing Uniform Commercial Code or PPSA financing statements (and all required
fees are paid), in each case with the priority set forth in the Orders and the
Security Documents.
(b)    Subject to, and upon entry of the Orders, when the Security Agreement or
Intellectual Property Rights Security Agreement a summary thereof is properly
filed in the United States Patent and Trademark Office, the United States
Copyright Office or the Canadian Intellectual Property Office, and, with respect
to Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements (and payment of fees)
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the Intellectual
Property Rights described therein and constituting Collateral to the extent such
perfection can be obtained pursuant to the Orders or by such filings (including
the payment of any required fees) (it being understood that subsequent
recordings in the United States Patent and Trademark Office, the United States
Copyright Office or the Canadian Intellectual Property Office may be necessary
to perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the grantors after the
Closing Date).


125

--------------------------------------------------------------------------------





(c)    Subject to, and upon entry of the Orders, the Orders and the Mortgages
(if any) executed and delivered after the Closing Date pursuant to Section 2.26,
(when such Mortgages are filed or recorded in the property real estate filing or
recording office and the applicable fees are paid) shall be effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Real Estate thereunder and the proceeds thereof, and upon
entry of the Orders, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title, and interest of the Loan Parties in such Real Estate and the
proceeds thereof, in each case with the priority set forth in the applicable
Orders and the Intercreditor Agreement.


126

--------------------------------------------------------------------------------





SECTION 3.16    Federal Reserve Regulations.
(a)    No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used
by any Loan Party or any of its Subsidiaries, whether directly or indirectly,
and whether immediately, incidentally or ultimately, (i) to buy or carry Margin
Stock or to extend credit to others for the purpose of buying or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose in
violation of Regulation U or X or (ii) for any purpose that entails a violation
of, or that is inconsistent with, the provisions of the Regulations of the
Board, including Regulation U or Regulation X.
SECTION 3.17    Anti-Corruption Laws and Sanctions.
The Loan Parties have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and to the knowledge of the Borrowers their
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person. None of (a) the Borrowers, any Subsidiary or any of
their respective directors, officers or (to the knowledge of the Borrowers)
employees, or (b) to the knowledge of the Borrowers, any agent of any Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.
ARTICLE IV    
Conditions
SECTION 4.01    Closing Date. The occurrence of the Closing Date is subject to
the satisfaction (or waiver) of the following conditions precedent, subject to
the of last paragraph of this SECTION 4.01:
(a)    The Effective Date shall have occurred. No trustee under Chapter 7 or
Chapter 11 of the Bankruptcy Code or examiner with expanded powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code shall have been
appointed in any of the Cases. No order shall have been issued by the Canadian
Court terminating the Canadian Cases or converting the Canadian Case to,
bankruptcy proceedings or converting or augmenting the Canadian Case to or with
receivership proceedings.
(b)    The Administrative Agent (or its counsel) shall have received from each
party either (i) a counterpart of this Agreement and all other Loan Documents
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this


127

--------------------------------------------------------------------------------





Agreement) that such party has signed a counterpart of this Agreement and all
other Loan Documents.
(c)    The Administrative Agent shall have received a customary written opinion
(addressed to each Agent, the Issuing Banks and the Lenders and dated the
Closing Date) of (i) Kirkland and Ellis LLP, domestic counsel for the Loan
Parties, (ii) Goodmans LLP, Canadian counsel for the Canadian Borrower and its
Subsidiaries (in respect of the province of Ontario), (iii) BCF LLP, Quebec
counsel for the Canadian Borrower and (iv) counsel for TRU-SVC, LLC. The Loan
Parties hereby request such counsel to deliver such opinions.
(d)    The Administrative Agent shall have received Charter Documents evidence
of the existence of each Loan Party, the authorization of the transactions
contemplated by the Loan Documents and any other legal matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated thereby.
(e)    (i) The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the fiscal month ended on August
31, 2017, and executed by a Financial Officer of the Lead Borrower (and
certified by such Financial Officer as being complete and correct in all
material respects), evidencing that Excess Availability as of the Effective
Date, assuming the full amount of the Commitments were available to be drawn
(subject to borrowing base restrictions) is not less than $1,400,000,000.
(f)    [Reserved].
(g)    After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents as of the Closing Date, no
Default or Event of Default shall exist.
(h)    The Administrative Agent shall have received flood determinations and
flood certificates with respect to any owned and ground-leased Real Estate
located in the United States of the Loan Parties and, to the extent previously
prepared and available to the Lead Borrower, any requested environmental review
reports.
(i)    All material governmental approvals necessary in connection with the
Facilities shall have been obtained and shall be in full force and effect and no
Applicable Law shall exist that restrains or prevents the Facilities or the
transactions contemplated hereby.
(j)    No Material Adverse Effect shall have occurred since the Petition Date.
(k)    The Administrative Agent shall have received (i) the DIP Budget dated as
of a date not more than 3 Business Days prior to the Closing Date and (ii) a
cash flow forecast for the 13-week period ending after the Closing Date dated as
of a date not more than 3 Business Days prior to the Closing Date.


128

--------------------------------------------------------------------------------





(l)    The Administrative Agent shall have received updated appraisals (in each
case with customary reliance letters) with respect to (i) TRU Inventory and BRU
Inventory, and (ii) Eligible Real Estate of the Canadian Loan Parties.
(m)    The Administrative Agent shall have received results of searches or other
evidence reasonably satisfactory to the Administrative Agent indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases are being
tendered on the Closing Date.
(n)    The Administrative Agent shall have received all documents and
instruments, including Uniform Commercial Code and PPSA financing statements and
certified statements issued by the Quebec Register of Personal and Movable Real
Rights, required by law or reasonably requested by the Collateral Agent to be
filed, registered, published or recorded to create or perfect the first priority
Liens (subject only to Permitted Encumbrances having priority by operation of
Applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered, published or
recorded or other arrangements reasonably satisfactory to the Collateral Agent
for such filing, registration, publication or recordation shall have been made.
(o)    All fees due on or prior to the Closing Date, and all Credit Party
Expenses incurred by in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Agents), shall have been paid in full.
(p)    There shall have been delivered to the Administrative Agent each of the
instruments and agreements on the Closing Agenda required to be delivered on or
prior to the Closing Date.
(q)    The Interim Order Entry Date and the Canadian Initial Order Entry Date
shall have occurred not later than five days following the Petition Date (or
such later date as the Administrative Agent may agree) and the Interim Order and
the Canadian Initial Order shall not have been vacated or reversed, shall not be
subject to any stay, and shall not have been modified or amended in a manner
adverse to the Lenders without the consent of the Administrative Agent and the
Arrangers.
(r)    The Administrative Agent shall be reasonably satisfied with the form and
substance of the “first day orders” sought by the Borrower and entered on (or
prior to) the Closing Date.
(s)    The Administrative Agent shall be reasonably satisfied with the cash
management arrangements of the Loan Parties.
(t)    On or prior to the Closing Date and substantially concurrently with the
incurrence of Loans and the use of such Loans to refinance the extensions of
credit under the Prepetition ABL and FILO Credit Agreement on such date, all
Indebtedness of the Lead Borrower and its subsidiaries under the Prepetition ABL
and FILO Credit Agreement shall have been repaid in full, together with all fees
and other amounts owing thereon, all


129

--------------------------------------------------------------------------------





commitments under the Prepetition ABL and FILO Credit Agreement shall have been
terminated, and all letters of credit issued pursuant to the Prepetition ABL and
FILO Credit Agreement shall have been terminated, cash collateralized or
backstopped and the Administrative Agent shall have received reasonably
satisfactory evidence of the same.
(u)    On the Closing Date and substantially concurrently with the incurrence of
Loans on such date, all security interests granted under the “Security
Documents” (as defined in the Prepetition ABL and FILO Credit Agreement) shall
have been terminated and released pursuant to release documentation reasonably
satisfactory to the Administrative Agent.
(v)    Each Lender who has requested the same at least five Business Days prior
to the Closing Date shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act.
(w)    [Reserved]
(x)    The Facilities shall comply with all applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System.
(y)    The documentation with respect to the DIP Term Loan Facility shall be
reasonably satisfactory to the Administrative Agent and the Required Lenders
and, substantially simultaneously, gross proceeds of no less than $350,000,000
shall have been made available to the Lead Borrower thereunder.
(z)    To the extent such items can be delivered on or prior to the Closing Date
after the exercise of commercially reasonable efforts and subject to the
paragraph immediately following subsection (iii) below, the Administrative Agent
shall have received the following:
(i)    A duly executed copy of the Intellectual Property Rights Agreement.
(ii)    Agreements for filing with the United States Copyright Office, the
United States Patent and Trademark Office or the Canadian Intellectual Property
Office providing notice of the security interest granted in favor of the
Administrative Agent in the Intellectual Property Rights registered in the
United States and Canada listed on the applicable. For the purposes of the grant
of security under the laws of the Province of Quebec which may now or in the
future be required to be provided by any Canadian Loan Party, the Canadian Agent
is hereby irrevocably authorized and appointed by each Lender, the Issuing Banks
and each Secured Party that is owed any Canadian Liabilities to act as
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Quebec) for all present and future Lenders, Issuing Banks and Secured Parties
that is owed any Canadian Liabilities (in such capacity, the “Hypothecary
Representative”) in order to hold any hypothec granted under the laws of the
Province of Quebec and to exercise such rights and duties as are conferred upon
the Hypothecary Representative under the relevant deed of hypothec and
Applicable Laws (with the power to delegate any such rights or


130

--------------------------------------------------------------------------------





duties). The execution prior to the date hereof by the Canadian Agent in its
capacity as the Hypothecary Representative of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec, is
hereby ratified and confirmed. Any Person who becomes a Lender, an Issuing Bank
or a Secured Party that is owed any Canadian Liabilities or successor Canadian
Agent shall be deemed to have consented to and ratified the foregoing
appointment of the Canadian Agent as the Hypothecary Representative on behalf of
all Lenders, Issuing Banks and each Secured Party that is owed any Canadian
Liabilities, including such Person and any Affiliate of such Person designated
above as a Lender, Issuing Bank or a Secured Party that is owed any Canadian
Liabilities. For greater certainty, the Canadian Agent, acting as the
Hypothecary Representative, shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Canadian Agent in this Agreement, which shall apply mutatis mutandis. In the
event of the resignation of the Canadian Agent (which shall include its
resignation as the Hypothecary Representative) and appointment of a successor
Canadian Agent, such successor Canadian Agent shall also act as the Hypothecary
Representative, as contemplated above schedules to the Security Documents, duly
executed by the Borrowers and each Canadian Loan Party.
(iii)    Evidence of all insurance required to be maintained, and evidence that
the Administrative Agent shall have been named as an additional insured or loss
payee, as applicable, on all insurance policies covering loss or damage to
Collateral and on all liability insurance policies as to which the
Administrative Agent has reasonably requested to be so named.
(aa)    To the extent that any of the items described in this Section 4.01(h),
(l) (with respect to reliance letters only), (m), (n), (p) or (z) shall not have
been received by the Administrative Agent notwithstanding the Borrower’s use of
its commercially reasonable efforts to provide same, delivery of such items
shall not constitute a condition effectiveness of this Agreement and the
obligations of each Lender to make Loans hereunder and of each Issuing Bank to
issue Letters of Credit hereunder, and the Borrower shall, instead, cause such
items to be delivered to the Administrative Agent not later than 60 days
following the Closing Date (or such later date as the Administrative Agent shall
agree in its discretion).
SECTION 4.02    Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Revolving Credit Loan and of the Issuing
Banks to issue or extend each Letter of Credit from and after the Closing Date
is also subject to satisfaction (or waiver) of the following conditions
precedent:
(a)    The Closing Date shall have occurred.
(b)    The Interim Order and the Canadian Initial Order shall be in full force
and effect and shall not have been vacated or reversed, shall not be subject to
any stay, and shall not have been modified or amended in a manner adverse to the
Lenders without the consent of the Administrative Agent and the Arrangers.


131

--------------------------------------------------------------------------------





(c)    On any day that is 45 days or later after the Effective Date, the Final
Order Entry Date shall have occurred and the Final Order shall be in full force
and effect and shall not have been vacated or reversed, shall not be subject to
any stay, and shall not have been modified or amended in a manner adverse to the
Lenders without the consent of the Administrative Agent and the Arrangers.
(d)    For any Revolving Credit Loan to be made or Letter of Credit to be issued
or extended on or after the Comeback Motion (i) the Canadian Initial Order shall
not have been amended, restated, supplemented or otherwise modified as a result
of the Comeback Motion or otherwise without the consent of the Administrative
Agent and the Required Lenders; (ii) the Canadian Court shall have issued an
order amending, restating, supplementing or otherwise modifying the Canadian
Initial Order at the Comeback Motion, as necessary, to (i) approve service
and/or substitute service on all secured creditors likely to be affected by the
Liens created by the Credit Documents; (ii) approve full availability of the
Facilities; and (iii) provide for the full priming (excluding, for the avoidance
of doubt, the Canadian Priority Charges) of the Canadian DIP Charge.
(e)    The Administrative Agent shall have received a notice with respect to
such Borrowing or issuance, as the case may be, as required by ARTICLE II, and
in the case of the issuance of a Letter of Credit, the applicable Issuing Bank
shall have received notice with respect thereto in accordance with SECTION 2.13.
(f)    [Reserved]
(g)    All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith (including in any Borrowing Base Certificate) shall be true and
correct in all material respects on and as of the date of each Borrowing or the
issuance of each Letter of Credit hereunder with the same effect as if made on
and as of such date, other than representations and warranties that relate
solely to an earlier date which shall be true and correct in all material
respects as of such earlier date (in each case, other than representations and
warranties which are qualified by “materiality” or “Material Adverse Effect”,
each of which shall be true and correct in all respects as of such date or as of
such earlier date, as applicable).
(h)    On the date of each Borrowing hereunder and the issuance of each Letter
of Credit and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.
(i)    After giving effect to such Borrowing or such issuance or extension of a
Letter of Credit, the aggregate outstanding amount of the Credit Extensions
shall not exceed the amount authorized by the Interim Order and the Canadian
Initial Order or the Final Order, as applicable.
(j)    After giving effect to such Borrowing or such issuance or extension of a
Letter of Credit, (i) in the case of an Extension of Credit to a Domestic
Borrower, the aggregate outstanding amount of the Credit Extensions to Domestic
Borrowers shall not exceed Domestic Availability and (ii) in the case of an
Extension of Credit to the Canadian


132

--------------------------------------------------------------------------------





Borrower the aggregate outstanding amount of the Credit Extensions to the
Canadian Borrower shall not exceed Canadian Availability.
(k)    Prior to the Full Availability Date, the aggregate amount of the Credit
Extensions under the Revolving Facility shall not exceed $1,300,000,000.
The request by the Lead Borrower or the Canadian Borrower, as applicable, for,
and the acceptance by any Borrower of, each extension of credit hereunder shall
be deemed to be a representation and warranty by the Loan Parties that the
conditions specified in this SECTION 4.02 have been satisfied (or waived) at
that time and that, after giving effect to such extension of credit, the
Borrowers shall continue to be in compliance with the Domestic Borrowing Base or
the Canadian Borrowing Base. The conditions set forth in this SECTION 4.02 are
for the sole benefit of the Administrative Agent and the Canadian Agent and each
other Credit Party and may be waived by the Administrative Agent or the Canadian
Agent, in whole or in part, without prejudice to the rights of the
Administrative Agent, the Canadian Agent or any other Credit Party. Until the
Required Lenders otherwise direct the Administrative Agent or the Canadian Agent
to cease making Loans and issuing Letters of Credit, the Lenders will fund their
Commitment Percentage of all Loans and participate in all Swing Line Loans and
Letters of Credit whenever made or issued, which are requested by the Borrowers
and which, notwithstanding the failure of the Loan Parties to comply with the
provisions of this Article IV, agreed to by the Administrative Agent or the
Canadian Agent, provided, however, the making of any such Loans or the issuance
of any Letters of Credit shall not be deemed a modification or waiver by any
Credit Party of the provisions of this Article IV on any future occasion or a
waiver of any rights or the Credit Parties as a result of any such failure to
comply.
SECTION 4.03    Effective Date.
This Agreement shall become effective on the first day on which (A) the
Administrative Agent (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (B) the Effective Date shall have occurred, and the Case of each
Loan Party shall have commenced and shall not be subject to an appeal.
ARTICLE V    
Affirmative Covenants
Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the applicable Issuing Banks) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized
in a manner reasonably satisfactory to the applicable Issuing Banks), each Loan
Party covenants and agrees with the Credit Parties (provided that the Canadian
Borrower covenants only for itself and its Subsidiaries) that:


133

--------------------------------------------------------------------------------





SECTION 5.01    Financial Statements and Other Information. The Lead Borrower
will furnish to the Administrative Agent:
(a)    Within one hundred twenty (120) days after the end of each Fiscal Year of
the Parent, the Consolidated balance sheet and related statements of operations,
and Consolidated statements of cash flows as of the end of and for such year for
(x) the Parent and its Subsidiaries, and (y) the Lead Borrower and its
Subsidiaries, setting forth in each case, in comparative form, the Consolidated
figures for the previous Fiscal Year, all audited and reported on by independent
public accountants of recognized national standing (without a qualification or
exception as to the scope of such audit, but which may contain a “going concern”
or like qualification or exception) to the effect that such Consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its Subsidiaries, or the
Lead Borrower and its Subsidiaries, as applicable, in each case on a
Consolidated basis in accordance with GAAP;
(b)    Within sixty (60) days after the end of the first three Fiscal Quarters
of each Fiscal Year of the Lead Borrower, the unaudited Consolidated balance
sheet and related statements of operations, and Consolidated statements of cash
flows for (i) the Lead Borrower and its Subsidiaries, (ii) the Lead Borrower and
its Subsidiaries (other than the Canadian Borrower and its Subsidiaries), and
(iii) the Canadian Borrower and its Subsidiaries, as of the end of and for such
Fiscal Quarter (other than in the case of statements of cash flows) and the
elapsed portion of the Fiscal Year, setting forth in each case, in comparative
form the Consolidated figures for the previous Fiscal Year, all certified by one
of the Lead Borrower’s Financial Officers as presenting in all material respects
the financial condition and results of operations of the Loan Parties and their
Subsidiaries on a Consolidated basis in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes, and, in addition,
separate financial statements for each business segment identified on, and as
required by, Schedule 5.01(b) hereto;
(c)    Beginning with the first full Fiscal Month after the Closing Date, within
thirty (30) days after the end of each Fiscal Month of the Lead Borrower and its
Subsidiaries, such reports as are prepared by the Loan Parties’ management for
their own use, including the Consolidated balance sheet and related statements
of operations and Consolidated statements of cash flows for (i) the Lead
Borrower and its Subsidiaries, (ii) the Lead Borrower and its Subsidiaries
(other than the Canadian Borrower and its Subsidiaries), and (iii) the Canadian
Borrower and its Subsidiaries, with respect to (A) the balance sheet and
statement of operations, as of the end of and for such Fiscal Month and the
elapsed portion of the Fiscal Year, and (B) the statements of cash flow, for the
elapsed portion of the Fiscal Year, setting forth in each case, in comparative
form the Consolidated figures for the previous Fiscal Year, all certified by one
of the Lead Borrower’s Financial Officers as agreeing to the Lead Borrower’s
books and records and presenting in all material respects the financial
condition and results of operations of the Loan Parties and their Subsidiaries
on a Consolidated basis, and, in addition, separate financial statements for
each business segment identified on, and as required by, Schedule 5.01(b)
hereto;


134

--------------------------------------------------------------------------------





(d)    Concurrently with any delivery of financial statements under clauses (a)
or (b) above, a certificate of a Financial Officer of the Lead Borrower in the
form of Exhibit L hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations with respect to compliance with the provisions of SECTION
6.10, (iv) detailing all Store openings and Store closings during the
immediately preceding fiscal period, and (v) stating whether any change in GAAP
or in the application thereof has occurred since the date of the Lead Borrower’s
most recent audited financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;
(e)    [reserved];
(f)    The Lead Borrower will furnish to the Administrative Agent a certificate
in the form of Exhibit M (a “Borrowing Base Certificate”) showing the Domestic
Borrowing Base, the Canadian Borrowing Base (reflected both in CD$ and the
Equivalent Amount) and Incremental Availability, each Borrowing Base Certificate
to be certified as complete and correct in all material respects on behalf of
the Lead Borrower by a Financial Officer of the Lead Borrower, as follows:
(i)    On or prior to the 10th Business Day of each fiscal month, the Lead
Borrower shall furnish a Borrowing Base Certificate as of the last day of the
immediately preceding fiscal month;
(ii)    Upon the occurrence and during the continuance of an Accelerated
Borrowing Base Delivery Event, the Lead Borrower shall furnish a Borrowing Base
Certificate (which shall roll forward the Loan Parties’ Inventory, credit card
receivables and Credit Extensions) on Thursday of each week (or, if Thursday is
not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;
(iii)    If there are Loans then outstanding, the Lead Borrower shall also
furnish a Borrowing Base Certificate within five (5) Business Days after
December 15 of each year (which shall roll forward the Loan Parties’ Inventory,
credit card receivables and Credit Extensions), as of the close of business on
the immediately preceding Saturday;
(iv)    Upon the sale or other disposition of Collateral of any Loan Party
included in the Domestic Borrowing Base, the Canadian Borrowing Base or
Incremental Availability outside of the ordinary course of business (including,
in connection with the rejection of one or more leases, store closings or a
going out of business sale) if the Net Proceeds are in excess of $5,000,000, the
Lead Borrower shall also furnish an updated Borrowing Base Certificate promptly
upon the receipt of the Net Proceeds from such sale or other disposition of
Collateral and make any mandatory prepayment contemporaneously therewith as
required by Section 2.17; and


135

--------------------------------------------------------------------------------





(v)    The Borrowers may, at their option, elect to furnish the Administrative
Agent with a Borrowing Base Certificate on a more frequent basis than is
otherwise required pursuant to this SECTION 5.01(f); provided that, if the
Borrowers elect to deliver a Borrowing Base Certificate on a more frequent basis
than is required by the other provisions of this SECTION 5.01(f), then the Lead
Borrower shall continue to furnish a Borrowing Base Certificate on such basis
from the date of such election through the remainder of the Fiscal Year in which
such election was made.
(g)    Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be, and (ii) SEC Forms 10K and 10Q for the Parent (for
so long as the Parent is subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended); provided that no such delivery
shall be required hereunder with respect to each of the foregoing to the extent
that such are publicly available via EDGAR or another publicly available
reporting system and the Lead Borrower has advised the Administrative Agent of
the filing thereof;
(h)    Promptly upon receipt thereof, copies of all material reports submitted
to any Loan Party by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit (subject to any
confidentiality restrictions);
(i)    The financial and collateral reports described on Schedule 5.01(i)
hereto, at the times set forth in such Schedule;
(j)    [Reserved];
(k)    Notice of any intended sale or other disposition of Collateral of any
Loan Party included in the Domestic Borrowing Base, the Canadian Borrowing Base
or Incremental Availability outside of the ordinary course of business
(including, in connection with the rejection of one or more leases, store
closings or a going out of business sale), if the Net Proceeds of which exceed
$5,000,000, at least five (5) Business Days prior to the date of consummation
such sale or disposition;
(l)    On or before the fifth Business Day following the end of every fiscal
month (for purposes hereof, each calendar week being deemed to end on Friday), a
13-Week Projection (together with a reconciliation of actual results to
forecasted results);
(m)    Beginning with the second full fiscal month after the Closing Date, on or
before the fifth Business Day following the end of every fiscal month (for
purposes hereof, each calendar week being deemed to end on Friday), a detailed
calculation, in a form reasonably acceptable to the Administrative Agent, of the
Cumulative Net Cash Flow Before DIP ABL Draw/Paydown for the applicable period
ending as of the second preceding Test


136

--------------------------------------------------------------------------------





Date, with a certificate of a Financial Officer of the Lead Borrower certifying
as to the compliance under Section 6.15.
(n)    Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
any Agent or any Lender may reasonably request, including information from the
Debtors’ restructuring and financial advisors (except such information that is
subject to attorney-client privilege or would result in a breach of a
confidentiality obligation or applicable law or constitutes attorney work
product).
At the request of the Lead Borrower and with the consent of the Administrative
Agent, not to be unreasonably withheld, any of the delivery requirements
relating to written financial information set forth in this SECTION 5.01 may be
satisfied by either (x) the Borrowers’ posting such information in electronic
format readable by the Administrative Agent and the Lenders to a secure address
on the world wide web (the “Informational Website”) which is accessible by the
Administrative Agent and the Lenders or (y) the Borrowers’ delivering such
financial information in electronic format to the Administrative Agent and the
Administrative Agent’s posting such information to an Informational Website. The
accommodation provided by the foregoing sentence shall not impair the right of
the Administrative Agent, or any Lender through the Administrative Agent, to
request and receive from the Borrowers physical delivery of specific financial
information provided for in this SECTION 5.01. The Lead Borrower shall give the
Administrative Agent and each Lender (or, if applicable, the Administrative
Agent shall give each Lender) written or electronic notice each time any
information is delivered by posting to the Informational Website. Except to the
extent such Informational Website is established and maintained by the
Administrative Agent, the Loan Parties shall be responsible for and shall bear
all risk associated with establishing and maintaining the security and
confidentiality of the Informational Website and the information posted thereto.
SECTION 5.02    Notices of Material Events. The Lead Borrower will furnish to
the Administrative Agent prompt written notice of the occurrence of any of the
following after any Responsible Officer of the Lead Borrower or the Canadian
Borrower obtains knowledge thereof:
(a)    A Default or Event of Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
(b)    The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of the Parent that has a reasonable likelihood of adverse
determinations and such determinations would reasonably be expected to result in
a Material Adverse Effect;
(c)    An ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse
Effect;
(d)    Any other development that results in a Material Adverse Effect;


137

--------------------------------------------------------------------------------





(e)    The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;
(f)    Any casualty or other insured damage to any portion of the Collateral
included in the Domestic Borrowing Base, the Canadian Borrowing Base or
Incremental Availability in excess of $25,000,000, or the commencement of any
action or proceeding for the taking of any interest in a portion of the
Collateral included in the Domestic Borrowing Base, the Canadian Borrowing Base
or Incremental Availability in excess of $25,000,000 or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding;
(g)    (i) To the extent feasible, in advance of filing with the Bankruptcy
Court or the Canadian Court or delivering to any statutory committee appointed
in the Cases or the U.S. trustee, as the case may be, the Final Order and all
other proposed orders and pleadings related to the Loans and the Loan Documents,
any other financing or use of cash collateral, any sale or other disposition of
Collateral outside the ordinary course, or having a value in excess of
$5,000,000, cash management, adequate protection, any Reorganization Plan and/or
any disclosure statement related thereto and (ii) two Business Days prior to
being filed (and if impracticable, then as soon as possible and in no event
later than as promptly practicable before being filed) on behalf of any of the
Debtors with the Bankruptcy Court or the Canadian Court, all other notices,
filings, motions or pleadings materially impacting the financial condition of
the Parent or any of its Subsidiaries or any request to approve any compromise
and settlement of material claims or for relief under Section 363, 365, 1113 or
1114 of the Bankruptcy Code or Section 9019 of the Federal Rules of Bankruptcy
Procedure each having a value in excess of $10,000,000; and
(h)    The occurrence of a Master Lease Liquidation Event.
Each notice delivered under this SECTION 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Lead Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Information Regarding Collateral. The Lead Borrower will furnish
to the Administrative Agent prompt written notice of any change in: (a) any Loan
Party’s name; (b) the location of any Loan Party’s chief executive office or its
principal place of business; (c) any office in which a Canadian Loan Party
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), to the extent that a filing would be
required to perfect the Lien of the Canadian Agent in the Collateral at such
location; (d) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (e) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings, publications
and registrations, have been made (or shall be made promptly) under the Uniform
Commercial Code, PPSA or other Applicable Law that are required in order for the
Administrative Agent or the Canadian Agent, as applicable, to continue at all
times following such


138

--------------------------------------------------------------------------------





change to have a valid, legal and perfected first priority security interest
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law, the Orders or pursuant to the Intercreditor Agreement) in all
the Collateral for its own benefit and the benefit of the other Secured Parties.
SECTION 5.04    Existence; Conduct of Business. Subject to Bankruptcy Law, the
terms of the applicable Orders and any required approval by the Bankruptcy Court
or the Canadian Court, each Loan Party will do all things necessary to comply
with its Charter Documents in all material respects, and to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises and Intellectual Property Rights material to the
conduct of its business, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided, however,
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution or other transaction permitted hereby.
SECTION 5.05    Payment of Obligations. Subject to Bankruptcy Law, the terms of
the applicable Orders and any required approval by the Bankruptcy Court or the
Canadian Court, each Loan Party will pay its post-petition Tax liabilities
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (d) the failure to make payment would not
reasonably be expected to result in a Material Adverse Effect. The provisions of
this paragraph shall not limit or restrict the ability of the Collateral Agent
to establish any Reserve for any unpaid Tax liabilities.
SECTION 5.06    Maintenance of Properties. Subject to Bankruptcy Law, the terms
of the applicable Orders and any required approval by the Bankruptcy Court or
the Canadian Court, each Loan Party will keep and maintain all property material
to the conduct of its business in good working order and condition (ordinary
wear and tear, casualty loss and condemnation excepted), except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect and except for Permitted Dispositions and other transactions
permitted by Article VII.
SECTION 5.07    Insurance.
(a)    Subject to SECTION 5.15, each Loan Party shall: (i) maintain insurance
with financially sound and reputable insurers (or, to the extent consistent with
business practices in effect on the Effective Date, a program of self-insurance)
on such of its property and in at least such amounts and against at least such
risks as is consistent with business practices in effect on the Effective Date
or as otherwise determined by the Responsible Officers of the Loan Parties
acting reasonably in their business judgment, including public liability
insurance against claims for personal injury or death occurring upon, in or
about or in connection with the use of any properties owned, occupied or
controlled by it (including the insurance required pursuant to the Security
Documents); (ii) maintain such other insurance as may be required by Applicable
Law; and (iii) furnish to the Administrative Agent, promptly following
reasonable written request, full information as to the insurance carried.


139

--------------------------------------------------------------------------------





(b)    Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include: (i) a lenders’
loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Agents, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Administrative Agent or the Canadian
Agent, as applicable; (ii) a provision to the effect that none of the Loan
Parties, Credit Parties (in their capacity as such) or any other Affiliate of a
Loan Party shall be a co-insurer (the foregoing not being deemed to limit the
amount of self-insured retention or deductibles under such policies, which
self-insured retention or deductibles shall be consistent with business
practices in effect on the Effective Date or as otherwise determined by the
Responsible Officers of the Loan Parties acting reasonably in their business
judgment); and (iii) such other provisions as the Collateral Agent or the
Canadian Agent may reasonably require from time to time to protect the interests
of the Credit Parties. Commercial general liability policies shall be endorsed
to name the Administrative Agent or the Canadian Agent, as applicable, as an
additional insured. Business interruption policies shall name the Administrative
Agent or the Canadian Agent, as applicable, as a loss payee and shall be
endorsed or amended to include: (i) a provision that, during the continuance of
a Cash Dominion Event, the insurer shall pay all proceeds otherwise payable to
the Loan Parties under the policies directly to the Administrative Agent or the
Canadian Agent, as applicable; (ii) a provision to the effect that none of the
Loan Parties, Credit Parties (in their capacity as such) or any other Affiliate
of a Loan Party shall be a co-insurer; and (iii) such other provisions to the
endorsement as the Collateral Agent or the Canadian Agent may reasonably require
from time to time to protect the interests of the Credit Parties. Each such
casualty or liability policy referred to in this SECTION 5.07(b) shall also
provide that it shall not be canceled, modified in any manner that would cause
this SECTION 5.07 to be violated, or not renewed (i) by reason of nonpayment of
premium, except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Administrative Agent or the Canadian Agent, as
applicable (giving the Administrative Agent or the Canadian Agent, as
applicable, the right to cure defaults in the payment of premiums), or (ii) for
any other reason, except upon not less than thirty (30) days’ prior written
notice thereof by the insurer to the Administrative Agent or the Canadian Agent,
as applicable. The Lead Borrower shall deliver to the Administrative Agent, and
the Canadian Borrower shall deliver to the Canadian Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent or the Canadian Agent,
as applicable, including an insurance binder) together with evidence reasonably
satisfactory to the Administrative Agent or the Canadian Agent, as applicable,
of payment of the premium therefor.
(c)    If any portion of any Real Estate constituting Collateral and located in
the United States of America is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area (each a “Special Flood Hazard Area”) with respect to which flood
insurance has been made available under the Flood Insurance Laws, (i) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws


140

--------------------------------------------------------------------------------





and (ii) deliver to the Collateral Agent evidence of such compliance in form and
substance reasonably satisfactory and acceptable to the Administrative Agent,
including a copy of the flood insurance policy and declaration page relating
thereto.
SECTION 5.08    Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.
(a)    Each Loan Party will keep proper books of record and account in
accordance with GAAP and in which full, true and correct entries are made of all
material dealings and transactions in relation to its business and activities.
Each Loan Party will permit any representatives designated by the Administrative
Agent or the Collateral Agent, upon reasonable prior notice, to visit and
inspect its properties, to discuss its affairs, finances and condition with its
officers and independent accountants (so long as such Loan Party is afforded an
opportunity to be present) and to examine and make extracts from its books and
records, all at such reasonable times and as often as reasonably requested
(other than such information that is subject to attorney-client privilege or
could result in a breach of a confidentiality obligation or applicable law or
otherwise constitutes attorney work product).
(b)    Each Loan Party will from time to time upon the request of the
Administrative Agent or the Collateral Agent, permit the Administrative Agent or
the Collateral Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Collateral Agent, on reasonable prior
notice and during normal business hours, to conduct appraisals and commercial
finance examinations (other than such information that is subject to
attorney-client privilege or could result in a breach of a confidentiality
obligation or applicable law or otherwise constitutes attorney work product),
including, without limitation, of (i) the Domestic Borrowers’ and the Canadian
Borrower’s practices in the computation of the Domestic Borrowing Base, the
Canadian Borrowing Base and Incremental Availability, and (ii) the assets
included in the Domestic Borrowing Base, the Canadian Borrowing Base and
Incremental Availability and related financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves. Subject to
the following, the Loan Parties shall pay the reasonable out-of-pocket fees and
expenses of the Administrative Agent, the Collateral Agent and such
professionals with respect to such evaluations and appraisals:
(i)    The Collateral Agent (acting in consultation with the Administrative
Agent) may conduct two (2) commercial finance examinations in each calendar year
for each of the Domestic Loan Parties and Canadian Loan Parties, as applicable,
each at the Loan Parties’ expense. Notwithstanding anything to the contrary
contained herein, the Collateral Agent (acting in consultation with the
Administrative Agent) may cause to be taken (A) up to one (1) additional
commercial finance examination for each of the Domestic Loan Parties and
Canadian Loan Parties, as applicable, at any time in each calendar year at the
expense of the Lenders, and (B) after the occurrence and during the continuance
of any Event of Default, such additional commercial finance examinations for
each of the Domestic Loan Parties and Canadian Loan Parties, as applicable, as
the Collateral Agent, in its reasonable discretion, determine are necessary or
appropriate (each, at the expense of the Loan Parties).


141

--------------------------------------------------------------------------------





(ii)    The Collateral Agent (acting in consultation with the Administrative
Agent) may undertake two (2) appraisals in each calendar year of (A) the
Domestic Loan Parties’ BRU Inventory, (B) the Domestic Loan Parties’ TRU
Inventory, (C) the Canadian Loan Parties’ BRU Inventory, and (D) the Canadian
Loan Parties’ TRU Inventory, each at the Loan Parties’ expense. Notwithstanding
anything to the contrary contained herein, the Collateral Agent (acting in
consultation with the Administrative Agent), may cause to be undertaken (x) up
to one additional Inventory appraisal for each category of Inventory described
in clauses (A) through (D) above, at any time in each calendar year at the
expense of the Lenders, and (y) after the occurrence and during the continuance
of any Event of Default, such additional Inventory appraisals as the Collateral
Agent, in its reasonable discretion, determine are necessary or appropriate
(each, at the expense of the Loan Parties).
(iii)    The Collateral Agent (acting in consultation with the Administrative
Agent) may undertake up to two appraisal of other Collateral in each twelve
calendar month period for each of the Domestic Loan Parties and Canadian Loan
Parties, as applicable, each at the Loan Parties’ expense. Notwithstanding
anything to the contrary contained herein, the Collateral Agent (acting in
consultation with the Administrative Agent), after the occurrence and during the
continuance of any Event of Default, may cause such additional appraisals of
other Collateral to be undertaken for each of the Domestic Loan Parties and
Canadian Loan Parties, as applicable, as the Collateral Agent, in its reasonable
discretion, determine are necessary or appropriate (each, at the expense of the
Loan Parties).
(c)    The Loan Parties shall at all times retain independent certified public
accountants of national standing and a financial advisor and shall instruct such
accountants and advisor to cooperate with, and be available to, the
Administrative Agent and the Collateral Agent or their representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters (in the
case of accountants within the scope of the retention of such accountants for
such audited statements) as may be raised by the Administrative Agent or the
Collateral Agent; provided that a representative of the Lead Borrower shall be
given the opportunity to be present all such discussions.
SECTION 5.09    Physical Inventories. The Loan Parties, at their own expense,
shall cause not less than two (2) physical inventories to be undertaken in each
twelve (12) month period (or alternatively, periodic cycle counts) in
conjunction with the preparation of their annual audited financial statements,
conducted following such methodology as is consistent with the methodology used
in the immediately preceding inventory (or cycle count) or as otherwise may be
reasonably satisfactory to the Collateral Agent. Following the completion of
such inventory, and in any event by the next date required for the delivery of a
Borrowing Base Certificate hereunder, the Borrowers shall post such results to
the Loan Parties’ stock ledgers and general ledgers, as applicable.
SECTION 5.10    Compliance with Laws. Except as otherwise excused by Bankruptcy
Law and the Orders, each Loan Party will comply with all Applicable Laws and the
orders of any Governmental Authority except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its


142

--------------------------------------------------------------------------------





Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.11    Use of Proceeds and Letters of Credit. The proceeds of Loans
made hereunder and Letters of Credit issued hereunder will be used only (i) on
the Closing Date, to refinance (or, in the case of the Other Liabilities (as
defined in the Prepetition ABL and FILO Credit Agreement), to cash collateralize
or roll over, including cash collateralizing any letters of credit issued
thereunder) in full the indebtedness outstanding as of the Petition Date under
the Prepetition ABL and FILO Credit Facility and the Other Liabilities, (ii) on
and after the Closing Date, to finance the working capital needs/general
corporate purposes of the Lead Borrower and its subsidiaries following the
commencement of the Cases and (iii) to pay the fees, costs and expenses incurred
by the Lead Borrower and its Subsidiaries in connection with the transactions
contemplated hereby and the Cases, in each case, consistent in all material
respects with the DIP Budget delivered from time to time pursuant to this
Agreement. No part of the proceeds of any Loan will be used by any Loan Party or
any of its Subsidiaries, whether directly or indirectly, for any purpose that
entails a violation of any regulation of the Board, including Regulations U and
X.
SECTION 5.12    Additional Subsidiaries.
(a)    If any Domestic Loan Party shall form or acquire a Subsidiary after the
Effective Date (other than an Excluded Subsidiary), the Lead Borrower will
notify the Administrative Agent thereof and if such Subsidiary is not a Foreign
Subsidiary, the Lead Borrower will cause such Subsidiary to become a Loan Party
hereunder (pursuant to a customary joinder hereto (which shall not require the
consent of any Lender)) and under each applicable Security Document in the
manner provided therein within thirty (30) days after such Subsidiary is formed
or acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations and the Other Liabilities as the
Administrative Agent or the Required Lenders shall request.
(b)    If the Canadian Borrower or any of its Subsidiaries shall form or acquire
a Subsidiary (other than Excluded Subsidiary) after the Effective Date, the
Canadian Borrower will notify the Administrative Agent thereof and (i) if such
Subsidiary is organized under the laws of Canada or any province thereof, the
Canadian Borrower will cause such Subsidiary to become a Canadian Loan Party
hereunder (pursuant to a customary joinder hereto (which shall not require the
consent of any Lender)) and under each applicable Canadian Security Document in
the manner provided therein within 30 Business Days after such Subsidiary is
formed or acquired and promptly take such actions to create and perfect Liens on
such Subsidiary’s assets to secure the Canadian Liabilities as the Canadian
Agent or the Required Lenders shall reasonably request and (ii) if any shares of
Capital Stock or Indebtedness of such Subsidiary are owned by or on behalf of
the Canadian Borrower or any of its Subsidiaries, the Canadian Borrower will
cause such shares and promissory notes evidencing such Indebtedness to be
pledged to secure the Canadian Liabilities within five (5) Business Days after
such Subsidiary joined as a Loan Party.
SECTION 5.13    Further Assurances.


143

--------------------------------------------------------------------------------





(a)    Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent,
the Canadian Agent or the Required Lenders may reasonably request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties (to the extent required under this Agreement). The Loan Parties
also agree to provide to each Agent and the Canadian Agent, from time to time
upon the reasonable request of the Administrative Agent, the Collateral Agent or
the Canadian Agent, as applicable, evidence reasonably satisfactory to the
Administrative Agent, Collateral Agent or Canadian Agent, as applicable, as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.
(b)    Upon the request of the Collateral Agent or the Canadian Agent, as
applicable, each Loan Party shall use commercially reasonable efforts to cause
each of its customs brokers to deliver an agreement (including, without
limitation, a Customs Broker Agreement) to the Administrative Agent or the
Canadian Agent, as applicable, covering such matters and in such form as the
Collateral Agent or the Canadian Agent, as applicable, may reasonably require
commencing 60 days after the Closing Date. In the event Inventory is in the
possession or control of a customs broker that has not delivered an agreement as
required by the preceding sentence, such Inventory shall not be considered
Eligible In-Transit Inventory or Eligible Letter of Credit Inventory hereunder.
SECTION 5.14    [Reserved]
SECTION 5.15    Post-Closing Obligations
The Lead Borrower shall deliver, or cause to be delivered, all documents and
perform, or cause to be performed, all actions described on Schedule 5.15 (each
in form and substance reasonably satisfactory to the Administrative Agent)
within the time periods set forth therein (each of which may be extended by the
Administrative Agent in its reasonable discretion).
SECTION 5.16    Ratings
The Lead Borrower shall use commercially reasonable efforts to obtain and
maintain ratings (but not a specific rating) for each of the Facilities from
each of S&P and Moody’s.
SECTION 5.17    Certain Case Milestones
(a)    Not later than 5 days after the Petition Date, the Interim Order Entry
Date and the Canadian Initial Order Entry Date shall occur.
(b)    Not later than 30 days after the date of the Canadian Initial Order, the
Comeback Motion will be heard and resolved in accordance with SECTION 4.02(d).


144

--------------------------------------------------------------------------------





(c)    Not later than 45 days after the Effective Date, the Final Order Entry
Date shall occur.
SECTION 5.18    Certain Other Bankruptcy Matters.
(a)    The Lead Borrower and the Subsidiaries shall comply (i) in all material
respects, after entry thereof, with all of the requirements and obligations set
forth in the Orders and the Cash Management Order, as each such order is amended
and in effect from time to time in accordance with this Agreement and (ii) in
all material respects, after entry thereof, with the First and Second Day
Orders, as such orders, if entered by the Bankruptcy Court, must comply with.
(b)    The Borrower shall provide at least five (5) Business Days’ (or such
shorter notice acceptable to the Administrative Agent in its sole discretion)
prior written notice to the Administrative Agent and its advisors prior to any
assumption or rejection of any Loan Party’s or any other Subsidiary’s material
contracts or material non-residential real property leases pursuant to Section
365 of the Bankruptcy Code of Section 32 of the CCAA.
SECTION 5.19    Conference Calls.
(a)    The Loan Parties and/or their advisors, as applicable (including
appropriately senior members of management with respect to clause (b) below),
shall host the following telephonic conference calls with the Administrative
Agent and its advisors:
(b)    a weekly call (at a time to be mutually agreed) with the Administrative
Agent and its advisors to discuss contemplated lease rejections and any going
out of business sales, which will include a discussion of the cost benefit
analysis with respect to any contemplated lease rejection dates and the
maximization of value of inventory and any other assets with respect to any
stores contemplated to be closed.
(c)    No less frequently than monthly, a call to discuss the Budget and
Budget-related initiatives (including SG&A and Capital Expenditures) and discuss
the contents of the budget variance report.
ARTICLE VI    
Negative Covenants
Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized in a manner
satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or Cash Collateralized in a manner
satisfactory to the Issuing Banks), each Loan Party covenants and agrees with
the Credit Parties that (provided that the Canadian Borrower covenants only for
itself and its Subsidiaries) that:


145

--------------------------------------------------------------------------------





SECTION 6.01    Indebtedness and Other Obligations. No Loan Party will create,
incur, assume or permit to exist any Indebtedness, except Permitted
Indebtedness.
SECTION 6.02    Liens. No Loan Party will create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
except Permitted Encumbrances.
SECTION 6.03    Fundamental Changes.
(a)    No Loan Party will merge or amalgamate into or consolidate with any other
Person, or permit any other Person to merge or amalgamate into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing or would arise therefrom: (i) any Subsidiary of
the Lead Borrower may liquidate, dissolve, consolidate, amalgamate or merge into
a Loan Party in a transaction in which a Loan Party is the surviving corporation
if the security interest granted pursuant to the Orders and the Loan Documents
shall not be impaired and shall remain in full force and effect; (ii) any
Subsidiary of the Lead Borrower that is not a Loan Party may liquidate,
dissolve, consolidate, amalgamate or merge into any Subsidiary of the Lead
Borrower that is not a Loan Party; (iii) any Loan Party may amalgamate or merge
with or into any other Loan Party if the security interest granted pursuant to
the Orders and the Loan Documents shall not be impaired and shall remain in full
force and effect, provided that no Domestic Loan Party shall merge or amalgamate
with a Canadian Loan Party, if after giving effect thereto, a breach of SECTION
6.10 would exist; and (iv) Permitted Acquisitions and transactions permitted
pursuant to SECTION 6.05 may be consummated in the form of a merger,
amalgamation, or consolidation, as long as, in the event of a Permitted
Acquisition, a Loan Party is the surviving Person if the security interest
granted pursuant to the Orders and the Loan Documents shall not be impaired and
shall remain in full force and effect, provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger or
amalgamation shall not be permitted unless also permitted by SECTION 6.04.
(b)    No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the date of
execution of this Agreement and businesses reasonably related thereto and those
complementary or ancillary thereto.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will make or permit to exist any Investment, except Permitted
Investments.
SECTION 6.05    Asset Sales. No Loan Party nor any Subsidiary of the Lead
Borrower will sell, transfer, lease (as lessor) or otherwise voluntarily dispose
of any asset, including any Capital Stock of another Person, (including by way
of a sale-leaseback, except to the extent otherwise permitted hereunder) except
sales of Inventory and the use of cash in the ordinary course of business,
transactions permitted by SECTIONS 6.03 and 6.04 and Permitted Dispositions.
SECTION 6.06    Restricted Payments; Certain Payments of Indebtedness.


146

--------------------------------------------------------------------------------





(a)    No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:
(i)    any Subsidiary of the Lead Borrower may declare and pay Restricted
Payments to its direct equity holders.
(ii)    the Loan Parties may make Restricted Payments to the Parent solely for
the purpose of paying operating expenses incurred in the ordinary course of
business by the Parent;
(iii)    to the extent constituting a Restricted Payment, Permitted Dispositions
and Permitted Investments; and
(iv)    the Loan Parties may make Restricted Payments to the Parent:
(A) the proceeds of which shall be used by the Parent to pay franchise Taxes and
other fees, Taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence; and
(B) the proceeds of which shall be used by the Parent to pay the Tax liability
for any consolidated, combined or similar foreign, federal, state or local
income or similar tax group that includes the Loan Parties and/or their
Subsidiaries that is attributable to the taxable income, revenue, receipts,
gross receipts, gross profits, capital or margin of the Loan Parties and/or
their applicable Subsidiaries; provided that such Tax liability shall not exceed
the amount that the Loan Parties and/or their applicable Subsidiaries would have
been required to pay in respect of the relevant foreign, federal, state or local
income or similar Taxes for such fiscal year had the Loan Parties and their
Subsidiaries paid such Taxes separately from any such parent as a standalone
consolidated, combined, or similar foreign, federal state or local income or
similar tax group.
(b)    No Loan Party nor any Subsidiary will make or agree to pay or make any
voluntary or optional prepayment or other similar distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Indebtedness incurred after the Petition Date (other than Indebtedness under
the Loan Documents), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness incurred after the Petition Date (other than
Indebtedness under the Loan Documents), except:
(i)    Payments in Capital Stock (as long as no Change in Control would result
therefrom) or payments of interest in-kind;


147

--------------------------------------------------------------------------------





(ii)    prepayments in connection with a refinancing of Permitted Indebtedness
permitted hereunder;
(iii)    prepayments on account of Permitted Indebtedness due to any of the Loan
Parties;
(iv)    prepayments as expressly provided for in the DIP Budget, the “first day”
orders or the Orders entered by the Bankruptcy Court or the Canadian Court that
are reasonably acceptable to the Administrative Agent;
(v)    prepayments in respect of Permitted Indebtedness described in clause (h)
of the definition thereof with the proceeds of the disposition of assets other
than any such assets constituting ABL Collateral (as defined in the
Intercreditor Agreement) and any assets of the Canadian Borrower and the other
Canadian Loan Parties; and
(vi)    other prepayments in an aggregate amount not to exceed $25,000,000.
SECTION 6.07    Transactions with Affiliates. No Loan Party nor any Subsidiary
of the Lead Borrower will sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:
(a)    transactions that are at prices and on terms and conditions, taken as a
whole, not less favorable to such Loan Party than could be obtained on an
arm’s-length basis from unrelated third parties;
(b)    transactions between or among the Loan Parties;
(c)    [reserved];
(d)    as set forth on Schedule 6.07 as such agreements and arrangements are
amended, modified or supplemented in a manner not materially adverse to the
Lenders;
(e)    payment of reasonable compensation to officers and employees for services
actually rendered to any Loan Party or any Subsidiary of the Lead Borrower;
(f)    payment of director’s fees, expenses and indemnities;
(g)    stock option and compensation plans of the Loan Parties and the
Subsidiaries of the Lead Borrower;
(h)    employment contracts with officers and management of the Loan Parties and
the Subsidiaries of the Lead Borrower;
(i)    the repurchase of equity interests from officers, directors and employees
to the extent specifically permitted under this Agreement;
(j)    advances and loans to officers and employees of the Loan Parties and the
Subsidiaries of the Lead Borrower to the extent specifically permitted under
this Agreement;


148

--------------------------------------------------------------------------------





(k)    Investments consisting of notes from officers, directors and employees to
purchase equity interests to the extent specifically permitted under this
Agreement;
(l)    the payment and performance under any Master Lease to which the Lead
Borrower is a party; and
(m)    the making of Restricted Payments permitted under this Agreement.
SECTION 6.08    Restrictive Agreements. No Loan Party will incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon: (a) the ability of such Loan Party to create, incur or
permit to exist any Lien upon any of its property or assets in favor of the
Administrative Agent or the Canadian Agent, as applicable; or (b) the ability of
any Subsidiary thereof to pay dividends or other distributions with respect to
any shares of its Capital Stock to such Loan Party or to make or repay loans or
advances to a Loan Party or to guarantee Indebtedness of the Loan Parties;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Applicable Law, by any Loan Document, or under any documents relating
to joint ventures of any Loan Party to the extent that such joint ventures are
not prohibited hereunder, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets or equity permitted hereunder by a Loan Party or a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the assets of
the Loan Party or Subsidiary that are to be sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in contracts or leases restricting the assignment,
(v) the foregoing will not apply to restrictions which the Borrower has
reasonably determined in good faith will not materially impair the Borrower’s
ability to make payments under this Agreement when due, (vi) the foregoing shall
not apply to any agreement relating to the Existing Debt or to the Indebtedness
under the DIP Term Loan Facility, and (vi) the foregoing shall not apply to any
restrictions in existence prior to the time any such Person became a Subsidiary
and not created in contemplation of any such acquisition.
SECTION 6.09    Amendment of Material Documents. No Loan Party will (x) amend,
modify or waive any of its rights under (a) its Charter Documents, (b) any
Master Lease, (c) the nature of the obligations under any guaranty of recourse
obligations or any environmental indemnity agreement executed and delivered in
connection with any Propco Facility or (d) any Material Indebtedness, in each
case if such amendment, modification or waiver could reasonably be expected to
have an adverse effect on the Lenders (taken as a whole) or (y) amend, modify or
waive any provision of the DIP Term Loan Facility if such amendment,
modification or waiver would violate the provisions of the Intercreditor
Agreement or would have the effect of (i) shortening the scheduled maturity date
applicable to the loans thereunder, (ii) increasing the interest rate or yield
applicable to, or fees payable in connection with (or adding new fees in
connection with), the loans thereunder (other than any such increase in an
amount not to exceed 3.50% per annum in connection with an amendment, waiver or
consent in respect thereof; provided that to the extent such increase is in an
amount in excess of 1.00% per annum, the Term Applicable Margin shall be
increased by an amount equal to such excess over 1.00% per annum), (iv) imposing
additional mandatory prepayments of, or any amortization (other than any nominal
amortization) with respect to, the loans thereunder or


149

--------------------------------------------------------------------------------





(v) providing additional collateral with respect to the loans or other
obligations thereunder except as permitted by the Intercreditor Agreement.
SECTION 6.10    Excess Availability. The Loan Parties shall maintain (x) Excess
Availability at all times of not less than $125,000,000 and (y) Domestic
Availability at all times of not less than $90,000,000.
SECTION 6.11    Fiscal Year. No Loan Party will change its Fiscal Year except as
reasonably acceptable to the Agents.
SECTION 6.12    Designated Account. After the occurrence and during the
continuance of a Cash Dominion Event, the Loan Parties shall not use utilize the
funds on deposit in the Designated Account for any purposes other than (a) the
payment of operating expenses incurred by the Lead Borrower and its Subsidiaries
in the ordinary course of business (including payments of interest when due on
account of the DIP Term Loan Facility, and any expenses incurred by the Parent
attributable to the Loan Parties, such as taxes and Inventory acquisition
costs), and (b) for such other purposes as the Loan Parties and the
Administrative Agent deem appropriate.
SECTION 6.13    Canadian Defined Benefit Pension Plan. No Loan Party shall,
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), maintain, administer, contribute or have any
liability in respect of any Canadian Defined Benefit Pension Plan or acquire an
interest in any Person if such Person sponsors, maintains, administers or
contributes to, or has any liability in respect of any Canadian Defined Benefit
Pension Plan, except that a Loan Party may acquire an interest in such Person if
(i) the Loan Party does not incur any liability in respect of the Canadian
Defined Benefit Pension Plan of such Person and (ii) such Person is not required
to become a Loan Party hereunder.
SECTION 6.14    Sanctions and Anti-Corruption Laws
The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that their Subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European member state, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 6.15    Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown
The Lead Borrower shall not permit the Cumulative Net Cash Flow Before DIP ABL
Draw/Paydown as of any Test Date to exceed (x) beginning on the first Test Date
until the Test Date with respect to the September 2018 fiscal month,
$150,000,000 and (y) thereafter, $200,000,000.


150

--------------------------------------------------------------------------------





SECTION 6.16    Additional Bankruptcy Matters
No Loan Party shall, without the prior written consent of the Administrative
Agent and the Majority Arrangers, do any of the following:
(a)    assert or prosecute any claim or cause of action against any of the
Secured Parties (in their capacities as such), unless such claim or cause of
action is in connection with the enforcement of the Loan Documents against any
of the Agents, Lenders or Issuing Banks; or
(b)    subject to the terms of the Orders and subject to Section 7.01, object
to, contest, delay, prevent or interfere with in any material manner the
exercise of rights and remedies by the Agents or the Lenders with respect to the
Collateral during the continuation of an Event of Default, including without
limitation a motion or petition by any Agent or Lender to lift an applicable
stay of proceedings to do the foregoing (provided that any Loan Party may
contest or dispute whether an Event of Default has occurred); or
(c)    except as expressly provided or permitted hereunder (including, without
limitation, to the extent pursuant to any First and Second Day Order, complying
with the terms of this Agreement or expressly included in the DIP Budget) or,
with the prior consent of the Administrative Agent, make any payment or
distribution to any non-Debtor Affiliate or insider of the Company outside of
the ordinary course of business.
SECTION 6.17    Compliance
Notwithstanding the foregoing, for purposes of determining compliance with
Article VI (and, in each case, other definitions used therein) with respect to
the amount of any Indebtedness, Lien, disposition, Investment, Restricted
Payment or other applicable transaction in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of currency exchange occurring after the time such
Indebtedness or Lien is incurred or such disposition Investment, Restricted
Payment or other applicable transaction is made (so long as such Indebtedness,
Lien, disposition, Investment, Restricted Payment or other applicable
transaction at the time incurred or made (or declared or notified, as
applicable) was permitted hereunder).
ARTICLE VII    
Events of Default
SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;


151

--------------------------------------------------------------------------------





(b)    Any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (including, for avoidance of doubt, any amount referred to in
SECTION 2.19(a) but excluding any amount referred to in SECTION 7.01(a) or any
amount payable for Cash Management Services or Other Liabilities) payable under
this Agreement or any other Loan Document and such failure continues for five
(5) Business Days;
(c)    Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement) shall prove to have been incorrect in any
material respect when made or deemed made;
(d)    Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained (i) in ARTICLE VI, SECTIONS 5.14, 5.17, 5.18 or
(ii) SECTION 5.01(f), (l) or (m) (in each of the foregoing cases, after a three
Business Day grace period), or (iii) in any of SECTION 2.18, 2.19(a), SECTION
5.02(a), SECTION 5.07, SECTION 5.08(b), or SECTION 5.11 (provided that, if (A)
any such Default described in this clause (iii) is of a type that can be cured
within five Business Days and (B) such Default could not materially adversely
impact the Lenders’ Liens on the Collateral, such default shall not constitute
an Event of Default for five Business Days after the occurrence of such Default
so long as the Loan Parties are diligently pursuing the cure of such Default);
(e)    Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty (30)
days after notice thereof from the Administrative Agent to the Lead Borrower;
(f)    Any Loan Party or other obligor shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness or Specified Indebtedness when and as the same shall become due and
payable (after giving effect to the expiration of any grace or cure period set
forth therein) or any event or condition occurs that results in any Material
Indebtedness or Specified Indebtedness becoming due prior to its scheduled
maturity or (other than in respect of the Taj DIP Facility) that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or Specified Indebtedness or
any trustee or agent on its or their behalf to cause any such Material
Indebtedness or Specified Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, which default, event or condition is not being contested in good
faith; provided that this paragraph (f) shall not apply to (A) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), (B) Indebtedness
which is convertible into Equity Interests and converts to Equity Interests in
accordance with its terms or (C) any breach or default that is (x) remedied by
the Loan


152

--------------------------------------------------------------------------------





Party or the applicable Subsidiary or (y) waived (including in the form of
amendment) by the required holders of the applicable Indebtedness, in each case
prior to the acceleration of all the Loans pursuant to this SECTION 7.01;
(g)    a Change in Control shall occur;
(h)    [reserved];
(i)    [reserved];
(j)    Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or Store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the Loan Parties’ Stores;
(k)    One or more final judgments for the payment of money (which, in the case
of the Debtors only, arose following the Petition Date) in an aggregate amount
in excess of $25,000,000 (or such lesser amount as would reasonably be expected
to result in a Material Adverse Effect), in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents), shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied or bonded or any action
shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment;
(l)    An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability;
(m)    Any challenge by or on behalf of any Loan Party to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto;
(n)    Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;


153

--------------------------------------------------------------------------------





(o)    Any Lien purported to be created under any Security Document or any Order
in Collateral and the proceeds thereof shall cease to be, or shall be asserted
by any Loan Party not to be, a valid and perfected Lien on any such Collateral,
with the priority required by the applicable Security Document or Order except
as a result of the sale, release or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or the failure of
the Agents or the Canadian Agent, through their acts or omissions and through no
fault of the Loan Parties, to maintain the perfection of their Liens in
accordance with Applicable Law;
(p)    The indictment of any Loan Party, under any Applicable Law where the
crime alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of 90
days or more, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material;
(q)    the imposition of any stay or other order, the effect of which restrains
the conduct by the Loan Parties, taken as a whole, of their business in the
ordinary course in a manner that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect;
(r)    
(i)    the entry of an order dismissing any of the Cases or converting any of
the Cases to a case under chapter 7 of the Bankruptcy Code or a proceeding under
BIA, or any filing by the Lead Borrower of a motion or other pleading seeking
entry of such an order;
(ii)    a trustee, responsible officer or an examiner having expanded powers
(beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy
Code) under Bankruptcy Code section 1104 (other than a fee examiner) the BIA or
any provincial statute relating to the appointment of a receiver, or any similar
person (but excluding for the avoidance of doubt, the Monitor) is appointed or
elected in the any of the Cases, any Loan Party applies for, consents to, or
fails to contest in, any such appointment, or the Bankruptcy Court or the
Canadian Court shall have entered an order providing for such appointment, in
each case without the written consent of the Required Lenders;
(iii)    the entry of an order or the filing by any Loan Party of an
application, motion or other pleading seeking entry of an order staying,
reversing, vacating or otherwise modifying the Interim Order, the Canadian
Initial Order or the Final Order, in each case in a manner adverse in any
material respect (to be determined without duplication of any other
“materiality” qualifier herein) to the Administrative Agent or the Lenders
without the consent of the Administrative Agent and the Majority Arrangers;
(iv)    (x) the entry of an order in any of the Cases denying or terminating use
of cash collateral by the Loan Parties or (y) the termination of any Loan
Party’s right to use any cash collateral under the Interim Order, the Canadian
Initial Order or the Final Order, and in either case the Debtors have not
otherwise obtained authorization to use cash


154

--------------------------------------------------------------------------------





collateral with the prior written consent of the Administrative Agent and the
Required Lenders;
(v)    the entry of an order in any of the Cases granting relief from any stay
of proceeding (including, without limitation, the automatic stay) so as to allow
a third party to proceed against any material assets of the Loan Parties having
a value in excess of $5,000,000;
(vi)    the entry of a final non-appealable order in the Cases charging any of
the Collateral under Section 506(c) of the Bankruptcy Code against the Lenders
or the commencement of any other actions by the Loan Parties (or any direct or
indirect parent thereof), that challenges the rights and remedies of the
Administrative Agent or the Lenders under the Facility in any of the Cases or
that is inconsistent with the Loan Documents;
(vii)    the entry of an order in any of the Cases seeking authority to use cash
collateral (other than with the prior written consent of the Administrative
Agent) or to obtain financing under Section 364 of the Bankruptcy Code or
Section 11.2 of the CCAA (other than the Facility, the DIP Term Loan Facility,
the Secured Wayne Loans facility, or the Secured Intercompany Advances or any
facility which would repay in full in cash the Facilities upon effectiveness
thereof);
(viii)    without the written consent of the Administrative Agent and the
Required Lenders, the entry of an order in any of the Cases granting adequate
protection to any other Person (which, for the avoidance of doubt, shall not
apply to any payments made pursuant to any Order or any First and Second Day
Orders reasonably acceptable to the Administrative Agent);
(ix)    the filing or support of any pleading by any Loan Party (or any direct
or indirect parent thereof) or any Subsidiary thereof seeking, or otherwise
consenting to, any of the matters set forth in clauses (i) through (viii) above;
(s)    termination or expiration of any exclusivity period for any Loan Party to
file or solicit acceptances for a Plan of Reorganization;
(t)    the amount of the Canadian Priority Charges shall at any time exceed the
aggregate maximum set forth in the respective definitions for each in SECTION
1.01 hereof;
(u)    the making of any Prepetition Payments other than (i) as permitted by the
Interim Order, the Canadian Initial Order or the Final Order, (ii) as permitted
by (x) any First and Second Day Orders reasonably satisfactory to the
Administrative Agent and (y) if such payments are in excess of $5,000,000, the
Required Lenders, (iii) consistent with the DIP Budget or (iv) as permitted by
any other order of the Bankruptcy Court or the Canadian Court in amounts
reasonably satisfactory to the Administrative Agent;
(v)    the entry of the Final Order shall not have occurred within 45 days after
the Effective Date;


155

--------------------------------------------------------------------------------





(w)    an order of the Bankruptcy Court or the Canadian Court granting, other
than in respect of the Facilities, the DIP Term Loan Facility, the Canadian
Priority Charges, the Secured Wayne Loans facility, the Secured Intercompany
Advances and the Carve-Out or as otherwise permitted under the Loan Documents,
any claim entitled to superpriority administrative expense claim status in the
Cases pursuant to Section 364(c)(1) of the Bankruptcy Code or any charge
pursuant to the CCAA, which is pari passu with or senior to the claims of the
Administrative Agent and the Lenders or the Canadian DIP Charge, or the filing
by the Lead Borrower or any of its Subsidiaries or the Parent of a motion or
application seeking entry of such an order;
(x)    other than with respect to the Carve-Out, the Canadian Priority Charges,
the DIP Term Loan Facility, the Secured Wayne Loans facility, Secured
Intercompany Advances and the Liens permitted to have such priority under the
Loan Documents and the Orders, any Loan Party shall create or incur, or the
Bankruptcy Court or the Canadian Court enters an order granting, any Lien which
is pari passu with or senior to any Liens under the Loan Documents;
(y)    material noncompliance by any Loan Party or any of its Subsidiaries with
the terms of the Interim Order, the Canadian Initial Order or the Final Order;
(z)    the Loan Parties or any of their Subsidiaries (or any direct or indirect
parent of any Loan Party), or any person claiming by or through any of the
foregoing, shall obtain court authorization to commence, or shall commence, join
in, assist or otherwise participate as an adverse party in any suit or other
proceeding against the Administrative Agent or any of the Lenders regarding this
Agreement or the other Loan Documents, unless such suit or other proceeding is
in connection with the enforcement of the Loan Documents against the
Administrative Agent or Lenders;
(aa)    a Plan of Reorganization shall be confirmed in any of the Cases, or any
order shall be entered which dismisses any of the Cases, in each case, which
does not provide for termination of the Commitments under the Facility and
indefeasible payment in full in cash of the Obligations under the Loan
Documents, or any of the Loan Parties or any of their subsidiaries (other than
contingent obligations not due and owing), shall file, propose, support, or fail
to contest in good faith the filing or confirmation of such a plan or the entry
of such an order;
(bb)    any Loan Party (or any direct or indirect parent thereof) shall file any
motion seeking authority to consummate the sale of assets of any Loan Party
(other than any such sale that is permitted under the Loan Documents) pursuant
to Section 363 of the Bankruptcy Code or under the CCAA having a value in excess
of $5,000,000, without the prior written consent of the Administrative Agent; or
(cc)    any Loan Party shall make, permit to be made or seek any change,
amendment or modification, to the Canadian Initial Order or any other order of
the Canadian Court with respect to the Canadian Case in a manner that is adverse
to the interest of the Lenders without the consent of the Required Lenders,


156

--------------------------------------------------------------------------------





then, and in every such event, and at any time thereafter during the continuance
of such event and subject to the terms of the Orders ,the Administrative Agent,
at the request of the Required Lenders, shall, by notice to the Lead Borrower,
take any or all of the following actions, at the same or different times, and
solely to the extent required in the Canadian Case, with the leave of the
Canadian Court: (i) terminate the Commitments, and thereupon the Commitments
shall irrevocably terminate immediately; (ii) declare the Obligations owing by
such Borrowers then outstanding to be due and payable in whole, and thereupon
the principal of the Loans and all other Obligations so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties; (iii) require the applicable
Loan Parties to Cash Collateralize its respective Letter of Credit Outstandings
to be held and applied in accordance with SECTION 7.03; and/or (iv) exercise all
other rights and remedies provided for in the Security Documents and the Orders
and under applicable law; provided that with respect to any enforcement of
remedies with respect to the Collateral, the Administrative Agent shall provide
the Lead Borrower and the Canadian Borrower at least 5 Business Days’ notice
prior to the taking of such action; provided that during such period, any party
in interest shall be entitled to seek an emergency hearing with the Bankruptcy
Court and/or the Canadian Court, for the sole purpose of contesting whether an
Event of Default has occurred and/or is continuing.
Without limiting the foregoing subject to the terms of the Orders, in every such
event, and at any time thereafter during the continuance of such event, the
Canadian Agent, at the request of the Required Lenders, shall, by notice to the
Canadian Borrower, take either or both of the following actions, at the same or
different times, and solely to the extent required in the Canadian Case, with
the leave of the Canadian Court: (i) terminate the Canadian Commitments, and
thereupon the Canadian Commitments shall terminate immediately, and (ii) declare
the Canadian Liabilities then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Canadian Liabilities so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Canadian Loan
Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and (iii) require the Canadian Borrower to Cash
Collateralize the Letter of Credit Outstandings of the Canadian Borrower;
provided that with respect to the enforcement of any remedies with respect to
the Collateral, the Canadian Agent shall provide the Lead Borrower and the
Canadian Borrower at least 5 Business Days’ notice prior to the taking of such
action; provided that during such period, any party in interest shall be
entitled to seek an emergency hearing with the Bankruptcy Court and/or the
Canadian Court for the sole purpose of contesting whether an Event of Default
has occurred and/or is continuing.
SECTION 7.02    Remedies on Default or Master Lease Liquidation Event.
(a)    In case any one or more of the Events of Default shall have occurred and
be continuing, and whether or not the maturity of the Obligations shall have
been accelerated pursuant hereto but subject in all respects to the Orders, the
Administrative Agent and the Collateral Agent shall at the direction of the
Required Lenders proceed to protect and enforce their rights and remedies under
this Agreement or any of the other Loan Documents or the


157

--------------------------------------------------------------------------------





Orders by suit in equity, action at law or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents or the Orders or any instrument pursuant
to which the Obligations and Other Liabilities are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Secured
Parties, and solely to the extent required in the Canadian Case, with the leave
of the Canadian Court. No remedy herein is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law and the Administrative Agent
and the Collateral Agent may, subject to leave of the Canadian Court solely to
the extent required in the Canadian Case, proceed to protect and enforce their
rights and remedies under this Agreement or any of the other Canadian Security
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Canadian Liabilities are evidenced, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Canadian Agent or the Canadian Lenders to
whom any Canadian Liabilities are owing.
(b)    In case any one or more of Master Lease Liquidation Events shall have
occurred and be continuing, and whether or not the maturity of the Obligations
shall have been accelerated pursuant hereto, the Administrative Agent and the
Collateral Agent may (and, at the direction of the Required Lenders, shall)
proceed to Liquidate the Collateral at any location which is the subject of such
Master Lease Liquidation Event and solely to the extent required in the Canadian
Case, with the leave of the Canadian Court. Whether or not a Cash Dominion Event
then exists, the proceeds of any such Liquidation shall be applied to the
Obligations, the Other Liabilities or Canadian Liabilities, as applicable, in
accordance with the provisions of SECTION 7.03 hereof, but the occurrence of any
such Master Lease Liquidation Event, in and of itself, shall not constitute a
Default or Event of Default hereunder or result in the acceleration of the
Obligations or the termination of the Commitments.
SECTION 7.03    Application of Proceeds
(a)    After the occurrence and during the continuance of (i) any Cash Dominion
Event or (ii) any Event of Default and acceleration of the Obligations, except
as provided in SECTION 7.03(b), all proceeds realized from any Domestic Loan
Party or on account of any Collateral owned by a Domestic Loan Party or any
payments in respect of any Obligations or Other Liabilities and all proceeds of
the Collateral of the Domestic Loan Parties, shall be applied in the following
order:
(i)    FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;


158

--------------------------------------------------------------------------------





(ii)    SECOND, ratably to pay any Credit Party Expenses and indemnities, and to
pay any fees then due to the Domestic Lenders (other than fees to the Term
Lenders), until paid in full;
(iii)    THIRD, ratably to pay interest accrued in respect of the Obligations
(other than the Canadian Liabilities and the Term Loans) until paid in full;
(iv)    FOURTH, to pay principal due in respect of the Swingline Loans to the
Domestic Borrowers until paid in full;
(v)    FIFTH, ratably to pay principal due in respect of the Revolving Credit
Loans to the Domestic Borrowers (other than Term Loans) until paid in full;
(vi)    SIXTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Domestic Lenders to
Cash Collateralize the then extant Stated Amount of Domestic Letters of Credit
until paid in full;
(vii)    SEVENTH, to pay outstanding Obligations with respect to Designated Cash
Management Services furnished to any Domestic Loan Party in an amount not in
excess of the Designated Cash Management Services Obligations Amount;
(viii)    EIGHTH, ratably to pay any fees then due to the Domestic Term Lenders
on account of their Domestic Term Loans, until paid in full:
(ix)    NINTH, ratably, to Domestic Term Lenders to pay interest accrued on
account of their Domestic Term Loans, until paid in full;
(x)    TENTH, ratably, to Domestic Term Lenders to pay principal on account of
their Domestic Term Loans, until paid in full;
(xi)    ELEVENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay Credit Party Expenses, indemnities and other
similar amounts then due in connection with Credit Extensions to the Canadian
Borrower;
(xii)    TWELFTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay interest, indemnities, and fees (other than
fees to the Canadian Term Lenders) due and payable on the Credit Extensions to
the Canadian Borrower;
(xiii)    THIRTEENTH, subject to the provisions of SECTION 7.03(c), to the
Canadian Agent to be held by the Canadian Agent, for the ratable benefit of the
Canadian Lenders as cash collateral to pay outstanding Swingline Loans of the
Canadian Borrower;
(xiv)    FOURTEENTH, subject to the provisions of SECTION 7.03(c), to the
Canadian Agent to be held by the Canadian Agent, for the ratable benefit of the
Canadian


159

--------------------------------------------------------------------------------





Lenders as cash collateral to pay principal outstanding under other outstanding
Revolving Credit Loans to the Canadian Borrower;
(xv)    FIFTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent, to be held by the Canadian Agent, for the ratable benefit of the Issuing
Banks and the Canadian Lenders, to Cash Collateralize the then extant Stated
Amount of Canadian Letters of Credit until paid in full;
(xvi)    SIXTEENTH, subject to the provisions of SECTION 7.03(c), ratably to pay
any fees then due to Canadian Term Lenders on account of their Canadian Term
Loans, until paid in full;
(xvii)    SEVENTEENTH, subject, to the provisions of SECTION 7.03(c), ratably,
to Canadian Term Lenders to pay interest accrued on account of their Canadian
Term Loans, until paid in full;
(xviii)    EIGHTEENTH, subject, to the provisions of SECTION 7.03(c), ratably,
to Canadian Term Lenders to pay principal on account of their Canadian Term
Loans, until paid in full;
(xix)    NINETEENTH, to pay outstanding Obligations with respect to Cash
Management Services furnished to any Loan Party to the extent not paid pursuant
to clause SEVENTH above;
(xx)    TWENTIETH, ratably to pay any other outstanding Obligations and Other
Liabilities (including Bank Products) of the Domestic Borrowers;
(xxi)    TWENTY-FIRST, to pay all other outstanding Canadian Liabilities; and
(xxii)    TWENTY-SECOND, to the Lead Borrower or such other Person entitled
thereto under Applicable Law.
(b)    After the occurrence and during the continuance of (i) any Cash Dominion
Event, or (ii) any Event of Default and acceleration of the Canadian
Liabilities, all payments in respect of any Canadian Liabilities or Other
Liabilities of the Canadian Loan Parties and all proceeds of the Collateral of
the Canadian Borrower and the other Canadian Loan Parties, shall be applied in
the following order:
(i)    FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Canadian Agent until
paid in full;
(ii)    SECOND, ratably to pay any Credit Party Expenses, indemnities and fees
(other than fees to the Canadian Term Lenders) then due to the Canadian Lenders
until paid in full;
(iii)    THIRD, ratably to pay interest accrued in respect of the Canadian
Liabilities (other than Canadian Term Loans) until paid in full;


160

--------------------------------------------------------------------------------





(iv)    FOURTH, to pay principal due in respect of the Swingline Loans to the
Canadian Borrower until paid in full;
(v)    FIFTH, ratably to pay principal due in respect of the Revolving Credit
Loans to the Canadian Borrower (other than Canadian Term Loans) until paid in
full;
(vi)    SIXTH, to the Canadian Agent, to be held by the Canadian Agent, for the
ratable benefit of the Issuing Banks and the Canadian Lenders, to Cash
Collateralize the then extant Stated Amount of Canadian Letters of Credit until
paid in full;
(vii)    SEVENTH, ratably to pay any fees then due to Canadian Term Lenders on
account of their Canadian Term Loans, until paid in full;
(viii)    EIGHTH, ratably, to Canadian Term Lenders to pay interest accrued on
account of their Canadian Term Loans, until paid in full;
(ix)    NINTH, ratably, to Canadian Term Lenders to pay principal on account of
their Canadian Term Loans, until paid in full;
(x)    TENTH, to pay outstanding Canadian Liabilities with respect to Cash
Management Services furnished to the Canadian Borrower and its Subsidiaries;
(xi)    ELEVENTH, ratably to pay any other Canadian Liabilities and Other
Liabilities (including Bank Products) of the Canadian Borrower; and
(xii)    TWELFTH, to the Canadian Borrower or such other Person entitled thereto
under Applicable Law.
(c)    Any amounts received by the Canadian Agent pursuant to clauses TENTH
through and including SEVENTEENTH of SECTION 7.03(a) shall be held as cash
collateral for the applicable Canadian Liabilities until the earlier of (i) the
Substantial Liquidation of the Collateral granted by the Canadian Borrower and
its Subsidiaries to secure the Canadian Liabilities, or (ii) such date that the
Agents shall otherwise determine.
(d)    Excluded Swap Obligations with respect to any Facility Guarantor shall
not be paid with amounts received from such Facility Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Obligations otherwise set forth above in this
Section.
ARTICLE VIII    
The Agents
SECTION 8.01    Appointment and Administration by Administrative Agent. Each
Lender and each Issuing Bank hereby irrevocably designates JPMorgan as
Administrative Agent under this Agreement and the other Loan Documents and the
Orders. The general administration of the Loan Documents shall be by the
Administrative Agent. The Lenders and each Issuing Bank


161

--------------------------------------------------------------------------------





each hereby (a) irrevocably authorizes the Administrative Agent (i) to enter
into the Loan Documents to which it is a party, and (ii) at its discretion, to
take or refrain from taking such actions as agent on its behalf and to exercise
or refrain from exercising such powers under the Loan Documents as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto, and (b) agrees and consents to all of the
provisions of the Security Documents. All Collateral shall be held or
administered by the Administrative Agent (or its duly-appointed agent) for its
own benefit and for the ratable benefit of the other Secured Parties. Any
proceeds received by the Administrative Agent from the foreclosure, sale, lease
or other disposition of any of the Collateral and any other proceeds received
pursuant to the terms of the Security Documents or the other Loan Documents
shall be paid over to the Administrative Agent for application as provided in
this Agreement and the other Loan Documents. The Administrative Agent shall have
no duties or responsibilities except as set forth in this Agreement and the
other Loan Documents, nor shall it have any fiduciary relationship with any
other Credit Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.
SECTION 8.02    Appointment of Collateral Agent. Each Lender and each Issuing
Bank hereby irrevocably designates JPMorgan (or any Affiliates thereof
succeeding to such position) as Collateral Agent under this Agreement and the
other Loan Documents. The Lenders and each Issuing Bank each hereby irrevocably
authorizes the Collateral Agent (a) to enter into the Loan Documents to which
they are parties, and (b) at their discretion, to take or refrain from taking
such actions as agent on its behalf and to exercise or refrain from exercising
such powers under the Loan Documents as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto.
The Collateral Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall they have any
fiduciary relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Collateral Agent.
SECTION 8.03    Appointment of Canadian Agent.
(a)    Each Lender, the Issuing Banks and each Secured Party that is owed any
Canadian Liabilities hereby irrevocably designates JPMorgan Chase Bank, N.A.,
Toronto Branch as the Canadian Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents with respect to the
Canadian Borrower shall be by the Canadian Agent. The Lenders, the Issuing Banks
and each Secured Party that is owed any Canadian Liabilities each hereby (i)
irrevocably authorizes the Canadian Agent (x) to enter into the Loan Documents
to which it is a party and (y) at its discretion, to take or refrain from taking
such actions as agent on its behalf and to exercise or refrain from exercising
such powers under the Loan Documents as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto,
and (ii) agrees and consents to all of the provisions of the Canadian Security
Documents. All Collateral from the Canadian Loan Parties shall be held or
administered by the Canadian Agent (or its duly-appointed agent) for its own
benefit and for the ratable benefit of the other Secured Parties holding
Canadian Liabilities. Any proceeds received by the Canadian Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral from the
Canadian


162

--------------------------------------------------------------------------------





Loan Parties and any other proceeds received pursuant to the terms of the
Canadian Security Documents or the other Loan Documents shall be paid over to
the Canadian Agent for application as provided in this Agreement and the other
Loan Documents. The Canadian Agent shall have no duties or responsibilities
except as set forth in this Agreement and the remaining Loan Documents, nor
shall it have any fiduciary relationship with any other Secured Party, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Canadian Agent.
(b)    For the purposes of the grant of security under the laws of the Province
of Quebec which may now or in the future be required to be provided by any
Canadian Loan Party, the Canadian Agent is hereby irrevocably authorized and
appointed by each Lender, the Issuing Banks and each Secured Party that is owed
any Canadian Liabilities to act as hypothecary representative (within the
meaning of Article 2692 of the Civil Code of Quebec) for all present and future
Lenders, Issuing Banks and Secured Parties that is owed any Canadian Liabilities
(in such capacity, the “Hypothecary Representative”) in order to hold any
hypothec granted under the laws of the Province of Quebec and to exercise such
rights and duties as are conferred upon the Hypothecary Representative under the
relevant deed of hypothec and Applicable Laws (with the power to delegate any
such rights or duties). The execution prior to the date hereof by the Canadian
Agent in its capacity as the Hypothecary Representative of any deed of hypothec
or other security documents made pursuant to the laws of the Province of Quebec,
is hereby ratified and confirmed. Any Person who becomes a Lender, an Issuing
Bank or a Secured Party that is owed any Canadian Liabilities or successor
Canadian Agent shall be deemed to have consented to and ratified the foregoing
appointment of the Canadian Agent as the Hypothecary Representative on behalf of
all Lenders, Issuing Banks and each Secured Party that is owed any Canadian
Liabilities, including such Person and any Affiliate of such Person designated
above as a Lender, Issuing Bank or a Secured Party that is owed any Canadian
Liabilities. For greater certainty, the Canadian Agent, acting as the
Hypothecary Representative, shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Canadian Agent in this Agreement, which shall apply mutatis mutandis. In the
event of the resignation of the Canadian Agent (which shall include its
resignation as the Hypothecary Representative) and appointment of a successor
Canadian Agent, such successor Canadian Agent shall also act as the Hypothecary
Representative, as contemplated above.
SECTION 8.04    Sharing of Excess Payments. If at any time or times any Secured
Party shall receive (a) by payment, foreclosure, setoff, banker’s lien,
counterclaim, or otherwise, or any payments with respect to the Obligations of
the Domestic Borrowers or the Canadian Liabilities owing to such Secured Party
arising under, or relating to, this Agreement or the other Loan Documents, or
(b) payments from the Administrative Agent or the Canadian Agent, as applicable,
in excess of such Secured Party’s ratable portion of all such distributions by
the Administrative Agent or the Canadian Agent, such Secured Party shall
promptly (i) turn the same over to the Administrative Agent or the Canadian
Agent, as applicable, in kind, and with such endorsements as may be required to
negotiate the same to the Administrative Agent or the Canadian Agent, or in same
day funds, as applicable, for the account of all of the Secured Parties and for
application to the Obligations of the Domestic Borrowers or the Canadian
Liabilities, as applicable,


163

--------------------------------------------------------------------------------





in accordance with the applicable provisions of this Agreement, or (ii)
purchase, without recourse or warranty, an undivided interest and participation
in the Obligations of the Domestic Borrowers or the Canadian Liabilities, as
applicable, owed to the other Secured Parties so that such excess payment
received shall be applied ratably as among the Secured Parties in accordance
with the provisions of SECTION 2.17 or SECTION 7.03, as applicable, and with
their Domestic Commitment Percentages or Canadian Commitment Percentages, or
Term Percentage, as applicable; provided, however, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. In no event shall the provisions of this SECTION
8.04 be construed to apply to any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Domestic Lender or Canadian Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in drawings
under Letters of Credit to any assignee or participant, other than to the
Borrowers or any Affiliate(s) thereof (as to which the provisions of this
SECTION 8.04 shall apply). Notwithstanding the foregoing, any amounts of the
Canadian Borrower so offset shall be applied solely to, and shall be limited to,
the Canadian Liabilities and any adjustments with respect thereto shall be made
solely amongst Lenders having a Canadian Commitment.
SECTION 8.05    Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by each Agent or the Canadian
Agent, as applicable, for and on behalf or for the benefit of all Credit Parties
upon the direction of the Applicable Lenders, and any such action shall be
binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of SECTION 9.02.
SECTION 8.06    Liability of Agents.
(a)    Each of the Agents and the Canadian Agent, when acting on behalf of the
Credit Parties, may execute any of its respective duties under this Agreement or
any of the other Loan Documents by or through any of its officers, agents and
employees, and no Agent or the Canadian Agent or any of its respective
directors, officers, agents or employees shall be liable to any other Secured
Party for any action taken or omitted to be taken in good faith, or be
responsible to any other Secured Party for the consequences of any oversight or
error of judgment, or for any loss, except to the extent of any liability
imposed by law by reason of such Agent’s or Canadian Agent’s own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). No Agent or the Canadian
Agent or any of its respective directors, officers, agents and employees shall
in any event be liable to any other Secured Party for any action taken or
omitted to be taken by it pursuant to instructions received by it from the
Applicable Lenders, or in reliance upon the advice of counsel selected by it.
Without limiting the foregoing, no Agent or the Canadian Agent or any of its
respective directors, officers, employees, or agents shall be: (i) responsible
to any other Secured Party for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any other Loan Document or any
related agreement,


164

--------------------------------------------------------------------------------





document or order; (ii) required to ascertain or to make any inquiry concerning
the performance or observance by any Loan Party of any of the terms, conditions,
covenants, or agreements of this Agreement or any of the Loan Documents; (iii)
responsible to any other Secured Party for the state or condition of any
properties of the Loan Parties or any other obligor hereunder constituting
Collateral for the Obligations, the Other Liabilities or Canadian Liabilities or
any information contained in the books or records of the Loan Parties; (iv)
responsible to any other Secured Party for the validity, enforceability,
collectability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) responsible to any other Secured Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations, the Other Liabilities or the Canadian Liabilities or for the
value or sufficiency of any of the Collateral.
(b)    Each of the Agents and the Canadian Agent may execute any of its duties
under this Agreement or any other Loan Document by or through its agents or
attorneys-in-fact, and shall be entitled to the advice of counsel concerning all
matters pertaining to its rights and duties hereunder or under the other Loan
Documents. No Agent or the Canadian Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
(c)    No Agent or the Canadian Agent or any of its respective directors,
officers, employees, or agents shall have any responsibility to any Loan Party
on account of the failure or delay in performance or breach by any other Secured
Party (other than by each such Agent or Canadian Agent in its capacity as a
Lender) of any of its respective obligations under this Agreement or any of the
other Loan Documents or in connection herewith or therewith.
(d)    Each of the Agents and the Canadian Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, consent, certificate,
affidavit, or other document or writing believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper person
or persons, and upon the advice and statements of legal counsel (including,
without, limitation, counsel to the Loan Parties), independent accountants and
other experts selected by any Loan Party or any Secured Party. Each of the
Agents and the Canadian Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless it shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the other
Secured Parties against any and all liability and expense which may be incurred
by it by reason of the taking or failing to take any such action.
SECTION 8.07    Notice of Default. No Agent or the Canadian Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent or Canadian Agent has actual knowledge of the same or
has received notice from a Secured Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that any Agent or the Canadian
Agent obtains such actual knowledge or receives such a notice, such Agent or
Canadian Agent shall give prompt


165

--------------------------------------------------------------------------------





notice thereof to each of the other Secured Parties. Upon the occurrence of an
Event of Default, the Administrative Agent, the Collateral Agent or the Canadian
Agent, as applicable, shall (subject to the provisions of SECTION 9.02) take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders. Unless and until the Administrative
Agent, the Collateral Agent or the Canadian Agent, as applicable, shall have
received such direction, the Administrative Agent, the Collateral Agent or the
Canadian Agent, as applicable, may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to any such Default or
Event of Default as it shall deem advisable in the best interest of the Secured
Parties. In no event shall the Administrative Agent, the Collateral Agent or the
Canadian Agent, as applicable, be required to comply with any such directions to
the extent that the Administrative Agent, the Collateral Agent or the Canadian
Agent, as applicable, believes that its compliance with such directions would be
unlawful.
SECTION 8.08    Credit Decisions. Each Secured Party (other than the Agents and
the Canadian Agent) acknowledges that it has, independently and without reliance
upon any Agent or the Canadian Agent or any other Secured Party, and based on
the financial statements prepared by the Loan Parties and such other documents
and information as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property, and financial and
other condition of the Loan Parties and has made its own decision to enter into
this Agreement and the other Loan Documents. Each Credit Party (other than the
Agents and the Canadian Agent) also acknowledges that it will, independently and
without reliance upon any Agent, the Canadian Agent or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.
SECTION 8.09    Reimbursement and Indemnification. Each Secured Party (other
than the Agents and the Canadian Agent) agrees to (a) reimburse each Agent and
the Canadian Agent for such Lender’s Pro Rata Percentage of (i) any expenses and
fees incurred by any Agent or the Canadian Agent for the benefit of the Secured
Parties under this Agreement and any of the other Loan Documents, including,
without limitation, counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Secured Parties, and any other expense
incurred in connection with the operations or enforcement thereof not reimbursed
by the Loan Parties, and (ii) any expenses of any Agent or the Canadian Agent
incurred for the benefit of the Secured Parties that the Loan Parties have
agreed to reimburse pursuant to this Agreement or any other Loan Document and
have failed to so reimburse, and (b) indemnify and hold harmless each Agent and
the Canadian Agent and any of its respective directors, officers, employees, or
agents, on demand, in the amount of such Lender’s Pro Rata Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any Secured Party in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by it or any of
them under this Agreement or any of the other Loan Documents to the extent not
reimbursed by the Loan Parties, including, without limitation, costs of any suit
initiated by each Agent or the Canadian Agent against any Secured Party (except
such as shall have been determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction by final and non-appealable
judgment to have


166

--------------------------------------------------------------------------------





resulted from the gross negligence or willful misconduct of such Agent or
Canadian Agent); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Secured Party in its capacity as such. The provisions
of this SECTION 8.09 shall survive the repayment of the Obligations, the Other
Liabilities, the Canadian Liabilities and the termination of the Commitments.
SECTION 8.10    Rights of Agents. It is understood and agreed that the Agents
and the Canadian Agent shall have the same rights and powers hereunder
(including the right to give such instructions) as the other Lenders and may
exercise such rights and powers, as well as their rights and powers under other
agreements and instruments to which they are or may be party, and engage in
other transactions with the Loan Parties, as though they were not the Agents or
the Canadian Agent. Each Agent, the Canadian Agent and its respective Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
commercial or investment banking, trust, advisory or other business with the
Loan Parties and their Affiliates as if it were not an Agent or Canadian Agent
thereunder.
SECTION 8.11    Notice of Transfer. The Administrative Agent or the Canadian
Agent, as applicable, may deem and treat a Lender party to this Agreement as the
owner of such Lender’s portion of the Obligations or Canadian Liabilities, as
applicable, or the Other Liabilities for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in SECTION 9.04.
SECTION 8.12    Successor Agents. The Administrative Agent or the Canadian Agent
may resign at any time by giving thirty (30) Business Days’ written notice
thereof to the other Secured Parties and the Lead Borrower and the Canadian
Borrower, as applicable. The Collateral Agent may resign at any time by giving
30 Business Days prior written notice thereof to the other Agents and the Lead
Borrower and the Canadian Borrower, as applicable. Upon any such resignation of
the Administrative Agent or the Canadian Agent, the Required Lenders shall have
the right to appoint a successor Administrative Agent or Canadian Agent, as
applicable, which, so long as there is no Event of Default, shall be reasonably
satisfactory to the Lead Borrower (whose consent in any event shall not be
unreasonably withheld or delayed). If no successor Administrative Agent or
Canadian Agent shall have been so appointed by the Required Lenders and/or none
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s or Canadian Agent’s giving of notice of resignation, the
retiring Administrative Agent or Canadian Agent may, on behalf of the other
Secured Parties, appoint a successor Administrative Agent or Canadian Agent
which, (i) with respect to the Administrative Agent shall be a Person a
commercial bank (or affiliate thereof) organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $1,000,000,000, or (ii) with respect to the Canadian Agent,
a commercial bank or institutional lender (or branch or Affiliate thereof)
resident in Canada (for purposes of the Income Tax Act (Canada) or otherwise not
subject to withholding taxes on any interest paid by a resident of Canada) and
having a combined capital and surplus of at least $1,000,000,000 or (iii) in
either case, capable of complying with all of the duties of such Administrative
Agent or Canadian Agent, as applicable, hereunder (in the opinion of the
retiring Administrative Agent or Canadian Agent and as certified to the other
Secured Parties in writing by such successor Administrative Agent or Canadian
Agent) which, so long as there is no Event of Default, shall be reasonably
satisfactory to the Lead Borrower (whose consent shall not


167

--------------------------------------------------------------------------------





in any event be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Administrative Agent or Canadian Agent by a successor
Administrative Agent or Canadian Agent, as applicable, such successor
Administrative Agent or Canadian Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Canadian Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s, Collateral Agent’s or Canadian Agent’s
resignation hereunder as such Administrative Agent, Collateral Agent or Canadian
Agent, as applicable, the provisions of this ARTICLE VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Administrative Agent, Collateral Agent or Canadian Agent under this Agreement.
Upon the resignation of the Collateral Agent, a successor shall be appointed in
accordance with the procedures set forth above in this SECTION 8.12.
SECTION 8.13    Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of any Agent or the Canadian
Agent) authorized to act for, any other Lender.
SECTION 8.14    Reports and Financial Statements. By signing this Agreement,
each Lender:
(a)    agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;
(b)    is deemed to have requested that the Administrative Agent or the Canadian
Agent, as applicable, furnish such Lender, promptly after they become available,
copies of all financial statements required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent or the Collateral Agent, as
applicable (collectively, the “Reports”) (and the Administrative Agent and the
Canadian Agent, as applicable, agree to furnish such Reports promptly to the
Lenders, which may be furnished in accordance with the final paragraph of
SECTION 5.01);
(c)    expressly agrees and acknowledges that no Agent or the Canadian Agent (i)
makes any representation or warranty as to the accuracy of the Reports or (ii)
shall be liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents, the Canadian Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of SECTION 9.15 hereof, and not to use any Report in any other manner; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent, the Canadian Agent
and any


168

--------------------------------------------------------------------------------





such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans of the Borrowers;
and (ii) to pay and protect, and indemnify, defend, and hold each Agent, the
Canadian Agent, and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including attorney costs) incurred by the Agents, the Canadian Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender in violation of the terms hereof.
SECTION 8.15    Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents, the Canadian Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other Applicable Law of the United States of America
or Canada can be perfected only by possession, control or notation. Should any
Lender (other than the Administrative Agent or the Canadian Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent or the Canadian Agent, as applicable, thereof, and, promptly upon the
Administrative Agent’s or Canadian Agent’s, as applicable, request therefor,
shall deliver such Collateral to the Administrative Agent or Canadian Agent, as
applicable, or otherwise deal with such Collateral in accordance with the
Administrative Agent’s or Canadian Agent’s (as applicable) instructions.
SECTION 8.16    [Reserved].
SECTION 8.17    Risk Participation.
(a)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all Canadian Liabilities have not been repaid in full (other than the Other
Liabilities and those relating to Term Loans of the Canadian Borrower and its
Subsidiaries), then the Domestic Lenders (other than Domestic Term Lenders)
shall purchase from the Canadian Lenders (other than Canadian Term Lenders) (on
the date of Substantial Liquidation or the Determination Date, as applicable)
such portion of the Canadian Liabilities (other than Other Liabilities and Term
Loans relating to the Canadian Borrower and its Subsidiaries) so that each such
Lender shall, after giving effect to any such purchases, hold its Liquidation
Percentage of all outstanding Canadian Liabilities (other than those relating to
Canadian Term Loans) and all other Obligations (other than those relating to
Term Loans).
(b)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (other than those relating to the
Canadian Liabilities, Term Loans, or the Other Liabilities of the Domestic
Borrowers) have not been repaid in full, then the Canadian Lenders (other than
Canadian Term Lenders) shall purchase from the Domestic Lenders (other than
Domestic Term Lenders) (on the date of Substantial Liquidation or the
Determination Date, as applicable) such portion of such Obligations (other than
those relating to Term Loans) so that each such Lender shall, after giving
effect to any such purchases, hold its Liquidation Percentage of all outstanding
Obligations (other than


169

--------------------------------------------------------------------------------





those relating to Term Loans) of the Domestic Borrowers and the Canadian
Liabilities, (other than those relating to Term Loans).
(c)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all Canadian Term Loans have not been repaid in full, then the Domestic Term
Lenders shall purchase from the Canadian Term Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion
of the Canadian Term Loans so that each such Term Lender shall, after giving
effect to any such purchases, hold its Liquidation Percentage of all outstanding
Canadian Term Loans and all other Obligations relating to Term Loans.
(d)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all Domestic Term Loans have not been repaid in full, then the Canadian Term
Lenders shall purchase from the Domestic Term Lenders (on the date of
Substantial Liquidation or the Determination Date, as applicable) such portion
of such Domestic Term Loans so that each such Term Lender shall, after giving
effect to any such purchases, hold its Liquidation Percentage of all outstanding
Obligations relating to Term Loans and the Canadian Term Loans.
(e)    All purchases of Obligations under this SECTION 8.17 shall be at par, for
cash, with no premium, discount or reduction.
(f)    No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this SECTION 8.17, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.
(g)    Each Lender shall execute such instruments, documents and agreements and
do such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this SECTION 8.17 and the purchase of
Obligations or the Canadian Liabilities, as applicable, as provided herein.
(h)    The obligations of each Lender under this SECTION 8.17 are irrevocable
and unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.
(i)    No fees required to be paid on any assignment pursuant to SECTION 9.04 of
this Agreement shall be payable in connection with any assignment under this
SECTION 8.17.
SECTION 8.18    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize the Administrative Agent, the
Canadian Agent and the Collateral Agent, as applicable, to take actions to
evidence the


170

--------------------------------------------------------------------------------





release of any Lien upon any Collateral: (i) upon the termination of the
Domestic Commitments and the Canadian Commitments, as applicable, and payment
and satisfaction in full by the Domestic Borrowers of all Obligations the
Canadian Borrower of all Canadian Liabilities, as applicable and, if the
obligations have been accelerated and Liquidation has commenced, the Other
Liabilities then due and payable (in any event other than contingent indemnity
obligations with respect to then unasserted claims), all Letters of Credit shall
have expired or terminated (or been collateralized in a manner reasonably
satisfactory to the Issuing Banks) and all Letter of Credit Outstandings have
been reduced to zero (or collateralized in a manner reasonably satisfactory to
the Issuing Banks); (ii) constituting property being sold, transferred or
disposed of in a Permitted Disposition or other transaction permitted hereunder
upon receipt by the Administrative Agent or the Canadian Agent, as applicable,
of the Net Proceeds thereof to the extent required by this Agreement (or, if no
such Net Proceeds are required to be remitted to the Administrative Agent or the
Canadian Agent, as applicable, upon consummation of such transaction); (iii) to
the extent such Collateral is owned by a Loan Party, upon the release of such
Loan Party from its obligations under the Loan Documents to the extent such
release occurs as a result of a Permitted Disposition or other transaction
permitted under SECTION 6.03, resulting in such Person ceasing to be a Loan
Party; or (iv) upon request of the Lead Borrower, constituting Real Estate being
transferred from a Domestic Loan Party to another Domestic Loan Party but only
to the extent that after such transfer, no Event of Default exists. Except as
provided above, the Administrative Agent or the Canadian Agent, as applicable,
will not release any of the Agent’s or Canadian Agent’s Liens without the prior
written authorization of the Applicable Lenders. Upon request by the
Administrative Agent, the Canadian Agent or any Loan Party at any time, the
Lenders will confirm in writing the Administrative Agent’s or the Canadian
Agent’s authority to release any Liens upon particular types or items of
Collateral pursuant to this SECTION 8.18.
(b)    The Lenders hereby authorize the Administrative Agent and the Canadian
Agent, as applicable, to take such actions, including making filings and
entering into agreements and any amendments or supplements to any Security
Document or Intercreditor Agreement, as may be necessary or desirable to reflect
the intent of this Agreement and the refinancing of any Indebtedness permitted
hereunder. Upon request by the Administrative Agent, the Canadian Agent or any
Loan Party at any time, the Lenders will confirm in writing the Administrative
Agent’s or the Canadian Agent’s authority to enter into such agreements,
amendments or supplements.
(c)    Upon at least two (2) Business Days’ prior written request by the Lead
Borrower or the Canadian Borrower, as applicable, the Administrative Agent or
the Canadian Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens upon any Collateral described in SECTION 8.18(a); provided, however, that
(i) neither the Administrative Agent nor the Canadian Agent shall be required to
execute any such document on terms which, in its reasonable opinion, would,
under Applicable Law, expose the Administrative Agent or the Canadian Agent to
liability or create any obligation or entail any adverse consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations, the Other
Liabilities, the Canadian


171

--------------------------------------------------------------------------------





Liabilities, or any Liens (other than those expressly being released) upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including (without limitation) the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.
SECTION 8.19    Co-Documentation Agent, Arrangers and Bookrunners.
Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Documentation Agents, the Arrangers and the Bookrunners shall
have no powers, rights, duties, responsibilities or liabilities with respect to
this Agreement and the other Loan Documents.
ARTICLE IX    
Miscellaneous
SECTION 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronically, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or other electronic transmissions, as
follows:
(a)    if to any Loan Party, to it at One Geoffrey Way, Wayne, New Jersey,
Attention: Chief Financial Officer (Telecopy No. (973) 617-4006), with a copy to
the attention of General Counsel (Telecopy No. (973) 617-4043), with a copy to
Kirkland & Ellis LLP, Attention: Michelle Kilkenney, P.C. (Telecopy No.
312.862.2200), (E-Mail michelle.kilkenney@kirklad.com;
(b)    if to the Administrative Agent, the Collateral Agent or the Swingline
Lender to JPMorgan Chase Bank, N.A., JPM Loan & Agency Services, 500 Stanton
Christiana Road, NCC5, 1st Floor, Newark, DE 19713-2107, Attention Chris Johnson
(Telecopy No. (302) 634-2617, (E-Mail christopher.x.johnson@chase.com), with a
copy to JPMorgan Chase Bank, N.A., IB Credit Risk, 383 Madison Ave, 24th Floor,
New York, NY 10179, Attention Anna Kostenko (Telecopy No. 212-270-5100), (E-Mail
anna.kostenko@jpmorgan.com);
(c)    if to the Canadian Agent, or the Swingline Lender of Swingline Loans to
the Canadian Borrower, to the attention of the Administrative Agent; and
(d)    if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.
Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in


172

--------------------------------------------------------------------------------





accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.
(b)    Except as otherwise specifically provided herein, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) or the Canadian
Agent and the Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided, however, that no such waiver,
amendment, modification or other agreement shall:
(i)    Increase the Domestic Commitment or Canadian Commitment of any Lender
without the prior written consent of such Lender;
(ii)    Without:
(A)    the prior written consent of each Lender directly adversely affected
thereby, reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than the waiver of the Default Rate), or reduce any fees payable
under the Loan Documents;
(B)    the prior written consent of each Lender directly adversely affected
thereby, postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date;


173

--------------------------------------------------------------------------------





(C)    the prior written Unanimous Consent of all Lenders, except for Permitted
Dispositions or for Collateral releases as provided in SECTION 8.18, release all
or substantially all of the Collateral from the Liens of the Security Documents;
(D)    the prior written consent of each Term Lender, change the definition of
the term “Supermajority Consent of Term Lenders”;
(E)    the prior written Supermajority Consent of Term Lenders and Supermajority
Consent of Revolving Lenders, change the definition of the terms “Domestic
Availability”, “Domestic Borrowing Base”, or “Domestic Incremental
Availability”, or any component definition thereof if, as a result thereof, the
amounts available to be borrowed by the Domestic Borrowers would be increased;
provided that the foregoing shall not limit the discretion of the Agents to
change, establish or eliminate any Reserves or to add Inventory or Accounts
acquired in a Permitted Acquisition to the Borrowing Base as provided herein; or
(F)    the prior written Supermajority Consent of Term Lenders and Supermajority
Consent of Revolving Lenders, change the definition of the terms “Combined
Borrowing Base”, “Canadian Availability”, “Canadian Incremental Availability” or
“Canadian Borrowing Base” or any component definition thereof if, in each case,
as a result thereof, the amounts available to be borrowed by the Canadian
Borrower would be increased; provided that the foregoing shall not limit the
discretion of the Agents to change, establish or eliminate any Reserves;
(G)    the prior written Unanimous Consent of all Lenders, except in connection
with Permitted Dispositions or other transactions permitted hereunder resulting
in such Loan Party ceasing to constitute a Loan Party, release any Loan Party
from its obligations under any Loan Document, or limit its liability in respect
of such Loan Document;
(H)    [Reserved];
(I)    the prior written Unanimous Consent of all Lenders, change SECTION 2.17,
SECTION 7.03; SECTION 8.04 or SECTION 8.17;
(J)    the prior written consent of the Required Lenders and the Collateral
Agent, change SECTION 2.18;
(K)    the prior written Unanimous Consent of all Lenders, except as provided by
operation of Applicable Law and otherwise expressly permitted hereunder, amend
or modify the Superpriority Claim status of the Lenders under the Orders or
under any Loan Document, subordinate the Obligations or Other Liabilities
hereunder or the Liens granted hereunder or


174

--------------------------------------------------------------------------------





under the other Loan Documents, to any other Indebtedness or Lien, as the case
may be;
(L)    the prior written Unanimous Consent of all Lenders, change any of the
provisions of this SECTION 9.02(b) or the definitions of “Pro Rata Percentage”,
“Canadian Commitment Percentage”, “Domestic Commitment Percentage”, “Commitment
Percentage”, “Required Lenders” or “Supermajority Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder in each case to reduce such
percentage; or
(M)    the prior written Unanimous Consent of all Lenders under the Revolving
Facility, increase the amount of the Excess Swingline Loans.
(iii)    Without the prior written Supermajority Consent of Term Lenders and
Supermajority Consent of Revolving Lenders, in connection with other
transactions permitted herein or for Collateral releases as expressly provided
herein, release any material portion of the Collateral from the Liens of the
Security Documents.
(iv)    Without the prior written consent of the Agents, the Canadian Agent or
the Issuing Banks, as the case may be, affect the rights or duties of the
Agents, the Canadian Agent or the Issuing Banks, it being understood that any
increase in an amount up to $50,000,000 or decrease of the Canadian Swingline
Ceiling can be effected by an agreement of the Canadian Borrower and the
Canadian Agent and any increase in an amount up to $50,000,000 or decrease of
the Domestic Swingline Ceiling can be effected by an agreement of the Lead
Borrower and the Administrative Agent, in each case without the consent of any
other Lender.
(c)    Notwithstanding anything to the contrary contained in this SECTION 9.02,
in the event that the Lead Borrower or the Canadian Borrower shall request that
this Agreement or any other Loan Document be modified, amended or waived in a
manner which would require the consent of the Lenders pursuant to SECTION
9.02(b) and such amendment is approved by the Required Lenders or at least 50.1%
of the directly adversely affected Lenders, but not by the requisite percentage
of all of the Lenders, the Lead Borrower and the Administrative Agent shall be
permitted to amend this Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by the Lead
Borrower or the Canadian Borrower (such Lender or Lenders, collectively the
“Minority Lenders”) subject to their providing for (i) the termination of the
Commitment (including the Domestic Commitment and the Canadian Commitment) of
each of the Minority Lenders, (ii) the addition to this Agreement of one or more
other financial institutions which would qualify as an Eligible Assignee,
subject to the reasonable approval of the Administrative Agent to the extent
required by Section 9.04, or an increase in the Domestic Commitment or Canadian
Commitment of one or more of the Required Lenders, so that the Domestic Total
Commitments and the Canadian Total Commitments after giving effect to such
amendment shall be in the same amount as the aggregate Commitments


175

--------------------------------------------------------------------------------





immediately before giving effect to such amendment, (iii) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (iv) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.
(d)    No notice to or demand on any Loan Party shall entitle any Loan Party to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower or other applicable Loan
Party.
(e)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order to correct or cure (i) ambiguities, errors,
omissions, defects, (ii) to effect administrative changes of a technical or
immaterial nature or (iii) incorrect cross references or similar inaccuracies in
this Agreement or the applicable Loan Document, in each case and the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof. Guarantees, collateral documents, security
documents, intercreditor agreements, and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent or Collateral Agent, as applicable, and may be amended,
modified, terminated or waived, and consent to any departure therefrom may be
given, without the consent of any Lender if such amendment, modification, waiver
or consent is given in order to (x) comply with local law or advice of counsel
or (y) cause such guarantee, collateral document, security document or related
document to be consistent with or to give effect to or to carry out the purpose
of this Agreement and the other Loan Documents.
(f)    Notwithstanding anything in this Agreement or any Security Document to
the contrary, the Administrative Agent may, in its reasonable discretion, grant
extensions of time for the satisfaction of any of the requirements under
Sections _________ or any Security Documents in respect of any particular
Collateral or any particular Subsidiary if it determines that the satisfaction
thereof with respect to such Collateral or such Subsidiary cannot be
accomplished without undue expense or unreasonable effort or due to factors
beyond the control of Holdings, the Borrower and the Restricted Subsidiaries by
the time or times at which it would otherwise be required to be satisfied under
this Agreement or any Security Document.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.


176

--------------------------------------------------------------------------------





(a)    The Loan Parties shall jointly and severally (to the extent provided
herein) pay on the Effective Date all invoiced Credit Party Expenses incurred as
of the Effective Date, subject to any reimbursement limitations agreed to in
writing prior to the Effective Date. Thereafter, the Loan Parties shall jointly
and severally (to the extent provided herein) pay all Credit Party Expenses
promptly, and in event within fifteen (15) Business Days after receipt of an
invoice therefor setting forth such expenses in reasonable detail.
(b)    The Loan Parties shall, jointly and severally, indemnify the Secured
Parties and each of their Subsidiaries and Affiliates, and each of the
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, in the case
of legal advisors, the reasonable fees, charges and disbursements of one counsel
for JPMorgan, one counsel for the Canadian Agent and one counsel for all other
similarly situated Indemnitees (other than the Agents and the Canadian Agent)
(and in each case one additional counsel for each foreign or local state or
provincial jurisdiction) and in the case of a perceived conflict of interest,
one additional domestic, Canadian, local and foreign counsel for each group of
similarly situated Indemnitees, incurred, suffered, sustained or required to be
paid by, or asserted against, any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Credit
Extension or the use of the proceeds therefrom (including any refusal by an
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Loan Party or any Subsidiary, or any Environmental Liability
related in any way to any Loan Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to or
arising from any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and whether
such claim, litigation, investigation or proceeding is brought by any Loan Party
or any other Person or (v) any documentary taxes, assessments or similar charges
made by any Governmental Authority by reason of the execution and delivery of
this Agreement or any other Loan Document; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined in a
final judgment by a court of competent jurisdiction or another independent
tribunal having jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any Affiliate of such
Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates), (y) are relating to disputes
among Indemnitees or (z) are determined in a final judgment by a court of
competent jurisdiction to have resulted from a material breach by such
Indemnitee (or its related parties), other than (i) any such claims arising out
of any act or omission of the Loan Parties or any of their Affiliates or claims


177

--------------------------------------------------------------------------------





against an Indemnitee in its capacity as an Issuing Bank or other similar role
or (ii) any such claims arising out of any act or omission on the part of Parent
or any of its Affiliates. In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Loan Parties
shall promptly pay the reasonable fees and expenses of such counsel.
(c)    No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit
Extension or the use of the proceeds thereof; provided that nothing contained in
this clause (c) shall limit the Loan Parties’ indemnification obligations to the
extent such special, indirect, consequential and punitive damages are included
in any third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder.
(d)    The provisions of SECTION 9.03(b) and SECTION 9.03(c) shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations or the Other Liabilities, the invalidity or
unenforceability of any term or provision of any Loan Document, or any
investigation made by or on behalf of any Credit Party. All amounts due under
this SECTION 9.03 shall be payable within fifteen (15) Business Days of written
demand therefor, which written demand shall set forth such amounts in reasonable
detail.
(e)    Notwithstanding anything to the contrary in SECTION 9.03(a) or SECTION
9.03(b), the Canadian Borrower’s obligation to pay and indemnify shall be
limited to matters, fees, expenses charges and disbursement, or losses, claims,
damages and liabilities which the Administrative Agent or the Canadian Agent
determines in their reasonable judgment to be properly attributable or allocable
to the Canadian Borrower.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and the Lenders (and any such attempted assignment or
transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, Indemnitees,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


178

--------------------------------------------------------------------------------





(b)    Any Lender may, with the consent of the Administrative Agent, each
Issuing Bank (other than in connection with an assignment of any Term Loan) and,
so long as no Event of Default has occurred and is continuing, the Lead Borrower
(each of whose consents shall not be unreasonably withheld or delayed and, with
respect to the Lead Borrower, shall be deemed given if the Lead Borrower has not
responded to a request for such consent within ten (10) Business Days), assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Domestic Commitment or
Canadian Commitment and the Loans at the time owing to it); provided, however,
that no such consent (other than consent of each Issuing Bank) shall be required
in connection with any assignment to another Lender or any assignment of Term
Loans; provided further that each assignment shall be subject to the following
conditions: (i) except in the case of an assignment to a Lender or an Affiliate
of a Lender, the amount of the Commitment or Loans of the assigning Lender
subject to a partial assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 with respect to the Domestic
Commitments or Canadian Commitments or $1,000,000 with respect to the Term
Loans, as applicable; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligation; without limitation, for clarity, any partial assignments of a
Lender’s Term Loans shall include the same proportion of its Canadian Term Loans
and its Domestic Term Loans; provided that Commitments may be assigned
separately from Term Loans; (iii) any Person may be a Canadian Lender (other
than a Canadian Term Lender) only if it or any of its Affiliates also has
Domestic Commitments in an amount at least equal to its Canadian Commitment; and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with (unless waived
by the Administrative Agent) a processing and recordation fee of $3,500.00.
Subject to acceptance and recording thereof pursuant to SECTION 9.04(d), from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, shall have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of SECTION 9.03;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this SECTION 9.04(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with SECTION 9.04(e).
The Loan Parties hereby acknowledge and agree that any effective assignment
shall give rise to a direct obligation of the Loan Parties to the assignee and
that the assignee shall be considered to be a “Credit Party” for all purposes
under this Agreement and the other Loan Documents.


179

--------------------------------------------------------------------------------





In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Lead Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, any Issuing Bank or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(c)    The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain, at one of its offices in the United States, a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the Domestic
Commitment and the Canadian Commitment of, and principal amount of the Loans and
Letter of Credit Disbursements owing to, each Lender pursuant to the terms
hereof from time to time. The entries in the Register shall be conclusive,
absent manifest error, and the Loan Parties and Credit Parties may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Lead
Borrower, the Canadian Borrower, the Issuing Banks and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in SECTION 9.04(b) and any written consent to such assignment
required by SECTION 9.04(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this SECTION 9.04(d).
(e)    Any Lender may, without the consent of the Loan Parties or any other
Person, sell participations to one or more banks or other entities (other than
any Person in direct competition with a Loan Party’s business) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Domestic Commitment, Canadian Commitment and
the Loans owing to it), subject to the following:


180

--------------------------------------------------------------------------------





(i)    such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
(iii)    the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;
(iv)    any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(ii)(A) or SECTION 9.02(b)(ii)(B) that affects such
Participant;
(v)    subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan
Parties agree that each Participant shall be entitled to the benefits (and
subject to the requirements) of SECTION 2.14 and SECTION 2.23 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
SECTION 9.04(b);
(vi)    to the extent permitted by law, each Participant also shall be entitled
to the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;
(vii)    each Lender, acting solely for this purpose as a non-fiduciary agent of
the Loan Parties, shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register (each a “Participant
Register”) meeting the requirements of 26 CFR §5f. 103 1(c) for the recordation
of the names and addresses of its Participants and their rights with respect to
principal amounts and other Obligations from time to time. The entries in each
Participant Register shall be conclusive and the Loan Parties and the Credit
Parties may treat each Person whose name is recorded in a Participant Register
as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under SECTION 2.14,
SECTION 2.23, and SECTION 9.08). No Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations;
(viii)    a Participant shall not be entitled to receive any greater payment
under SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the


181

--------------------------------------------------------------------------------





participation to such Participant is made with the Lead Borrower’s prior written
consent; and
(ix)    a Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of SECTION 2.23 unless the Lead Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with SECTION 2.23(e) as
though it were a Lender and such Participant is eligible for exemption from, or
reduction in, the withholding Tax referred to therein, following compliance with
SECTION 2.23(e).
(f)    Any Credit Party may, without obtaining the consent of any Loan Party, at
any time charge, pledge, assign or otherwise grant a security interest in, all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to a
central bank or any of the twelve Federal Reserve Banks organized under Section
4 of the Federal Reserve Act, 12 U.S.C. Section 341 or other central bank, and
this SECTION 9.04 shall not apply to any such pledge or assignment of a security
interest; provided, however, that no such pledge or assignment of a security
interest shall release a Credit Party from any of its obligations hereunder or
substitute any such pledgee or assignee for such Credit Party as a party hereto.
(g)    The Loan Parties authorize each Credit Party to disclose to any
Participant or assignee and any prospective Participant or assignee, subject to
the provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.
SECTION 9.05    Survival. All covenants, agreements, indemnities,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until (a) the Commitments have expired
or been terminated, (b) the principal of, and interest on, each Loan and all
fees and other Obligations (other than contingent indemnity obligations with
respect to then unasserted claims and, if no acceleration has occurred and no
Liquidation has commenced, the Other Liabilities) shall have been paid in full,
(c) all Letters of Credit shall have expired or terminated (or been Cash
Collateralized in a manner satisfactory to the Issuing Bank) and (d) all Letter
of Credit Outstandings have been reduced to zero (or Cash Collateralized in a
manner satisfactory to the Issuing Bank). The provisions of SECTION 2.14,
SECTION 2.23, SECTION 9.03 and ARTICLE VIII shall survive and remain in full
force and effect regardless of the repayment of the Obligations, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof. In


182

--------------------------------------------------------------------------------





connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent or the Canadian Agent, on behalf of itself and the other Credit Parties,
may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against loss on account of such
release and termination, including, without limitation, with respect to credits
previously applied to the Obligations or Other Liabilities that may subsequently
be reversed or revoked, and any Obligations that may thereafter arise, including
without limitation under SECTION 9.03 and/or with respect to the Other
Liabilities.
SECTION 9.06    Counterparts; Integration; Effectiveness; Orders Control. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents (and any fee letters or fee agreements referred to in
SECTION 2.19(a) and any other agreements entered into in connection with the
transactions contemplated herein on or around the date hereof) constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all contemporaneous or previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
SECTION 4.01, this Agreement shall become effective on the Effective Date in
accordance with SECTION 4.03. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. To
the extent that any provision herein is inconsistent with any term of any Order
the applicable Order shall control.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. Subject to the Orders and the last two
paragraphs of SECTION 7.01, if an Event of Default shall have occurred and be
continuing, each Secured Party, each Participant and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding the
Designated Account, and payroll, trust , trust-gift card, and tax withholding
accounts) at any time held and other obligations at any time owing by such
Secured Party, Participant or Affiliate to or for the credit or the account of
the Loan Parties against any and all of the Obligations of the Loan Parties now
or hereafter existing under this Agreement or other Loan Document to the extent
such are then due and owing, although such Obligations may be otherwise fully
secured; provided that such Secured Party shall provide the Lead Borrower with
written notice promptly after its exercise of such right of setoff. The rights
of each Secured Party under this SECTION 9.08 are in addition to other rights
and remedies (including other rights of setoff) that such Credit Party may have.
No Credit Party will, or will permit its Participant to, exercise its rights
under this SECTION 9.08 without the consent of the Administrative Agent or the
Required Lenders. Notwithstanding the foregoing, any amounts of the Canadian
Borrower so offset shall be applied solely to the Canadian Liabilities. ANY AND
ALL RIGHTS TO REQUIRE ANY AGENT OR THE CANADIAN AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH


183

--------------------------------------------------------------------------------





SECURES ANY OF THE OBLIGATIONS, THE OTHER LIABILITIES OR THE CANADIAN
LIABILITIES, AS APPLICABLE, PRIOR TO THE EXERCISE BY ANY SECURED PARTY,
PARTICIPANT OR A LETT TATE OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
SECTION 9.09    Governing Law; Jurisdiction: Consent to Service of Process.
(a)    THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE AND THE CCAA.
(b)    Each Loan Party agrees that any suit for the enforcement of this
Agreement or any other Loan Document shall be brought before the Bankruptcy
Court or the Canadian Court (provided that any suit for the enforcement of this
Agreement or any other Loan Documents against a Canadian Loan Party shall be
brought before the Canadian Court, including by way of a joint hearing with the
Bankruptcy Court pursuant to the any cross-border insolvency protocol approved
in the Cases) and, if the Bankruptcy Court or Canadian Court does not have (or
abstains from) jurisdiction, in the courts of the State of New York sitting in
the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. Each party to this Agreement hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Loan Party or its properties in the courts
of any jurisdiction.
(c)    Each Loan Party agrees that any action commenced by any Loan Party
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely before the
Bankruptcy Court or the Canadian Court and, if the Bankruptcy Court or the
Canadian Court, as applicable does not have (or abstains from) jurisdiction, in
a court of the State of New York sitting in the Borough of Manhattan or any
federal court sitting therein as the Administrative Agent may elect in its sole
discretion and consents to the exclusive jurisdiction of such courts with
respect to any such action.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR


184

--------------------------------------------------------------------------------





INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY); AND WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Press Releases and Related Matters. Each Borrower consents to
the publication by the Administrative Agent or the Canadian Agent of customary
trade advertising material in tombstone format relating to the financing
transactions contemplated by this Agreement using any Borrower’s name, and with
the consent of the Lead Borrower, logo or trademark. The Administrative Agent or
the Canadian Agent, as applicable, shall provide a draft reasonably in advance
of any advertising material to the Lead Borrower for review and comment prior to
the publication thereof. The Administrative Agent and the Canadian Agent reserve
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
SECTION 9.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Revolving Credit
Loan, together with all fees, charges and other amounts that are treated as
interest on such Revolving Credit Loan under Applicable Law (collectively, the
“Charges”), shall be found by a court of competent jurisdiction in a final order
to exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by the Lender holding such Revolving
Credit Loan in accordance with Applicable Law, the rate of interest payable in
respect of such Revolving Credit Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Revolving Credit Loan but were not payable as a result of the operation
of this SECTION 9.13 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Revolving Credit Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate, in the case
of the Domestic Lenders, and at the Bank of Canada Overnight Rate, in the case
of Canadian Lenders, to the date of repayment, shall have been received by such
Lender.
SECTION 9.14    Additional Waivers.
(a)    The Obligations, the Other Liabilities and the Canadian Liabilities are
the joint and several obligation of each Loan Party, provided that the Canadian
Borrower and


185

--------------------------------------------------------------------------------





the other Canadian Loan Parties shall be liable only for the Canadian
Liabilities. To the fullest extent permitted by Applicable Law, the obligations
of each Loan Party hereunder shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Administrative Agent, the Canadian
Agent, the Collateral Agent or any other Credit Party.    
(b)    The obligations of each Loan Party to pay the Obligations, the Other
Liabilities or the Canadian Liabilities, as applicable, in full hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Obligations, the Other
Liabilities or the Canadian Liabilities, as applicable, after the termination of
all Commitments to any Loan Party under any Loan Document), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations, the Other Liabilities or the Canadian Liabilities, as applicable,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, the Other Liabilities or Canadian
Liabilities, as applicable, or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations or the Other
Liabilities, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Loan Party or that would otherwise operate as
a discharge of any Loan Party as a matter of law or equity (other than the
payment in full in cash of the Obligations and Other Liabilities after
termination of all Commitments to any Loan Party under any Loan Document).
(c)    To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations, the Other Liabilities or Canadian
Liabilities or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the payment in full in cash
of all the Obligations, the Other Liabilities and the Canadian Liabilities after
the termination of all Commitments to any Loan Party under any Loan Document.
The Agents and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, the Other Liabilities and the
Canadian Liabilities, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations, the Other Liabilities
and the Canadian Liabilities have been paid in full in cash and performed in
full after the


186

--------------------------------------------------------------------------------





termination of Commitments to any Loan Party under any Loan Document. Pursuant
to Applicable Law, each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.
(d)    Except as otherwise specifically provided herein, each Domestic Borrower
is obligated to repay the Obligations and the Other Liabilities as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, Other Liabilities or the Canadian Liabilities, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations (other than contingent indemnity
obligations for then unasserted claims), the Other Liabilities and the Canadian
Liabilities (other than contingent indemnity obligations for then unasserted
claims) and the termination of all Commitments to any Loan Party under any Loan
Document. If any amount shall erroneously be paid to any Loan Party on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of any Loan Party, such amount shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent or the Canadian Agent, as applicable, to be credited
against the payment of the Obligations, the Other Liabilities and the Canadian
Liabilities, as applicable, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Domestic Loan Party shall, under this Agreement as a
joint and several obligor, repay any of the Obligations, the Other Liabilities
or Canadian Liabilities constituting Revolving Credit Loans made to another Loan
Party hereunder (an “Accommodation Payment”), then the Domestic Loan Party
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Domestic Loan
Parties (or the Canadian Loan Parties, if applicable) in an amount, (x) for each
of such other Domestic Loan Parties, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Domestic Loan Party’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Domestic Loan Parties, or (y) for each Canadian Loan
Party, in an amount equal to such Accommodation Payment. As of any date of
determination, the “Allocable Amount” of each Domestic Loan Party shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Domestic Loan Party hereunder without (a) rendering such
Domestic Loan Party “insolvent” within the meaning of Section 101 (31) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Domestic Loan Party with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Domestic Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.
(e)    Without limiting the generality of the foregoing, or of any other waiver
or other provision set forth in this Agreement, each Loan Party waives all
rights and defenses


187

--------------------------------------------------------------------------------





arising out of an election of remedies by any Credit Party, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed such Credit Party’s rights of
subrogation and reimbursement against such Loan Party by the operation of
Section 580(d) of the California Code of Civil Procedure or otherwise. Each Loan
Party waives all rights and defenses that such Loan Party may have because the
Obligations and Other Liabilities are secured by Real Estate which means, among
other things: (i) a Credit Party may collect from any Loan Party without first
foreclosing on any Real Estate or personal property Collateral pledged by a Loan
Party; (ii) if any Credit Party forecloses on any Real Estate pledged by any
Loan Party, the amount of the Obligations and Other Liabilities may be reduced
only by the price for which that Real Estate is sold at the foreclosure sale,
even if the Real Estate is worth more than the sale price; and (iii) the Credit
Parties may collect Obligations and Other Liabilities from a Loan Party even if
a Credit Party, by foreclosing on any such Real Estate, has destroyed any right
any Loan Party may have to collect from the other Loan Parties. This is an
unconditional and irrevocable waiver of any rights and defenses any Loan Party
may have because the Obligations and Other Liabilities are secured by Real
Estate. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally,
and expressly waives any and all claim, defense or benefit arising directly or
indirectly under any one or more of Sections 2787 to 2855 inclusive of the
California Civil Code or any similar law of California.
(f)    Each Loan Party hereby agrees to keep each other Loan Party fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations under the Loan
Documents and the Other Liabilities, and in particular as to any adverse
developments with respect thereto. Each Loan Party hereby agrees to undertake to
keep itself apprised at all times as to the status of the business, affairs,
finances, and financial condition of each other Loan Party, and of the ability
of each other Loan Party to perform its Obligations under the Loan Documents and
the Other Liabilities, and in particular as to any adverse developments with
respect to any thereof. Each Loan Party hereby agrees, in light of the foregoing
mutual covenants to inform each other, and to keep themselves and each other
informed as to such matters, that the Credit Parties shall have no duty to
inform any Loan Party of any information pertaining to the business, affairs,
finances, or financial condition of any other Loan Party, or pertaining to the
ability of any other Loan Party to perform its Obligations under the Loan
Documents and the Other Liabilities, even if such information is adverse, and
even if such information might influence the decision of one or more of the Loan
Parties to continue to be jointly and severally liable for, or to provide
Collateral for, Obligations or Other Liabilities of one or more of the other
Loan Parties. To the fullest extent permitted by applicable law, each Loan Party
hereby expressly waives any duty of the Credit Parties to inform any Loan Party
of any such information.
SECTION 9.15    Confidentiality. Each of the Credit Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to their and their Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors involved in the future transaction (it being understood that the
Persons


188

--------------------------------------------------------------------------------





to whom such disclosure is made will be informed of the confidential nature of
such Information and agree to keep such Information confidential), and to the
Monitor and its counsel, (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process (the Credit Parties’ agreeing to furnish the Lead Borrower
with notice of such process and an opportunity to contest such disclosure as
long as furnishing such notice and opportunity would not result in the Credit
Parties’ violation of Applicable Law), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this SECTION 9.15, to
any Eligible Assignee of, or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement and any actual or prospective counterparty or advisors to any swap or
derivative transactions relating to the Loan Parties, the Canadian Liabilities,
the Other Liabilities and the Obligations so long as such Person or any of their
Affiliates is not a competitor of any Loan Party, (g) with the prior consent of
the Loan Parties, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this SECTION 9.15, to the
knowledge of such Credit Party, the breach of any other Person’s obligation to
keep the information confidential, or (ii) becomes available to any Credit Party
on a non-confidential basis from a source other than the Loan Parties. For the
purposes of this SECTION 9.15, the term “Information” means all information
received from or on behalf of the Loan Parties or any of their Affiliates
relating to their business. Any Person required to maintain the confidentiality
of Information as provided in this SECTION 9.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents, including conference calls or meetings
with the Loan Parties to review their earnings and other information, may
include material non-public information concerning the Loan Parties and their
Subsidiaries and Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Loan Parties or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents, including conference
calls or meetings with the Loan Parties to review their earnings and other
information, will be syndicate-level information, which may contain material
non-public information about the Loan Parties and their Subsidiaries and
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Loan Parties and the Administrative
Agent that it has identified in its administrative questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including federal and state securities laws.
SECTION 9.16    Patriot Act; Proceeds of Crime Act. Each Lender hereby notifies
the Loan Parties that, pursuant to the requirements of the USA PATRIOT Act
(Title in of Pub. L. 107-56


189

--------------------------------------------------------------------------------





(signed into law October 26, 2001)) (the “Patriot Act”) (including all
applicable “know your customer” rules, regulations and procedures applicable to
such Lender in Canada), it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of each Loan Party and other information that will allow such Lender to
identify such Loan Party in accordance with the Patriot Act. Each Loan Party is
in compliance, in all material respects, with the Patriot Act and the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “Proceeds
of Crime Act”). No part of the proceeds of the Loans will be used by the Loan
Parties, directly or, to the knowledge of the Borrowers, indirectly, for any
purpose which would contravene or breach the Proceeds of Crime Act.
SECTION 9.17    [Reserved].
SECTION 9.18    Limitation Of Canadian Loan Parties’ Liability. Notwithstanding
anything to the contrary herein contained, the liability of the Canadian Loan
Parties hereunder and under any other Loan Documents shall be limited to the
Canadian Liabilities, and the Canadian Loan Parties shall have no liability
whatsoever under the Loan Documents with respect to any other Obligations or
Other Liabilities of the Domestic Borrowers.
SECTION 9.19    Judgment Currency.
(a)    If, for the purpose of obtaining or enforcing judgment against the
Canadian Borrower or any other Canadian Loan Party, if any, in any court in any
jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this SECTION 9.19 referred to as the
“Judgment Currency”) an amount due in CD$ or dollars under this Agreement, the
conversion will be made at the rate of exchange prevailing on the Business Day
immediately preceding:
(i)    the date of actual payment of the amount due, in the case of any
proceeding in the courts of the Province of Ontario or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date; or
(ii)    the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this SECTION 9.19 being hereinafter in this SECTION 9.19
referred to as the “Judgment Conversion Date”).
(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in SECTION 9.19(a)(ii), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the Canadian Borrower or any other Canadian Loan Party, if
any, will pay such additional amount (if any, but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of CD$ or dollars, as the case may be, which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.


190

--------------------------------------------------------------------------------





(c)    Any amount due from the Canadian Borrower or any other Canadian Loan
Party, if any, under the provisions of this SECTION 9.19 will be due as a
separate debt and will not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement.
(d)    The term “rate of exchange” in this SECTION 9.19 means:
(i)    for a conversion of CD$ to the Judgment Currency, the reciprocal of the
official noon rate of exchange published by the Bank of Canada for the date in
question for the conversion of the Judgment Currency to CD$;
(ii)    for a conversion of dollars to the Judgment Currency when the Judgment
Currency is CD$, the official noon rate of exchange published by the Bank of
Canada for the date in question for the conversion of dollars to CD$;
(iii)    for a conversion of dollars to the Judgment Currency when the Judgment
Currency is not CD$, the effective rate obtained when a given amount of dollars
is converted to CD$ at the rate determined pursuant to this SECTION 9.19 and the
result thereof is then converted to the Judgment Currency pursuant to this
SECTION 9.19; or
(iv)    if a required rate is not so published by the Bank of Canada for any
such date, the spot rate quoted by the Canadian Agent at Toronto, Canada at
approximately noon (Toronto time) on that date in accordance with its normal
practice for the applicable currency conversion in the wholesale market.
SECTION 9.20    Language. The parties herein have expressly requested that this
Agreement and all related documents be drawn up in the English language. A la
demande expresse des parties aux présentes, cette convention et tout document y
afférent ont été rédigés en langue anglaise.
SECTION 9.21    [Reserved].
SECTION 9.22    Keepwell. Each Loan Party that, at the time the guarantee of (or
grant of a security interest by, as applicable) another Loan Party becomes or
would become effective as to any Swap Obligation of any Loan Party, is a
Qualified ECP Guarantor intends that the Facility Guarantee constitute at such
time, and such guarantee shall be deemed to constitute at such time, a guarantee
for the benefit of each other Loan Party for purposes of Section la(18)(a)(v)(H)
of the Commodity Exchange Act. For the avoidance of doubt, and for purposes of
the foregoing sentence, such “effective” date with respect to any Loan Party
shall be the date of the execution of a Hedge Agreement in respect of a Swap
Obligation that constitutes a Bank Product if this Agreement is then in effect
with respect to such Loan Party, and otherwise it shall be the date of execution
and delivery of this Agreement by such Loan Party.
SECTION 9.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


191

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.
ARTICLE X
Facility Guaranty
SECTION 10.01    Guarantee
Each Domestic Loan Party unconditionally guarantees, jointly with any other
Domestic Loan Parties and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of the Secured Obligations (as defined in
the Security Agreement) (but excluding any Excluded Swap Obligations). To the
fullest extent permitted by applicable law and except as otherwise provided in
the Loan Documents, each Domestic Loan Party waives notice of, or any
requirement for further assent to, any agreements or arrangements whatsoever by
the Secured Parties with any other person pertaining to the Secured Obligations,
including agreements and arrangements for payment, extension, renewal,
subordination, composition, arrangement, discharge or release of the whole or
any part of the Secured Obligations, or for the discharge or surrender of any or
all security, or for the compromise, whether by way of acceptance of part
payment or otherwise, and, to the fullest extent permitted by applicable law,
the same shall in no way impair each Domestic Loan Party’s liability hereunder.
SECTION 10.02    Obligations Not Waived.
To the fullest extent permitted by applicable law and except as otherwise
provided for herein or in the other Loan Documents, each Domestic Loan Party
waives presentment to, demand of


192

--------------------------------------------------------------------------------





payment from and protest to the Borrowers or any other person of any of the
Secured Obligations, and also to the extent permitted by law and except as
otherwise provided for herein or in the other Loan Documents waives notice of
acceptance of its guarantee, notice of protest for nonpayment and all other
formalities. To the fullest extent permitted by applicable law and except as
otherwise provided for herein or in the other Loan Documents, the Guarantee of
each Domestic Loan Party hereunder shall not be affected by (a) the failure of
any Loan Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrowers or any Domestic Loan Party under the provisions
of this Agreement, any other Loan Document or otherwise; (b) any extension,
renewal or increase of or in any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Agreement, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, including with respect to any
Domestic Loan Party under the Loan Documents; (d) the release of (or the failure
to perfect a security interest in) any of the security held by or on behalf of
the Administrative Agent or any other Secured Party; or (e) the failure or delay
of any Secured Party to exercise any right or remedy against the Borrowers or
any Loan Party of the Secured Obligations.
SECTION 10.03    Security.
Each Domestic Loan Party authorizes the Administrative Agent to (a) take and
hold security (to the extent such Domestic Loan Party has executed a Security
Agreement in favor of the Administrative Agent) for the payment of this
Guarantee and the Secured Obligations and exchange, enforce, waive and release
any such security pursuant to the terms of any other Loan Documents; (b) apply
such security and direct the order or manner of sale thereof as it in its sole
discretion may determine subject to the terms of any other Loan Documents; and
(c) release or substitute any one or more endorsees, other Domestic Loan Parties
or other obligors pursuant to the terms of any other Loan Documents. In no event
shall this SECTION 10.3 require any Domestic Loan Party to grant security,
except as required by the terms of the Loan Documents.
SECTION 10.04    Guarantee of Payment.
Each Domestic Loan Party further agrees that its guarantee constitutes a
guarantee of payment when due and not of collection, and, to the fullest extent
permitted by applicable law, waives any right to require that any resort be had
by the Administrative Agent or any other Secured Party to any of the security
held for payment of the Secured Obligations or to any balance of any deposit
account or credit on the books of the Administrative Agent or any other Secured
Party in favor of the Borrowers or any other person.
SECTION 10.05    No Discharge or Diminishment of Guarantee.
To the fullest extent permitted by applicable law and except as otherwise
expressly provided in this Agreement, the Secured Obligations of each Domestic
Loan Party hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Secured Obligations (other than contingent indemnity obligations with
respect to then unasserted claims)), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason


193

--------------------------------------------------------------------------------





of the invalidity, illegality or unenforceability of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Domestic Loan Party hereunder shall, to the fullest extent permitted by
applicable law, not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document, any guarantee or any other agreement or instrument, by any
amendment, waiver or modification of any provision of the Credit Agreement or
any other Loan Document or other agreement or instrument, by any default,
failure or delay, willful or otherwise, in the performance of the Secured
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of any Domestic Loan Party
or that would otherwise operate as a discharge of any Domestic Loan Party as a
matter of law or equity (other than the payment in full in cash of all the
Secured Obligations (other than contingent indemnity obligations with respect to
then unasserted claims)) or which would impair or eliminate any right of any
Domestic Loan Party to subrogation. If at any time any payment of a Secured
Obligation is rescinded or must be otherwise restored or returned upon the
insolvency or receivership of any Borrower or otherwise, the Guarantees shall be
reinstated with respect thereto as though such payment had been due but not made
at such time.
SECTION 10.06    Defenses Waived
To the fullest extent permitted by applicable law, each Domestic Loan Party
waives any defense based on or arising out of the unenforceability of the
Secured Obligations or any part thereof from any cause or the cessation from any
cause of the liability (other than the payment in full in cash of the Secured
Obligations) of the Borrowers or any other person. Subject to the terms of the
other Loan Documents, the Administrative Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the Secured
Obligations, make any other accommodation with the Borrowers or any other
Domestic Loan Party or exercise any other right or remedy available to them
against the Borrowers or any other Domestic Loan Party, without affecting or
impairing in any way the liability of each Domestic Loan Party hereunder except
to the extent the Secured Obligations have been paid in cash. Pursuant to and to
the fullest extent permitted by applicable law, each Domestic Loan Party waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of each Domestic Loan
Party against the Borrowers or any other Domestic Loan Party or any security.
SECTION 10.07    Agreement to Pay; Subordination.
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against each Domestic Loan Party by virtue hereof, upon the failure of the
Borrowers or any other Loan Party to pay any Secured Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Domestic Loan Party hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent or such other
Secured Party as designated thereby in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with


194

--------------------------------------------------------------------------------





accrued and unpaid interest and fees on such Obligations. Upon payment by each
Domestic Loan Party of any sums to the Administrative Agent or any Secured Party
as provided above, all rights of each Domestic Loan Party against the Borrowers
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior payment in full in cash of all the
Secured Obligations (other than contingent indemnity obligations with respect to
then unasserted claims). In addition, any indebtedness of the Borrowers or any
Subsidiary now or hereafter held by each Domestic Loan Party that is required by
the Credit Agreement to be subordinated to the Secured Obligations is hereby
subordinated in right of payment to the prior payment in full of the Secured
Obligations. If any amount shall be paid to any Domestic Loan Party on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness at any time when any Secured Obligation then due
and owing has not been paid, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
(or to the First Lien Administrative Agent, to the extent provided in the
Intercreditor Agreement) to be credited against the payment of the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents (including the Intercreditor Agreement).
SECTION 10.08    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Domestic Loan Party
under this Article X would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Agreement, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by any Domestic Loan Party, any
creditor or any other Person, be automatically limited and reduced to the
highest amount that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.
SECTION 10.09    Information.
Each Domestic Loan Party assumes all responsibility for being and keeping itself
informed of the Borrowers’ financial condition and assets, all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks that each Domestic Loan Party assumes
and incurs hereunder and agrees that none of the Administrative Agent or the
other Secured Parties will have any duty to advise such Domestic Loan Party of
information known to it or any of them regarding such circumstances or risks.


[SIGNATURE PAGES FOLLOW]




195

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.
TOYS “R” US-DELAWARE, INC., as Lead Borrower


By: /s/ Michael J. Short
Name: Michael J. Short
Title: Executive Vice President - Chief Financial Officer










Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------







TOYS “R” US (CANADA) LTD.
TOYS “R” US (CANADA) LTEE, as a Canadian Borrower
By: /s/ Melanie Teed Merch
Name: Melanie Teed Merch
Title: Authorized Officer
By: /s/ Pascale Naccarato
Name: Pascale Naccarato
Title: Authorized Officer








Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------







GIRAFFE HOLDINGS, LLC
By: /s/ Michael J. Short
Name: Michael J. Short
Title: Executive Vice President - Chief Financial     Officer
TOYS ACQUISITION, LLC
By: /s/ Michael J. Short
Name: Michael J. Short
Title: President
GEOFFREY HOLDINGS, LLC
By: /s/ Michael J. Short
Name: Michael J. Short
Title: Executive Vice President - Chief Financial     Officer
TRU OF PUERTO RICO, INC.
By: /s/ Michael J. Short
Name: Michael J. Short
Title: Executive Vice President - Chief Financial     Officer
TRU-SVC, INC.
By: /s/ Michael J. Short
Name: Michael J. Short
Title: President
GEOFFRY, LLC
By: /s/ Michael J. Short
Name: Michael J. Short
Title: President
GEOFFREY INTERNATIONAL, LLC
By: Geoffrey, LLC
Its: Managing Member


By: /s/ Michael J. Short
Name: Michael J. Short
Title: President


Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline Lender, and as
a Domestic Lender
By: /s/ Barry Bergman
Name: Barry Bergman
Title: Managing Director






Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A. (acting through its Toronto branch), as Canadian
Agent, as Swingline Lender and as a Canadian Lender
By: /s/ Barry Bergman
Name: Barry Bergman
Title: Managing Director




Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Lender and Issuing Bank
By: /s/ Frank Fazio
Name: Frank Fazio
Title: Managing Director
By: /s/ Philip Saliba
Name: Philip Saliba
Title: Director








Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as Lender and Issuing Bank
By: /s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory
GOLDMAN SACHS LENDING PARTNERS LLC, as Lender and Issuing Bank
By: /s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory


Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Lender and Issuing Bank
By: /s/ Joseph Jordan
Name: Joseph Jordan
Title: Authorized Signatory


Signature Page to Superpriority Secured Debtor-in-Possession Credit Agreement